                                        Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 1 of 105




                          CNA PARAMOUNT
                          Renewal                                                                                  Effective Date:     01/24/2015
                          Insured Name:
                          HURRICANE ELECTRIC LLC
                          760 MISSION CT

                          FREMONT, CA       94539

                          Policy Number: 5091119138                                                    Policy Period:   01/24/2015 – 01/24/2016

                          Producer's Information:
                          PROFESSIONAL INS ASSOC INC                                                                    Producer Code:    030698
                          1100 INDUSTRIAL RD #
                          PO BOX 1266
                          SAN CARLOS, CA 94070
                          (650)592-7333

                          CNA Branch Number: 250

                          CNA Branch Name and Address:
                          SAN FRANCISCO
                          555 MISSION ST., STE 200

                          SAN FRANCISCO, CA          94105
                          (415)932-7500

                          Thank you for choosing CNA!

                          With your CNA Paramount package policy, you have insurance coverage tailored to meet the needs of your modern
                          business. The international network of insurance professionals and the financial strength of CNA, rated “A” by A.M. Best,
                          provide the resources to help you manage the daily risks of your organization so that you may focus on what’s most
50020003850911191383586




                          important to you.

                          Claim Services — There When You Need Us

                          Claims are reported through a single point of entry available 24/7, connecting you to the individuals and information to help
                          you resume your business when you need it most.
                          To report a claim, please call (877) CNA-ASAP, fax (800) 953-7389, email lossreport@cnaasap.com, or visit
                          www.cna.com/claim.

                          Risk Control Services — Help Avoid A Claim Before It Occurs

                          As a CNA policyholder, you have access to certified risk control professionals, risk mitigation programs and online
                          resources to help identify and manage exposures that may disrupt your operation. We collaborate with business leaders to
                          develop customized programs to assist you in safeguarding your assets and improving the bottom line.
                          To learn how our award-winning Risk Control services can help your business, please call (866) 262-0540, email us at
                          riskcontrolwebinfo@cna.com or visit www.cna.com/riskcontrol.

                          When it comes to providing the coverage, service and resources paramount to your business success … we can show
                          you more.


                                                                                     AGENT


                                                                         Copyright CNA All Rights Reserved.
                                        Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 2 of 105
                                                                                                                          CNA PARAMOUNT
                                                                                                 Policy Holder Notice – Countrywide


                                                   IMPORTANT INFORMATION
                                                    NOTICE – OFFER OF TERRORISM COVERAGE
                                                       NOTICE – DISCLOSURE OF PREMIUM
                          Solely with respect to the following coverage parts:


                              Business Property




                              General Liability


                          THIS NOTICE DOES NOT FORM A PART OF YOUR POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
                          AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY
                          You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
                          right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
                          subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
                          Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
                          future terrorist attacks.
                          This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
                          conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
                          endorsements) apply.
                          CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM
                          The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
50020003850911191383587




                          Originally the Act provides that to be certified an act of terrorism must cause losses of at least five million dollars and must
                          have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to coerce the
                          government or population of the United States. However, the 2007 reauthorization of the Act no longer requires the act of
                          terrorism to be committed by or on behalf of a foreign interest and certified acts of terrorism now encompass, for example,
                          a terrorist act committed against the United States government by a United States citizen when the act is determined by
                          the federal government to be "a certified act of terrorism."
                          In accordance with the Act, we are required to offer you coverage for losses resulting from an act of terrorism that is
                          certified under the federal program. The policy's other provisions, including nuclear, war or military action exclusions, will
                          still apply to such an act. The premium charge for terrorism coverage is shown separately on your Policy Declarations, and
                          is also included in the total premium.
                          DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES
                          The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the federal
                          program. The federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable
                          insurer retention.
                          LIMITATION ON PAYMENT OF TERRORISM LOSSES (applies to policies which cover terrorism losses insured under the
                          federal program, including those which only cover fire losses)
                          If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a Program Year
                          (January 1 through December 31), the Treasury shall not make any payment for any portion of the amount of such losses
                          that exceeds $100 billion.


                          CNA62820XX 09-12                                 Copyright CNA All Rights Reserved.                                 Page 1 of 2
              Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 3 of 105
                                                                                              CNA PARAMOUNT
                                                                      Policy Holder Notice – Countrywide

Further, this coverage is subject to a limit on our liability, pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a Program Year (January 1 through December
31) and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.




CNA62820XX 09-12                                Copyright CNA All Rights Reserved.                               Page 2 of 2
                                          Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 4 of 105
                                                                                                                            CNA PARAMOUNT
                                                                                                   Policy Holder Notice – Countrywide


                                                     IMPORTANT INFORMATION
                                                                   NOTICE TO POLICYHOLDERS
                                                                  JURISDICTIONAL INSPECTIONS
                          Many states and some cities issue certificates permitting the continued operation of certain equipment such as boilers,
                          water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certificates. In most
                          jurisdictions, insurance company employees who have been licensed are authorized to perform these inspections.
                          If:

                          •     You own or operate equipment that requires a certificate from a state or city to operate legally, and

                          •     We insure that equipment under this Policy, and

                          •     You would like us to perform the next required inspection:
                          Then:

                          Fill in the form on the next page and mail/fax to the appropriate address/fax number for your account locations
                          (if multiple locations in both territories, please fax to both numbers). Note the following:

                          •     Your jurisdiction(s) may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.

                          •     All the provisions of the INSPECTION AND SURVEYS condition apply to the inspections described in this notice.
                          ADDRESS/FAX NUMBERS:

                          Eastern:     CNA Equipment Breakdown Risk Control
                                       4 Century Drive, Suite 202
                                       Parsipanny, NJ 07054
                                       609-495-8896 (FAX)
50020003850911191383588




                                       (AL, AR, CT, DC, DE, FL, GA, LA, MA, MD, ME, MS, NC, NH, NJ, NY, OK, PA, RI, SC, TN, TX, VA, VT, WV)
                          Western: CNA Equipment Breakdown Risk Control
                                   600 North Pearl Street, 13th Floor
                                   Dallas, TX, 75201
                                   214-530-3793 (FAX)
                                   (AK, AZ, CA, CO, HI, IA, ID, IL, IN, KS, KY, MI, MN, MO, MT, ND, NE, NM, NV, OH, OR, SD, UT, WA, WI, WY)
                                                                                      REMINDER

                          If new equipment is installed or old equipment replaced that requires a jurisdictional inspection, please let us know by
                          faxing/mailing the new information to address/fax number listed above.

                          If this is a renewal and information (locations) has not changed, please disregard this notice.

                          If inspection and maintenance are outside of your area of responsibility, we would appreciate your forwarding this notice to
                          the appropriate person. If no response is received, we are assuming there are no jurisdictional objects at your
                          location(s) and no inspections are required.

                          Note: Jurisdictional inspections are not conducted outside of the United States, its territories, possessions, or
                          Canada.




                          CNA62823XX 09-12                                  Copyright CNA All Rights Reserved.                                  Page 1 of 2
               Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 5 of 105
                                                                                                CNA PARAMOUNT
                                                                      Policy Holder Notice – Countrywide

                          REQUEST FOR JURISDICTIONAL INSPECTION
    Insured Name:

    Policy Number:                                                                  Policy Term:

    Contact Person:
    Contact Telephone Number:
    Contact Email Address:

                Location Address1                                 City                 State                    Zip
    1.
    2.
    3.
    4.

                Equipment Type2,3,4                      Certificate Number                    Certificate Expiration
                                                               (State #)                                Date
             (Boiler, Pressure Vessel)




Completed By (Name & Date):
Telephone #/Email Address:
Eastern:    CNA Equipment Breakdown Risk Control
            4 Century Drive, Suite 202
            Parsipanny, NJ 07054
            609-495-8896 (FAX)
            (AL, AR, CT, DC, DE, FL, GA, LA, MA, MD, ME, MS, NC, NH, NJ, NY, OK, PA, RI, SC, TN, TX, VA, VT, WV)
Western: CNA Equipment Breakdown Risk Control
         600 North Pearl Street, 13th Floor
         Dallas, TX, 75201
         214-530-3793 (FAX)
            (AK, AZ, CA, CO, HI, IA, ID, IL, IN, KS, KY, MI, MN, MO, MT, ND, NE, NM, NV, OH, OR, SD, UT, WA, WI, WY)
1
If multiple objects and/or multiple locations, please list all required information on separate page(s).
2
Boiler is defined as an enclosed vessel heated by fuel or electricity to produce steam or hot water.
3
 Pressure Vessel is defined as an enclosed vessel (tank) greater than 6 cubic feet (18 inches x 40 inches) to store liquid or
gas under pressure for use when needed.
4
 LPG (ex: propane, propylene, butane & butylenes) Tank with vapor pressures not exceeding that allowed for commercial
propane. California requirement only.




CNA62823XX 09-12                               Copyright CNA All Rights Reserved.                                 Page 2 of 2
                                        Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 6 of 105
                                                                                                                          CNA PARAMOUNT
                                                                                                 Policy Holder Notice – Countrywide

                                                QUALITY ASSURANCE FORM
                          Help Us To Serve You Better

                          Every effort has been made to produce a quality product for you. Please review this transaction, and if it is incorrect list the
                          correction needed in the space provided below and fax this Quality Assurance Form to us at
                          877-363-8669           or email to ciet@cna.com

                          Questions pertaining to any transaction should be referred to                                  CNA Customer Interaction
                          Center at 877-574-0540, Option 3

                          Please send routine requests via standard ACORD forms through the same method you are using today. The
                          preferred method is by fax: to 877-363-8669

                          Insured/Account Name: HURRICANE ELECTRIC LLC

                          Policy Number: C 5091119138                                    Line of Business: PMT

                          Agent Name: PROFESSIONAL INS ASSOC INC

                          Producer Code: 030698                                          Branch: SAN FRANCISCO

                          Transaction Type: Renewal

                          Transaction Effective Date: 01/24/2015

                          Your Transaction was processed by Commercial Insurance Center - Maitland, FL

                          C ID: BY CAC2670
50020003850911191383589




                               Transaction Incorrect - See Below.                                              Transaction Processed Correctly

                          Correction needed:




                          CNA68757XX 09-12                                Copyright CNA All Rights Reserved.                                 Page 1 of 1
                 Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 7 of 105
                                                                                                       CNA PARAMOUNT

                                                                                                      Policy Declarations

                                                                                                   Policy Number:    5091119138
                                                                                                   Renewal of:       5091119138
  Policy                   Name: Nat'l Fire Ins Co of Hartford
  Issued by:             Address: 333 S. WABASH
                                    CHICAGO, IL.          60604


                                                                                                   Producer Code:    030698
                           Name: PROFESSIONAL INS ASSOC INC
  Producer's             Address: 1100 INDUSTRIAL RD #
  Information:                      PO BOX 1266
                                    SAN CARLOS, CA            94070


1. Named                   Name: HURRICANE ELECTRIC LLC
   Insured and           Address: 760 MISSION CT
   mailing
   address:                         FREMONT, CA          94539


2. Coverage           The coverage parts attached to and
   Parts:                       forming part of this Policy
                                                               Business Property
                                                               General Liability



3. Policy Period:          Effective date
                                    from:                        to                                At 12:01 A.M. Standard Time at your
                                                                                                          mailing address shown above
                                            01/24/2015                  01/24/2016



4. Limits of
   Insurance and
   Deductibles:                                                                                       See Coverage Part Declarations



5. Premium,
   Surcharges,                                                                       See Coverage Part Declarations for Coverage Part
                                                                                                 Premium, surcharges, taxes and fees
   Taxes and
   Fees at                                  Total Premium and applicable taxes, surcharges and fees                  $34,935.21
   Issuance:


6. Forms and
   Endorsements
   Attached to this                                                                          See Schedule of Forms and Endorsements
   Policy at
   Issuance:




 CNA62639XX 09-12                                                                                                   Page    1 of   2
                                                Copyright CNA All Rights Reserved.
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 8 of 105
                                                                                                 CNA PARAMOUNT

                                                                                                Policy Declarations


   These Declarations, along with any attached forms and endorsements shall constitute the contract between the Insureds
                                                      and the Insurer.




CNA62639XX 09-12                                                                                             Page     2 of   2
                                              Copyright CNA All Rights Reserved.
              Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 9 of 105
                                                                                            CNA PARAMOUNT

                                                          Schedule of Forms and Endorsements

                                                                                          Policy Number:    5091119138


I.    CNA PARAMOUNT


      A.   Policyholder Notices


Form Title                                                                  Form Number             Form Edition
Policy Holder Notice - Countrywide                                          CNA62820XX              09-12
Policy Holder Notice - Countrywide                                          CNA62823XX              09-12
IMP INF Economic And Trade Sanctions Condition                              G145041A                05-03
Important Information                                                       G147201A                12-04


      B.   Policy Terms & Conditions
Policy Declarations                                                         CNA62639XX              09-12
Schedule of Forms and Endorsements                                          CNA62640XX              09-12
Common Terms and Conditions                                                 CNA62642XX              09-12
First Party Glossary of Defined Terms                                       CNA62641XX              09-12
First Party Terms and Conditions                                            CNA62647XX              09-12


II.   POLICY COVERAGE PARTS


      A.   Business Property
Business Property Coverage Part Declarations                                CNA62643XX              09-12
Business Property Schedule of Coverages and Limits                          CNA62645XX              09-12
Business Property Schedule of Locations                                     CNA62644XX              09-12
Loss Payee or Mortgagee Schedule                                            CNA62728XX              09-12
Business Property Coverage Part                                             CNA62648XX              09-12
Notice to Policyholders Jurisdictional Inspections                          G147121I                02-14


      E.   General Liability
General Liability Coverage Part Declaration                                 P55170A                 01-86
SCHEDULE CG2404                                                             G56015B                 11-91
Commercial General Liability Coverage Form                                  CG0001                  04-13
Employment-Related Practices Exclusion                                      CG2147                  12-07
Cap on Losses for Certified Acts of Terrorism                               CG2170                  01-08




CNA62640XX 09-12                                                                                           Page    1 of   2
                                       Copyright CNA All Rights Reserved.
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 10 of 105
                                                                                        CNA PARAMOUNT

                                                      Schedule of Forms and Endorsements

                                                                                      Policy Number:    5091119138


Form Title                                                              Form Number             Form Edition
Waiver-Trans Rights Recovery Against Others To Us                       CG2404                  05-09
Designated Location(s) General Aggregate Limit                          CG2504                  05-09
California Changes                                                      CG3234                  01-05
Amendatory Endorsement - Pollution Exclusion                            G132263B                11-04
Technology General Liability Extension Endt                             G144294C99              12-06
Fungi/Mold/Mildew/Yeast/Microbe Exclusion and Wate                      G300304A04              05-06
Exclusion-Personal And Advertising Injury Limited                       G300950A                07-10
Exclusion - Asbestos                                                    G43316C                 06-98
Premium Bases                                                           G55157B                 02-88


III. POLICY ENDORSEMENTS
Amendment to Policy Declarations- Named Insured                         CNA62700XX              09-12
Endorsement
Bridge Endorsement                                                      CNA62646XX              09-12
Cancellation / Non-Renewal - California                                 CNA62814CA              09-12
Amendatory Endorsement - California                                     CNA62815CA              09-12
Cap on Losses from Certified Acts of Terrorism                          CNA62691XX              09-12
Endorsement
Economic And Trade Sanctions Condition                                  G144291A                03-03
Nuclear Energy Liab Exclusion Endt (Broad Form)                         IL0021                  04-98




CNA62640XX 09-12                                                                                       Page    2 of   2
                                   Copyright CNA All Rights Reserved.
                                        Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 11 of 105
                                                                                                                            CNA PARAMOUNT
                                                                                                         Common Terms and Conditions

                          The Insurer and the Named Insured, in consideration of the payment of the premium and in reliance upon all statements
                          made in the application furnished to the Insurer designated in the Policy Declarations, a stock insurance corporation,
                          hereafter called the "Insurer," agree as follows. Terms in bold face type have special meaning as set forth in any
                          applicable First Party Glossary of Defined Terms or the applicable coverage parts of this Policy. All headings are also
                          in bold, whether or not they contain defined terms. See Section XVI, HEADINGS below.

                          I.   ASSIGNMENT OF INTEREST
                               Assignment of interest under this Policy shall not bind the Insurer unless its consent is endorsed to this Policy except
                               in the case of death of a natural person Named Insured.

                          II. BANKRUPTCY
                               Bankruptcy or insolvency of any Named Insured or of the Named Insured's estate shall not relieve the Insurer of any
                               of its obligations hereunder.

                          III. CANCELLATION/NONRENEWAL
                               A. Insurer's Right to Cancel
                                   The Insurer may cancel this policy by providing to the First Named Insured written notice of such cancellation
                                   stating when, not less than 10 days thereafter, such cancellation shall be effective if such cancellation is due to
                                   non-payment of premium. If cancellation is due to any other reason, such notice shall be provided not less than
                                   60 days thereafter.
                               B. Named Insured's Right to Cancel
                                   The First Named Insured may cancel this Policy by providing the Insurer written notice stating when thereafter
                                   such cancellation shall be effective. The mailing or delivery of such notice shall be sufficient.
                               C. Premium Refund
                                   If this policy is cancelled, the Insurer will send the First Named Insured any premium refund due. If the Insurer
                                   cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata.
                                   The cancellation will be effective even if the Insurer has not made or offered a refund.
50020003850911191383592




                               D. Nonrenewal
                                   If the Insurer decides not to offer any renewal terms for this Policy, the Insurer shall provide written notice to the
                                   Named Insured at least 60 days prior to the Policy expiration date. The notice shall include the reason for such
                                   non-renewal.
                               E. Notices
                                   If any notice required under this Section is mailed, proof of mailing will be sufficient proof of notice.

                          IV. CHANGES
                               Notice to or knowledge possessed by any agent or other person acting on behalf of the Insurer shall not effect a
                               waiver or a change in any part of this Policy or stop the Insurer from asserting any right under the provisions of this
                               Policy, nor shall the provisions be waived or changed except by written endorsement issued to form a part of this
                               Policy.

                          V. CONFORMITY TO STATUTE
                               Terms of these conditions or any coverage part that are in conflict with the statutes of the state in which this policy is
                               issued are hereby amended to conform to such statutes.




                          CNA62642XX 09-12                                 Copyright CNA All Rights Reserved.                                  Page 1 of 3
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 12 of 105
                                                                                               CNA PARAMOUNT
                                                                             Common Terms and Conditions

VI. COORDINATION AMONG COVERAGE PARTS
   Subject always to the applicable Limit of Liability, should two or more coverage parts apply to the same loss, the
   Insurer will not pay more than the Named Insured's actual loss.

VII. COVERAGE PART TERMS AND CONDITIONS
   The terms and conditions of each coverage part apply only to that coverage part and shall not apply to any other
   coverage part. If any provision in the Common Terms and Conditions is inconsistent or in conflict with the terms
   and conditions of any coverage part, the terms and conditions of such coverage part shall control for purposes of
   that coverage part.

VIII. CURRENCY
   All premiums, limits, deductibles and other amounts stated or payable under this Policy are expressed and payable in
   the currency of the United States of America. If any payments due under this Policy are stated or incurred in a
   currency other than United States of America dollars, payment under this Policy will be made in United States of
   America dollars, at the rate of exchange published in The Wall Street Journal on the date the Insurer's obligation to
   pay such amount is established (or, if not published on such date, the next publication date of The Wall Street
   Journal).

IX. ENTIRE AGREEMENT
   The Named Insureds agree that this Policy constitutes the entire contract existing between them and the Insurer or
   any of its agents relating to this insurance.

X. EXAMINATION OF THE INSURED'S BOOKS AND RECORDS
   The Insurer may examine and audit any Named Insured's books and records as they relate to this Policy at any time
   during the policy period and up to 3 years afterward.

XI. INSPECTIONS AND SURVEYS
   The Insurer has the right but not the obligation to:
   A. make inspections and surveys at any time;
   B. provide reports on the conditions it finds;
   C. recommend changes; or
   D. conduct loss control and prevention activity.
   Any inspections, surveys, reports, or recommendations relate only to insurability and the premiums to be charged.
   The Insurer does not:
   1.   make safety inspections;
   2.   undertake to perform the duty of any entity to provide for the health or safety of workers or the public;
   3.   warrant that conditions are safe or healthful or comply with laws, regulations, codes or standards.

XII. LIBERALIZATION
   If the Insurer adopts any revision that would broaden the coverage under this Policy without additional premium within
   60 days prior to or during the policy period, the broadened coverage will immediately apply to this Policy.




CNA62642XX 09-12                               Copyright CNA All Rights Reserved.                                   Page 2 of 3
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 13 of 105
                                                                                                                       CNA PARAMOUNT
                                                                                                      Common Terms and Conditions

                          XIII. NAMED INSURED AUTHORIZATION AND NOTICES
                              The First Named Insured agrees that it will act on behalf of all Named Insureds with respect to the giving of all
                              notices to the Insurer, the receipt of notices from the Insurer, the payment of the premiums, the receipt of any return
                              premiums that may become due under this Policy, and the acceptance of endorsements.
                              Any notices required under the CANCELLATION / NON-RENEWAL sections of this Policy shall be provided to the
                              First Named Insured at the last known address and to its insurance agent or broker. If notice is mailed, proof of
                              mailing will be sufficient proof of notice.

                          XIV. NO SUIT AGAINST INSURER
                              A. No suit shall be brought under this Policy by anyone other than the Named Insured. The Named Insured may
                                 not bring any such suit, action or legal proceeding unless, as a condition precedent, there shall have been full
                                 compliance with all the provisions of this Policy and:
                                  1.   with respect to any property coverage part, the action is brought within 3 years after the date on which the
                                       loss or damage occurred or, with respect to any crime coverage, the date the loss was discovered;
                                  2.   with respect to any third party coverage part, the amount of the Named Insured's obligation to pay shall
                                       have been finally determined either by final and nonappealable judgment against the Named Insured after
                                       trial or by written agreement of the Named Insured, the claimant and the Insurer.
                                  However, if any law prohibits such time limitation then the limitation is amended to equal the minimum time
                                  limitation required by such law.
                              B. No person or organization shall have any right under this Policy to join the Insurer as a party to any suit against
                                 the Named Insured to determine the Named Insured's liability, nor shall the Insurer be impleaded by the Named
                                 Insured or their legal representatives in any such suit.

                          XV. TRADE AND ECONOMIC SANCTIONS
                              This Policy does not provide coverage for any Named Insured, transactions, or any loss that is uninsurable under the
                              laws or regulations of the United States concerning trade or economic sanctions.
50020003850911191383593




                          XVI. HEADINGS
                              The descriptions in the headings of this Policy are solely for convenience, and form no part of the terms and
                              conditions of coverage.
                          IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its Chairman and Secretary at Chicago,
                          Illinois, but the same shall not be binding upon the Insurer unless countersigned by a duly authorized representative of the
                          Insurer.

                          Chairman                                                       Secretary




                          CNA62642XX 09-12                              Copyright CNA All Rights Reserved.                                Page 3 of 3
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 14 of 105
                                                                                                                       CNA PARAMOUNT
                                                                                           First Party Glossary of Defined Terms

                          This First Party Glossary of Defined Terms applies to the Business Property Coverage Part and the Business Crime
                          Coverage Part, as applicable, and their associated forms and endorsements. For purposes of this Policy, words in bold,
                          whether expressed in the singular or the plural, have the meaning set forth below.

                          ACTUAL CASH VALUE
                              Actual cash value means the replacement cost with deduction for depreciation, deterioration and obsolescence
                              which amount is computed as of the time and at the place of loss or damage.

                          ALTERATION
                              Alteration means the material modification of an original document by a person acting without authority and with the
                              intent to deceive. Alteration does not include the electronic or manual insertion of any personal identification code,
                              including personal identification numbers or password or a counterfeit.

                          BANKING PREMISES
                              Banking premises means the interior of that portion of any building occupied by a financial institution.

                          BONUS PAYMENTS
                              Bonus payment means the unamortized portion of money, other than rent or security, that the Named Insured paid
                              to acquire its lease and that will not be refunded to the Named Insured.

                          BUILDING
                              Building means a building or structure, including completed additions, additions under construction and alterations
                              and repairs to such building or structure that the Named Insured owns, occupies or is legally or contractually required
                              to insure.

                          BUSINESS INCOME
                              Business income means net Income, including rental value, plus continuing operating expenses.
50020003850911191383594




                          CLIENT
                              Client means a third party for whom the Named Insured performs specified professional services for a fee.

                          COMPUTER FRAUD
                              Computer fraud means theft of money, securities and other property following and directly related to the use of
                              any computer to fraudulently cause a transfer of that property to a person who is not an employee or to an account of
                              any financial institution not controlled by the Named Insured.

                          CONTAMINANTS OR POLLUTANTS
                              Contaminants or pollutants means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
                              vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
                              reclaimed.

                          CONTINUING OPERATING EXPENSES
                              Continuing operating expenses means:
                              A. the Named Insured's normal operating expenses including any reasonable and necessary payroll expenses; plus


                          CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                               Page 1 of 16
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 15 of 105
                                                                                                CNA PARAMOUNT
                                                                  First Party Glossary of Defined Terms

   B. charges that are the unsatisfied legal obligation of the Named Insured's tenants and for which the Named
      Insured is now obligated.
   Continuing operating expenses does not mean extra expense, expediting expense or research and development
   business income.

COUNTERFEIT
   Counterfeit means a written imitation of an actual valid original that is intended to deceive and to be taken as the
   original.

COVERAGE PART
   Coverage part means only those coverage parts designated as included in the Schedule of Forms and
   Endorsements.

COVERAGE TERRITORY
   Coverage territory means the United States of America, its territories or possessions, Canada, or Puerto Rico.
   Coverage territory does not include any waterborne shipment to or from Alaska, Puerto Rico, Hawaii or territories or
   possessions of the United States of America.

COVERED EQUIPMENT
   Covered equipment means:
   A. equipment that generates, transmits or utilizes energy, including electronic data processing equipment and
      communication equipment; or
   B. equipment that, during normal usage, operates under vacuum or pressure, other than the weight of its contents.
   However, covered equipment does not include any:
   1.   structure, cabinet; compartment, conduit or ductwork;
   2.   dragline, excavation or construction equipment;
   3.   drainage, sewer or waste piping; underground gas piping; piping valves or fittings forming a part of a sprinkler or
        fire suppression system; water piping that is not part of a closed loop used to conduct heat or cooling from a boiler
        or a refrigeration or air conditioning system; or buried piping or vessels;
   4.   part of pressure or vacuum equipment that is not under internal pressure of its contents or internal vacuum;
   5.   equipment manufactured by the Named Insured for sale;
   6.   furnace or any insulating or refractory material;
   7.   satellite, spacecraft or any equipment mounted thereon;
   8.   structure or foundation, including the structural portions of buildings and towers, scaffolding and any air supported
        structure;
   9.   felt, wire, screen, die, extrusion plate, swing hammer, grinding disc, cutting blade, non-electrical cable, chain, belt,
        rope, clutch plate, brake pad, non-metal part or any part or tool subject to periodic replacement;
   10. non-metallic pressure or vacuum equipment, unless it is constructed and used in accordance with the American
       Society of Mechanical Engineers (A.S.M.E.) code or another appropriate and approved code; or
   11. vehicle, aircraft, self-propelled equipment or floating vessel, or any equipment mounted thereon.




CNA62641XX 09-12                               Copyright CNA All Rights Reserved.                                 Page 2 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 16 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                          First Party Glossary of Defined Terms

                          COVERED INSTRUMENTS
                             Covered instruments means written checks, drafts, promissory notes or similar written promises, orders or
                             directions to pay a sum certain in money, and also includes written instruments required in conjunction with any
                             credit, debit or charge card issued to the Named Insured or to any employee for business purposes, or issued to any
                             proprietor, partner, member or officer of the Named Insured for personal use.

                          COVERED PERILS
                             Covered perils means all causes of direct physical loss of or damage to property, unless such causes of physical
                             loss of or damage to property are otherwise excluded. However, covered peril does not include equipment
                             breakdown except solely to the extent covered under Section III. ADDITIONAL COVERAGES, Equipment
                             Breakdown Coverage, if applicable, under the Business Property Coverage Part.

                          DEPENDENT PROPERTY
                             Dependent property means a premises that is operated by others on whom the Named Insured depends to:
                             A. deliver materials or services to the Named Insured or to others for the Named Insured's account;
                             B. accept the Named Insured's products or services;
                             C. manufacture products for delivery to the Named Insured's customers under contract of sale; or
                             D. attract customers to the Named Insured's business.
                             Dependent property does not mean a premises operated by others on whom the Named Insured depends to deliver
                             any utility service power (including services related to internet access or access to any electronic network), to the
                             Named Insured or to others for the Named Insured's account.

                          DISCOVER OR DISCOVERED
                             Solely when used in the Business Crime Coverage Part, discover or discovered means:
                             A. the time when the Named Insured first becomes aware of facts which would cause a reasonable person to
                                assume that a covered loss did or will happen, regardless of when the act that may cause or contribute to such
50020003850911191383595




                                loss occurred, even though the exact amount or details of loss may not be known; or
                             B. the time when the Named Insured first receives notice of an actual or potential claim in which it is alleged that the
                                Named Insured is liable to a third party under circumstances that, if true, would constitute a covered loss.

                          EARTH MOVEMENT
                             Earth movement means earthquake or other seismic activity (including but not limited to underground magma
                             activity), the abrupt rising, sinking or shifting of earth, or mine subsidence. However, earth movement does not
                             include sinkhole collapse or volcanic eruption.

                          ELECTRONIC DATA
                             Electronic data means information (including programs) stored as or on, created or used on, or transmitted to or from
                             computer software, including systems and applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells,
                             or data processing devices.

                          ELECTRONIC DATA PROCESSING EQUIPMENT
                             Electronic data processing equipment means any equipment or interconnected system of equipment that is used in
                             the automated acquisition, storage or processing of electronic data. Electronic data processing equipment
                             includes climate control and fire protective equipment used solely in connection with electronic data processing.



                          CNA62641XX 09-12                             Copyright CNA All Rights Reserved.                               Page 3 of 16
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 17 of 105
                                                                                            CNA PARAMOUNT
                                                                 First Party Glossary of Defined Terms

   Electronic data processing equipment does not include sold equipment, equipment held as stock or equipment in
   the course of manufacture.

ELECTRONIC DATA PROCESSING EQUIPMENT LEASEHOLD VALUES
   Electronic data processing equipment leasehold values meaning the present value of the difference between the:
   A. actual periodic lease payments for electronic data processing equipment that has incurred direct physical loss
      or damage and for which the Named Insured remains liable during the unexpired term of the lease; and
   B. periodic payment for the replacement of electronic data processing equipment due under the new lease, for
      each remaining month of the term of the lease.

EMPLOYEE
   Employee means
   A. any natural person:
       1.   while in the Named Insured's service (and for 60 days after termination of service); and
       2.   whom the Named Insured compensates directly by salary, wages, or commissions; and
       3.   whom the Named Insured has the right to direct and control while performing services for the Named
            Insured; or
   B. any natural person who is furnished to the Named Insured:
       1.   to substitute for a permanent employee on leave; or
       2.   to meet seasonal or short-term workload conditions,
       while that person is subject to the Named Insured's direction and control and performing services for the Named
       Insured, excluding, however, any such person while having care and custody of the Named Insured's property
       outside the premises; or
       3.   any natural person leased to the Named Insured, under an agreement between the Named Insured and a
            labor leasing firm, while that person is subject to the Named Insured's direction and control and performing
            services for the Named Insured; or
       4.   any non-compensated natural person:
            a.   other than one who is a fund solicitor, while performing services for the Named Insured that are usual to
                 the duties of an employee or officer; or
            b. while acting as a fund solicitor during fund raising campaigns; or
       5.   solely with respect to an employee benefit plan, any natural person who is required to be bonded by the
            Employee Retirement Income Security Act of 1974 (ERISA), any amendments thereto and any regulations
            promulgated thereunder.
       However, other than with respect to an employee benefit plan, employee does not mean any:
       a.   agent, broker, factor, commission merchant, consignee, independent contractor or representative of the same
            general character; or
       b. manager, member, partner, proprietor, director or trustee, but solely to the extent he or she is acting in his or
          her capacity as such.

EMPLOYEE BENEFIT PLAN
   Employee benefit plan means an employee welfare benefit plan or an employee pension benefit plan as more fully
   set forth in Title 1, Section 3 of the Employee Retirement Income Security Act of 1974 (ERISA) and any amendments


CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                              Page 4 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 18 of 105
                                                                                                                       CNA PARAMOUNT
                                                                                           First Party Glossary of Defined Terms

                             thereto and which is solely sponsored by the Named Insured and which is in existence at the inception of the policy
                             period.

                          EMPLOYEE THEFT
                             Employee theft means the unlawful taking of personal property, money, securities or fine arts to the deprivation of
                             the Named Insured or an employee benefit plan by an employee, whether identified or not, acting alone or in
                             collusion with others. For purposes of clarification, solely with respect to an employee benefit plan, employee theft
                             means all acts of fraud or dishonesty required to be bonded against by the Employee Retirement Income Security Act
                             of 1974 (ERISA), any amendments thereto and any regulations promulgated thereunder.
                             Employee theft also includes forgery by an employee.

                          EQUIPMENT BREAKDOWN
                             Equipment breakdown means a sudden and accidental breakdown of covered equipment. At the time the
                             breakdown occurs, the breakdown must manifest itself by physical damage to the covered equipment that
                             necessitates repair or replacement.
                             However, equipment breakdown does not mean:
                             A. malfunction including but not limited to adjustment, alignment, calibration, cleaning or modification;
                             B. defects, erasures, errors, limitations or viruses in computer equipment and programs including the inability to
                                recognize and process any date or time to provide instructions to covered equipment;
                             C. leakage at any valve, fitting, shaft seal, gland packing, joint or connection;
                             D. damage to any vacuum tube, gas tube, or brush;
                             E. damage to any structure or foundation supporting the covered equipment or any of its parts;
                             F. the functioning of any safety or protective device; or
                             G. the cracking of any part on an internal combustion gas turbine exposed to the products of combustion.

                          EXECUTIVE OFFICER
50020003850911191383596




                             Executive officer means any natural person partner, member, officer, manager (of a limited liability company),
                             director or trustee of the Named Insured.

                          EXTRA EXPENSE
                             Extra expense means actual reasonable and necessary expenses the Named Insured would not have incurred if
                             there had been no direct physical loss or damage to property, provided such expenses are incurred:
                             A. to avoid or minimize the suspension or delay of operations and to continue such operations at the location or at
                                any other premises; or
                             B. to minimize the suspension or delay of operations if the Named Insured cannot continue operations.
                             Extra expense includes:
                             1.   relocation expenses necessary to equip and operate other premises where operations are being continued in
                                  accordance with paragraph A. above; and
                             2.   expenses incurred to repair or replace any insured property or to research or restore lost information on media,
                                  but only to the extent such expenses reduce the amount that the Insurer would otherwise have to pay.
                             Extra expense does not include research and development restoration expense.




                          CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                               Page 5 of 16
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 19 of 105
                                                                                                  CNA PARAMOUNT
                                                                   First Party Glossary of Defined Terms

FINANCIAL INSTITUTION
   Financial institution means:
   A. a banking, savings or thrift institution, credit union, or similar depository institution; or
   B. a stock brokerage firm, mutual fund, liquid assets fund or similar investment institution where the Named Insured
      maintains an account.
   However, financial institution does not include check cashers, currency exchangers or money remittance firms.

FINE ARTS
   Fine arts means paintings, etchings, pictures, tapestries, art glass windows, valuable rugs, statuary, marbles,
   bronzes, antiques, porcelains, rare books, manuscripts, bric-a-brac and similar property of rarity, historical value or
   artistic merit.

FINISHED STOCK
   Finished stock means stock the Named Insured has manufactured that is in a completed state and ready for sale.
   However, finished stock does not include stock the Named Insured has manufactured that is held for sale at any
   retail outlet at a location.

FIRST NAMED INSURED
   First named insured means the person or entity first named in Item 1 of the Declarations.

FIXTURES
   Fixtures means:
   A. indoor or outdoor property fixed or attached to a building, including permanently installed machinery and
      equipment;
   B. glass (including all lettering and ornamentation) forming part of the building.

FLOOD
   Flood means a general and temporary condition of partial or complete inundation of normally dry land areas, whether
   caused in whole or in part or in any sequence by natural occurrences, acts or omissions of man or any other cause or
   combination of causes.

FORGERY
   Forgery means the signing of the name of another person or organization with intent to deceive. Forgery does not
   mean:
   A. a signature which consists in whole or in part of one's own name signed with or without authority, in any capacity
      for any purpose;
   B. the electronic or manual insertion of any personal identification code, including personal identification numbers or
      passwords; or
   C. a counterfeit.

FUNDS TRANSFER FRAUD

   Funds transfer fraud means theft of money and securities following and directly related to the use of fraudulent
   written or verbal instructions which are purported to have been made by the Named Insured, which causes an
   electronic transfer of money or securities from a financial institution to:


CNA62641XX 09-12                                Copyright CNA All Rights Reserved.                              Page 6 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 20 of 105
                                                                                                                       CNA PARAMOUNT
                                                                                           First Party Glossary of Defined Terms

                             A. an account at a financial institution not controlled by the Named Insured; or
                             B. a person other than an employee.

                          FUNGI

                             Fungi means any form of fungus, including but not limited to, yeast, mold, mildew, rust, smut or mushroom, and
                             including any spores, mycotoxins, odors, or any other substances, products, or byproducts produced by, released by,
                             or arising out of the current or past presence of fungi. Fungi does not include any fungi intended by the Named
                             Insured for consumption.

                          GOODS IN PROCESS
                             Goods in process means stock which has undergone any aging, seasoning, mechanical or other process of
                             manufacture but which has not become finished stock.

                          GREEN INSURED PROPERTY
                             Green Insured Property means insured property created, built or constructed following the practice of creating
                             buildings or materials or using processes that incorporate one or more of the following practices and are certified as
                             such by a government organization or a nationally or internationally recognized building industry organization or
                             governmental agency, such as the U.S. Green Building Council (LEED certification), ECD Energy, Environment
                             Canada (Green Globes) or the U.S. Department of Energy:
                             A. Energy Efficiency, including steps implemented to obtain an ENERGY STAR label for a building listed in the
                                Business Property Schedule of Locations, as well as use of ENERGY STAR or equivalently rated materials,
                                lighting systems, HVAC equipment, appliances or electronic products (if current like kind and quality replacement
                                is not ENERGY STAR rated);
                             B. Water Efficiency, including use of water efficient processes and wastewater technologies, as well as use of
                                alternative water or indoor plumbing systems that reduce water usage from any plumbing fixture;
                             C. Materials Efficiency, including use of sustainable and environmentally preferable construction materials, materials
                                management and re-cycling programs;
50020003850911191383597




                             D. Environmental Quality, including reduction of the quantity of indoor air contaminants by use of low-emitting
                                products or materials.
                             The words "building" or "materials" as used herein do not include stock, processing water, molds and dies, property
                             in the open, personal property of others or personal property of executive officers or employees.

                          INSURED PROPERTY
                             Insured property means real property and personal property.

                          LOCATION
                             Location means each location specified in the Business Property Schedule of Locations or scheduled in any
                             Endorsement to this Policy.
                          MANAGER
                             Solely when used in the Business Crime Coverage Part, manager means any natural person manager or member.

                          MARKET VALUE
                             Market value means the price that property might be expected to realize if offered for sale in a fair market.




                          CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                               Page 7 of 16
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 21 of 105
                                                                                            CNA PARAMOUNT
                                                                First Party Glossary of Defined Terms

MEDIA
   Media means any content regardless of its nature or form, including, but not limited to valuable papers and electronic
   data. Media does not include money or securities.

MEMBER

   Solely when used in the Business Crime Coverage Part, member means any person serving on the Board of
   Managers or equivalent executive of a Named Insured that is a limited liability company.

MESSENGER

   Solely when used in the Business Crime Coverage Part, messenger means any of the Named Insured's natural
   person member, proprietor, partner, or employee who is duly authorized by the Named Insured to have care and
   custody of the property outside the premises.

MICROBES
   Microbes means any non-fungal microorganism or non-fungal, colony-form organism. Microbe includes any spores,
   mycotoxins, odors, or any other substances, products, or byproducts produced by, released by, or arising out of the
   current or past presence of microbes.

MONEY
   Money means:
   A. currency, coins and bank notes in current use and having a face value; and
   B. travelers checks, register checks and money orders held for sale to the public.

NAMED INSURED
   Named Insured means the persons or entities named as such on the Policy Declarations.

NAMED STORM
   Named storm means a storm system that is declared to be a named tropical storm or hurricane by the U.S. National
   Weather Service or other governmental authority including hurricane or tropical storm spawned tornados or
   microbursts. The named tropical storm or hurricane begins when the National Weather Service officially declares the
   storm system to be a named tropical storm or hurricane and ends when the National Weather Service officially
   declares the named tropical storm or hurricane permanently downgraded to a tropical depression.

NET INCOME
   Net Income means net profit or loss that would likely have been earned or incurred before taxes. Net income does
   not include any profit that would likely have been earned as a result of an increase in the business transactions due to
   favorable business conditions caused by the impact of the covered peril in the vicinity of such covered peril.

OCCURRENCE
   Occurrence means one event or a series of related events that contribute concurrently to or contribute in any
   sequence to physical loss of or damage to property. However, with respect to:
   A. equipment breakdown, occurrence means all equipment breakdowns that manifest themselves at the same
      time and are the result of the same cause, regardless of the number of locations or other premises involved;




CNA62641XX 09-12                             Copyright CNA All Rights Reserved.                               Page 8 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 22 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                             First Party Glossary of Defined Terms

                             B. a named storm, occurrence means each named storm. If a named storm is downgraded to a tropical
                                depression, such tropical depression shall be considered a separate occurrence;
                             C. theft, occurrence means all loss, and the defined term loss, sustained by the Named Insured caused by:
                                 1. any single act or series of related acts;
                                 2.   any act or acts involving one person, or a group of persons acting together; or
                                 3.   an act or event, or a series of related acts or events, not involving any identifiable person;
                             D. volcanic eruption, occurrence means all volcanic eruptions, explosions or effusions that occur within any 168
                                hour period.

                          OPERATIONS
                             Operations means the Named Insured's business activities occurring at the location prior to the time and date of the
                             loss or damage, including the Named Insured's activities as a lessor.

                          ORIGINAL
                             Original means:
                             A. the first rendering or archetype and does not include photocopies or electronic transmissions even if received and
                                printed; or
                             B. for the purposes of Forgery or Alteration Coverage only, a "substitute check," as defined in the Check Clearing
                                for 21st Century Act.

                          OTHER PROPERTY

                             Solely when used in the Business Crime Coverage Part, other property means any tangible property other than
                             money and securities that has intrinsic value. However, other property does not include any property listed in the
                             Crime Coverage Part as specifically not covered.

                          PERIOD OF RESTORATION
50020003850911191383598




                             Period of restoration means that period of time:
                             A. that begins with:
                                 1.   the time and date of physical loss of or damage to property caused by a covered peril; or
                                 2.   the date operations would have begun if such loss or damage delays the start of operations and such loss
                                      or damage is to the following:
                                      a.   new buildings whether complete or under construction;
                                      b. alterations or additions to existing buildings;
                                      c.   machinery, equipment, supplies or materials located on or within 1,000 feet of the building that are:
                                           i.   used in the construction of alterations or additions; or
                                           ii. incidental to the occupancy of new buildings,
                             B. and ends on the earlier of:
                                 1.   the date when the insured property should be repaired, rebuilt or replaced with reasonable speed and
                                      similar quality; or
                                 2.   the date when business is resumed at a new permanent location,
                             regardless of the expiration date of this Policy.


                          CNA62641XX 09-12                                Copyright CNA All Rights Reserved.                            Page 9 of 16
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 23 of 105
                                                                                             CNA PARAMOUNT
                                                                 First Party Glossary of Defined Terms

   If the Ordinance or Law increased Period of Restoration applies, as set forth in the Schedule of Coverages and
   Limits, the period of restoration includes any increased period that results from the enforcement of an ordinance or
   law that requires the Named Insured to repair, reconstruct the property or tear down undamaged parts of the
   property, to meet the minimum requirements of the ordinance or law in force at the time of loss, except if such
   increased period is due to:
   i.   contamination by contaminants or pollutants or due to the presence, growth, proliferation, spread or any activity
        of fungi, wet or dry rot, bacteria or microbes; or
   ii. the time required by anyone to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
       way respond to, or assess the effects of contaminants or pollutants, fungi, wet or dry rot, bacteria or microbes,
       except to the extent the Contaminants or Pollutant Clean Up and Removal Coverage applies.
   Solely with respect to Research and Development Restoration Expense Coverage under the Business Income
   and Extra Expense Coverage part, period of restoration means the period of time that:
   (a) begins on the date the physical loss or damage to such research and development project property results in
       the suspension of the Named Insured's research and development projects in process; and
   (b) ends on the earlier of:
        (i) the date such research and development project could be recreated or restored with reasonable speed and
            similar quality; or
        (ii) 365 days immediately following the date determined in (a) above.
   No period of restoration will be cut short by the expiration of the policy period.

PERSONAL PROPERTY
   Personal property means:
   A. all property, other than real property, owned by the Named Insured and used in its business, including furniture,
      fixtures, machinery, electronic data processing equipment and stock;
   B. glass in buildings the Named Insured does not own if it has a contractual responsibility to insure;
   C. the Named Insured's outdoor signs, antennae and towers and fences;
   D. personal property of others;
   E. property, other than real property, the Named Insured leases for use in its business and for which it has a
      contractual responsibility to insure, unless otherwise provided for under personal property of others;
   F. the value of labor, materials or services furnished or arranged by the Named Insured on personal property of
      others;
   G. the Named Insured's interest in tenant's improvements and betterments;
   H. power or communication generation or transmission equipment, including transmission and distribution lines of
      any type, owned, operated, controlled by or leased by the Named Insured;
   I.   vehicles or self-propelled machines that:
        1.   the Named Insured manufactures, processes or warehouses;
        2.   the Named Insured holds for sale;
        3.   are the Named Insured's rowboats or canoes out of water at the described location; or
        4.   trailers, but only to the extent provided under the Non-Owned Detached Trailers Coverage.
   Personal property does not include property not covered.




CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                             Page 10 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 24 of 105
                                                                                                                    CNA PARAMOUNT
                                                                                           First Party Glossary of Defined Terms

                          PERSONAL PROPERTY OF EXECUTIVE OFFICERS OR EMPLOYEES
                             Personal property of executive officers or employees means personal property that is owned by executive
                             officers or employees and that is usual to the occupancy of the building.
                             Personal property of executive officers or employees does not include:
                             A. animals;
                             B. contraband, or property in the course of illegal transportation or trade;
                             C. money or securities; or
                             D. vehicles or self-propelled machines (including autos, aircraft or watercraft).

                          PERSONAL PROPERTY OF OTHERS
                             Personal property of others means personal property that is not owned by the Named Insured but is in the Named
                             Insured's care, custody or control. Personal property of others does not include personal property of executive
                             officers or employees.

                          POLICY PERIOD
                             Policy period means the period of time from the effective date and time of this Policy to the date and time of
                             termination as shown in the Policy Declarations, or its earlier cancellation date.

                          POLICY PREMIUM
                             Policy premium means the original premium and the fully annualized amount of any additional premiums, charged by
                             the Insurer before or during the policy period.

                          PREARRANGED TRANSFER

                             Prearranged transfer means an electronic transfer of money or securities which is part of a regular or scheduled
                             series of electronic transfers, authorized by written agreement, to a designated financial institution specifying:
50020003850911191383599




                             A. the amount of money or securities to be transferred; and
                             B. account number to be credited.

                          PREMISES

                             Solely when used in the Business Crime Coverage Part, premises means:
                             A. the interior of that portion of any building the Named Insured occupies in conducting the Named Insured's
                                business;
                             B. as respects damage to other property only, the exterior of that portion of any building the Named Insured
                                occupies in conducting the Named Insured's business; or
                             C. with respect to the Employee Theft of Client Property While on Client Premises Coverage only, the interior of
                                that portion of any building a client occupies in conducting their business or the interior of a client's owned,
                                leased or rented residence.

                          PREPAID RENT
                             Prepaid rent means that unamortized portion of any amount of advance rent the Named Insured paid based on the
                             percentage of the unexpired portion of the lease that remains at the time of physical loss or damage. Prepaid rent
                             does not include the customary rent for a rental period or any amount refunded to the Named Insured.



                          CNA62641XX 09-12                              Copyright CNA All Rights Reserved.                          Page 11 of 16
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 25 of 105
                                                                                                CNA PARAMOUNT
                                                                  First Party Glossary of Defined Terms

PROPERTY NOT COVERED
   Property not covered means:
   A. animals unless:
        1.   owned by others and boarded by the Named Insured, or
        2.   owned by the Named Insured as stock while inside of a building listed in the Business Property Schedule
             of Locations;
   B. bulkheads, pilings, piers, wharves or docks;
   C. contraband, or property in the course of illegal transportation or trade;
   D. fine arts, money or securities, records of accounts receivable or media, unless specifically covered under the
      Fine Arts, Money or Securities, Property at Unspecified Locations, Property In Transit, Newly Acquired
      Personal Property, Accounts Receivable or Restoration of Media Coverages;
   E. vehicles or self-propelled machines (including autos, aircraft or watercraft) that are:
        1.   licensed for use on public roads; or
        2.   operated principally away from the described location,
        unless such vehicles or self-propelled vehicles are described in paragraph I of the definition of Personal
        Property;
   F. foundations of a building below the lowest basement floor, or the surface of the ground, if there is no basement;
   G. land, water, air, growing crops, standing timber, trees, shrubs, plants or lawns;
   H. dams, dikes or retaining walls;
   I.   paved or concrete surfaces;
   J.   underground mines, mine shafts, caverns, open pits or quarries; or
   K. property that is covered under any other coverage part or under any other Policy in which it is more specifically
      described, except for the excess of the amount due under such other coverage, whether collectible or not.

REAL PROPERTY
   Real property means any building listed in the Business Property Schedule of Locations; and
   A. temporary or appurtenant structures within 1000 feet of such building;
   B. fixtures;
   C. personal property that is used to maintain or service any such building or its location;
   D. the Named Insured's indoor and outdoor signs;
   E. materials, equipment, supplies and temporary buildings used for making additions, alterations or repairs to any
      such building; or
   F. underground pipes, flues and drains.
   Real property does not include property not covered.

RENTAL VALUE
   Rental value means that portion of net income that would have been earned or incurred as rental income from tenant
   occupancy of a location as furnished and equipped by the Named Insured, including fair rental value of any portion
   of the location, which is occupied by the Named Insured.


CNA62641XX 09-12                               Copyright CNA All Rights Reserved.                         Page 12 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 26 of 105
                                                                                                                    CNA PARAMOUNT
                                                                                         First Party Glossary of Defined Terms

                          REPLACEMENT COST
                             Replacement cost means the cost to repair or replace direct physical loss or damage to insured property with
                             property of comparable material and quality on the same or another site, and used for the same purpose, without
                             deduction for depreciation, deterioration, and obsolescence which amount is computed as of the time and at the place
                             of such loss or damage.

                          RESEARCH AND DEVELOPMENT BUSINESS INCOME
                             Research and development business income means the:
                             A. net Income that would have been earned or incurred had no loss or damage resulting in an interruption in the
                                Named Insured's research and development project occurred, including net income resulting from:
                                 1.   lost or delayed pre-sale orders from new or current customers for a new product or an improved current
                                      product, whose entry into the marketplace is delayed because these products were the subject of lost or
                                      damaged research and development; or
                                 2.   grants and endowments and any other contract revenues, licensing fees, consulting fees, funding grants and
                                      progress payments; plus
                             B. continuing normal operating expenses, including overhead and payroll, that the Named Insured incurs to recreate
                                or restore loss or damage to the Named Insured's research and development projects.
                             However, research and development business income does not include any amount that is otherwise payable
                             under this coverage part or that does not necessarily continue during the interruption in the research and
                             development project, or that are otherwise payable under this coverage part.

                          RESEARCH AND DEVELOPMENT PROJECT PROPERTY

                             Research and development project property means personal property (other than media) that is an integral part
                             of the Named Insured's research and development project, including:
                             A. undamaged property that needs to be recreated, restored or replaced due to the covered loss or damage to such
                                research and development project property;
50020003850911191383600




                             B. existing prototypes used as the model for the final version of a new product or design. Coverage for such property
                                ceases once the new product or design goes into production.

                          RESEARCH AND DEVELOPMENT RESTORATION EXPENSE
                             Research and development restoration expense means:
                             A. reasonable and necessary costs to repair, recreate, restore or replace research and development project
                                property;
                             B. the reasonable and necessary costs to recreate, restore or replace information on media documenting the
                                damaged research and development projects as of the date of such loss or damage. However, electronic data
                                must have been backed up or duplicated no less than once a week;
                             C. the reasonable and necessary cost of material and supplies used to recreate or restore the research and
                                development project.

                          ROBBERY

                             Solely when used in the Business Crime Coverage Part, robbery means the unlawful taking of specified property
                             from the care and custody of any person by one who has:
                             A. caused or threatened to cause that person bodily harm; or



                          CNA62641XX 09-12                            Copyright CNA All Rights Reserved.                            Page 13 of 16
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 27 of 105
                                                                                                 CNA PARAMOUNT
                                                                  First Party Glossary of Defined Terms

   B. committed an unlawful act witnessed by that person.

SAFE BURGLARY

   Safe burglary means the unlawful taking of:
   A. property from within a locked safe or vault by a person unlawfully entering the safe or vault as evidenced by
      marks of forcible entry upon its exterior; or
   B. a safe or vault from inside the premises.

SECURITIES
   Solely when used in the Business Crime Coverage Part, securities means negotiable and non-negotiable
   instruments or contracts representing either money or representing other tangible property that has intrinsic value,
   including:
   A. tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a meter) in
      current use; or
   B. evidences of debt issued in connection with credit, debit or charge cards, which cards are not issued by the
      Named Insured.
   However, securities does not include money.

SINKHOLE COLLAPSE
   Sinkhole collapse means the sudden sinking or collapse of land into underground empty spaces created by the
   action of water on limestone or dolomite provided such cavities were not man made or did not result from flood.

SPECIFIED PERILS
   Specified perils means:
   A. aircraft or vehicles;
   B. explosion, fire or leakage from fire extinguishing equipment;
   C. lightning, smoke, volcanic eruption, water damage, weight of snow, ice or sleet; windstorm or hail;
   D. riot, civil commotion or vandalism;
   E. falling objects, except if such falling object causes physical loss or damage to:
       1.   personal property in the open; or
       2.   the interior of a building, or personal property inside a building, if the roof or an outside wall of the building
            is first damaged by a falling object;
   F. sinkhole collapse; or
   G. solely with respect to personal property in the course of transit, specified perils means the following:
       1.   vehicle collision upset or overturn. It does not include direct physical loss of or damage to property caused by
            contact of the vehicle with any portion of the roadbed; and
       2.   sinking or stranding of a vessel, or collapse of a bridge, culvert, dock or wharf.
   Specified perils do not include equipment breakdown except solely to the extent covered under Section III.
   ADDITIONAL COVERAGES, Equipment Breakdown Coverage, if applicable, under the Business Property
   Coverage Part.




CNA62641XX 09-12                               Copyright CNA All Rights Reserved.                              Page 14 of 16
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 28 of 105
                                                                                                                     CNA PARAMOUNT
                                                                                          First Party Glossary of Defined Terms

                          SPOILAGE
                             Spoilage means any detrimental change in state, including thawing of frozen goods, warming of refrigerated goods,
                             freezing of fresh goods, solidification of liquid or molten material and chemical reactions to goods in process.

                          STOCK
                             Stock means merchandise held in storage or for sale, raw materials and finished stock, including supplies used in
                             their packing or shipping and including software incorporated into such merchandise.

                          STORM RELATED OCCURRENCE
                             Storm related occurrence means an occurrence that gives rise to loss or damage at one or more premises and is
                             caused by or results from a Named Storm, typhoon, hurricane or cyclone.

                          SUBLEASE PROFIT
                             Sublease profit means the net profit the Named Insured earns through subleasing the building or portion of the
                             building that it rents for the unexpired term of the canceled lease or sublease, whichever would expire first. This
                             amount is discounted based on the prime rate of interest at the time of covered loss or damage for the unexpired term
                             of the canceled lease or sublease.

                          SYSTEM PENETRATION
                             System penetration means the intentional and malicious use of a computer to obtain unauthorized access to
                             information and resources stored on electronic data processing equipment in the form of electronic data.

                          TENANT'S IMPROVEMENTS AND BETTERMENTS
                             Tenant's improvements and betterments are fixtures, glass, signs, alterations, installations or additions:
                             A. made a part of a building the Named Insured occupies but does not own; or
                             B. the Named Insured acquired or made at the Named Insured's expense but cannot legally remove.
50020003850911191383601




                          TENANT'S LEASE INTEREST
                             Tenant's lease interest means the difference between:
                             A. the actual rent due for the unexpired portion of the cancelled lease at the time of covered loss or damage; and
                             B. the rent due under the new lease for the same time period.

                          THEFT
                             Theft means the unlawful taking of property.

                          TIME ELEMENT COVERAGE
                             Time element coverage means coverage that applies for the Named Insured's loss of business income or for the
                             extra expense incurred from a suspension or delay of operations resulting from covered loss or damage to property
                             due to the occurrence of a covered peril.

                          TRANSFER AGREEMENT

                             Transfer agreement means a written agreement with any financial institution authorized to transfer money and
                             securities at the Named Insured's request.



                          CNA62641XX 09-12                             Copyright CNA All Rights Reserved.                            Page 15 of 16
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 29 of 105
                                                                                        CNA PARAMOUNT
                                                               First Party Glossary of Defined Terms

UNSPECIFIED LOCATION
   Unspecified location means a premises not listed in the Business Property Schedule of Locations, where the
   Named Insured has an insurable interest in insured property provided such premises is within the coverage
   territory.

VOLCANIC ERUPTION
   Volcanic eruption means the eruption, explosion or effusion of a volcano that gives rise to physical loss or damage
   when such loss or damage is caused by:
   A. airborne volcanic blast or airborne shock waves;
   B. ash, dust or particulate matter; or
   C. lava flow.

WRITTEN
   Solely when used in the Business Crime Coverage Part, written means expressed through letters or marks placed
   upon paper and visible to the eye.




CNA62641XX 09-12                            Copyright CNA All Rights Reserved.                          Page 16 of 16
                                         Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 30 of 105
                                                                                                                           CNA PARAMOUNT
                                                                                                       First Party Terms and Conditions

                          These First Party Terms and Conditions apply to the Business Property Coverage Part, the Business Crime
                          Coverage Part, as applicable, and their associated forms and endorsements.

                          I.   ABANDONMENT
                               There can be no abandonment of any insured property to the Insurer unless it specifically agrees to such
                               abandonment in writing.

                          II. APPRAISAL
                               If the Named Insured and the Insurer fail to agree on the amount of loss for physical damage or business income or
                               extra expense, either may make a written demand for appraisal in which case within 30 days of that written demand
                               each shall select an appraiser and shall notify the other of its chosen appraiser. Only an individual may be chosen as
                               an appraiser for a claim if such individual is:
                               A. a competent, independent and disinterested person and who has no direct or indirect financial interest in the loss
                                  or the adjustment of the claim; and
                               B. not the Named Insured or any of its employees or its agents (including any public adjuster or public adjusting
                                  company hired by the Named Insured); and
                               C. not employed by the Insurer; or
                               D. not an independent adjuster hired by the Insurer for such claim.
                               The appraisers will first select a competent, independent and disinterested umpire. If the appraisers fail to agree upon
                               an umpire within 30 days then, only on the joint request of the Named Insured and the Insurer to a court of competent
                               jurisdiction in the state where the loss occurred, the Named Insured and the Insurer may request that the court select
                               or appoint a competent, independent and disinterested umpire.
                               The appraisers will then appraise, within a reasonable amount of time, the amount of loss, stating separately, as
                               applicable:
                               1.   the actual cash value or replacement cost as of the date of loss and the amount of loss, for each item of
                                    physical loss or damage;
                               2.   the amount of loss for each time element coverage of this Policy.
50020003850911191383602




                               If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to in writing by any two
                               will determine the amount of loss but not whether the loss is covered. Any appraisal award addressing whether or not
                               a loss is or is not covered is void and is not binding on either party to the appraisal.
                               The Named Insured and the Insurer will each:
                               a.   pay its chosen appraiser; and
                               b. bear equally the other expenses of the appraisal and umpire.
                               A demand for appraisal shall not relieve the Named Insured of its continuing obligation to comply with all of the terms
                               and conditions of this Policy.
                               The Insurer will not be held to have waived any of its rights by any act relating to an appraisal. If there is an appraisal,
                               the Insurer will still retain its right to deny the claim or challenge whether the damages from any loss are covered or
                               otherwise excluded.
                               Appraisal is only available if the Named Insured has:
                               i.   fully complied with all provisions of this Policy; and
                               ii. the Insurer has received a signed and sworn proof of loss from the Named Insured.




                          CNA62647XX 09-12                                  Copyright CNA All Rights Reserved.                               Page 1 of 11
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 31 of 105
                                                                                              CNA PARAMOUNT
                                                                          First Party Terms and Conditions

III. COMPLIANCE
   No one may make a claim under any property coverage part unless:
   A. there has been full compliance with all of the terms of the property coverage part; and
   B. the claim for coverage is brought within 2 years and 1 day after the date on which the direct physical loss or
      damage occurred.

IV. CONCEALMENT, MISREPRESENTATION AND FRAUD
   This entire Policy shall be void if, whether before or after a loss, the Named Insured:
   A. has concealed or misrepresented any material fact or circumstance concerning:
        1.   this insurance or the subject thereof;
        2.   the interest of the Named Insured therein;
        3.   any claim.
   B. has falsely sworn to any such material fact or circumstance.

V. CONTROL OF PROPERTY
   Any act or neglect by any person, other than a Named Insured, of any provision of these conditions or any property
   coverage part, will not affect coverage. Breach of any condition of coverage at any building will not affect coverage
   at any other building where, at the time of loss or damage, the breach of condition did not exist.

VI. DUTIES AFTER LOSS OR DAMAGE
   In the event of loss or damage, the Named Insured shall do the following:
   A. take all necessary steps to protect the property from further loss or damage;
   B. set aside the damaged insured property for examination by the Insurer as often as may be required and keep a
      record of its expenses necessary to protect insured property;
   C. as soon as practical, give written notice to the Insurer, or its designated representative, of the event giving rise to
      the loss or damage, including the date and time of such event, what occurred and the names and addresses of
      witnesses;
   D. within 60 days after being requested by the Insurer, render to the Insurer a detailed, sworn proof of loss on a form
      provided by the Insurer;
   E. as often as may be reasonably required, exhibit to any person designated by the Insurer all that remains of any
      damaged or undamaged property and permit us to take samples off such property for inspection and analysis;
   F. individually submit to examination under oath at the Insurer's request and give the Insurer a signed statement of
      such individual's answers;
   G. as may be reasonably required, produce for examination at the request of the Insurer all books of account,
      business records, bills, invoices and other vouchers, or certified copies thereof if originals have been lost, at such
      reasonable time and place as may be designated by the Insurer or its authorized representative, and permit
      extracts and copies thereof to be made;
   H. cooperate with the Insurer in the investigation of any claim;
   I.   notify law enforcement authorities, if the Named Insured has reason to believe that any loss or damage involves
        a violation of law.




CNA62647XX 09-12                               Copyright CNA All Rights Reserved.                                Page 2 of 11
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 32 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                                   First Party Terms and Conditions

                          VII. LOSS PAYMENT
                             A. Unless otherwise specified in this Policy, in the event of covered loss or damage to insured property, the Insurer
                                will:
                                 1.   pay the amount of loss or damage;
                                 2.   pay the cost of repairing or replacing such insured property;
                                 3.   take all or any part of the insured property at an agreed or appraised value; or
                                 4.   repair, rebuild or replace the insured property with other property of like kind and quality.
                             B. The Insurer will determine the value of such insured property, or the cost of its repair or replacement, in
                                accordance with the VALUATION section or this Policy.
                             C. If the Named Insured has complied with all of the terms and conditions of this Policy, the Insurer will pay
                                amounts due hereunder within 60 days after it receives a sworn proof of loss provided that the Insurer and
                                Named Insured have reached agreement on the amount of loss or damage or an appraisal award has been
                                made. Such payments will be made to the Named Insured or to the owner of property up to the amount of their
                                respective financial interest in such property. All covered debris removal costs, including any additional debris
                                removal costs, will be paid by the Insurer provided all such costs are reported to it in writing within 180 days of the
                                occurrence.
                             D. The Insurer will not pay more than the Named Insured's financial interest in the insured property.
                             E. The Insurer, at its expense, may elect to defend the Named Insured against suits arising from claims of owners
                                of insured property.

                          VIII. LOSS PAYEES AND MORTGAGEES
                             A. Loss Payees
                                 If there is loss of or damage to insured property, in which the Named Insured and any third party, whether or not
                                 named in the Schedule of Loss Payees or Mortgagees, have an insurable interest:
                                 1.   the Insurer will adjust losses with the Named Insured, and
50020003850911191383603




                                 2.   make payments jointly to the Named Insured and such third party, in their order of precedence, as interests
                                      may appear.
                                 If the Insurer pays such third party, such payments will satisfy the Named Insured's claims against the Insurer for
                                 that third party's property. The Insurer will not pay such owners more than their financial interest in the insured
                                 property.
                             B. Lender Loss Payees and Mortgagees
                                 1.   As used in this Section:
                                      a.   a Lender Loss Payee is any creditor who is shown on the Schedule of Loss Payees or Mortgagees or on
                                           a certificate of insurance on file with the Insurer as a Lender Loss Payee and whose interest in insured
                                           property is established by a written instruments including warehouse receipts, bills of lading, financing
                                           statements or security agreements;
                                      b. a Mortgagee is any mortgagee or trustee who is who is shown on the Schedule of Loss Payees or
                                         Mortgagees or on a certificate of insurance on file with the Insurer as a Mortgagee with respect to the
                                         building for which the mortgagee or trustee is named.
                                 2.   The Insurer will pay to each specified Lender Loss Payee or Mortgagee as its interest may appear. The
                                      Insurer will pay to each specified Mortgagee under all present or future mortgages upon the building, in order
                                      of precedence of the mortgages.



                          CNA62647XX 09-12                              Copyright CNA All Rights Reserved.                                Page 3 of 11
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 33 of 105
                                                                                              CNA PARAMOUNT
                                                                         First Party Terms and Conditions

      3.   Each such Lender Loss Payee and Mortgagee has the right to receive loss payment, even though:
           a.   the Insurer denied the Named Insured's claim because the Named Insured failed to comply with the
                terms of this Policy; or
           b. such Lender Loss Payee or Mortgagee starts foreclosure or similar action on the insured property,
           provided such loss payee:
           i.   pays any premium due at the Insurer's request;
           ii. submits a signed, sworn proof of loss in accordance with the requirements of this policy;
           iii. has notified us of any change in ownership, or substantial change in risk known to such Lender Loss
                Payee or Mortgagee.
           If such requirements are met, all of the terms of this Coverage Part will then apply directly to such Lender
           Loss Payee or Mortgagee.
      4.   With respect to any such Lender Loss Payees or Mortgagees,
           1.   the Insurer may cancel this policy, including the interest of any Lender Loss Payee or Mortgagee, by
                giving such Lender Loss Payee or Mortgagee, or its agent, written notice:
                a.   10 days prior to the effective date of cancellation, if cancellation is for nonpayment of premium;
                b. 60 days prior to effective date of cancellation, if cancellation is for any other reason.
           2.   If a loss hereunder is made payable, in whole or in part, to a designated Lender Loss Payee or
                Mortgagee not named in this Policy, that interest may be canceled by giving to such loss payee 10 days
                written notice of cancellation.
           3.   If the Insurer pays such Lender Loss Payee or Mortgagee for loss under this Policy, and denies payment
                to the Named Insured, the Insurer will, to the extent of the payment made to such Lender Loss Payee or
                Mortgagee, be subrogated to all the rights of such Lender Loss Payee or Mortgagee. However, any
                subrogation by the Insurer will not impair the right of such Lender Loss Payee or Mortgagee to recover
                the full amount of its claim. At our option, the Insurer may pay the whole principal of the Named
                Insured's debt plus accrued interests. In this event, the Named Insured will pay its remaining debt to the
                Insurer.
           4.   If the Named Insured fails to render proof of loss, the Lender Loss Payee or Mortgagee, upon notice, will
                render proof of loss within 60 days of notice and will be subject to the provisions of the policy relating to
                an Appraisal, Payment of Loss and No Action Against the Insurers.
   C. Mortgagee Loss Payee
      With respect to any Mortgagee as defined above:
      1.   The interest of the Mortgagee in real property will not be invalidated by:
           a.   any act or neglect of the mortgagor or owner of the real property;
           b. foreclosures, notice of sale, or similar proceeding with respect to the real property;
           c.   change in the title or ownership of the real property; or
           d. change to an occupancy of the location more hazardous than that permitted by this policy.
      2. The Mortgagee will notify the Insurer of any known change in ownership or occupancy or increase in hazard
           of the real property that has come to the knowledge of said Mortgagee. The Mortgagee may immediately pay
           the increased premium associated with such known change. If the Mortgagee fails immediately to notify the
           Insurer of such known change or fails to pay the increased premium, all coverage under this policy will cease
           at the time of such premium due date.




CNA62647XX 09-12                              Copyright CNA All Rights Reserved.                                Page 4 of 11
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 34 of 105
                                                                                                                          CNA PARAMOUNT
                                                                                                    First Party Terms and Conditions

                             D. Contract of Sale Loss Payee
                                 A Contract of Sale Loss Payee is a person or entity who is shown on the Schedule of Loss Payees or Mortgagees
                                 or on a certificate of insurance on file with the Insurer and with whom the Named Insured has entered a contract
                                 for the sale of Insured Property; provided that for Insured Property in which both the Named Insured and such
                                 Contract of Sale Loss Payee have an insurable interest, the Insurer will:
                                 1.   adjust losses with the Named Insured; and
                                 2.   pay any claim for loss or damage jointly to the Named Insured and such Contract of Sale Loss Payee, as
                                      interests may appear.
                                 Such Contract of Sale Loss Payee will be included as a Named Insured solely as set forth in Paragraph X. Other
                                 Insurance.
                             E. Building Owner Loss Payee
                                 1.   A Building Owner Loss Payee is the owner of the described building who is shown on the Schedule of Loss
                                      Payees or Mortgagees or on a certificate of insurance on file with the Insurer and in which building the
                                      Named Insured is a tenant.
                                 2.   Loss or damage to such building will be adjusted with such Building Owner Loss Payee. Any loss payment
                                      made to such Building Owner Loss Payee will satisfy the Named Insured's claims against the Insurer for
                                      such Building Owner Loss Payee property.
                                 3.   Loss or damage to tenants' improvements and betterments will be adjusted with the Named Insured unless
                                      the lease provides otherwise.

                          IX. NO BENEFIT TO BAILEE
                             This insurance shall in no way inure directly or indirectly to the benefit of any transportation carrier or bailee.

                          X. OTHER INSURANCE
                             If the Named Insured has any other insurance the Insurer will pay only for the amount of covered loss or damage in
                             excess of the amount due from that other insurance, whether the Named Insured can collect on it or not. However,
50020003850911191383604




                             the Insurer will not pay more than the applicable Limit of Insurance.
                             For Insured Property that is the subject of a contract of sale, the word Named Insured includes the Contract of Sale
                             Loss Payee as set forth above in paragraph VIII. Loss Payees and Mortgagees.

                          XI. POLICY PERIOD/COVERAGE TERRITORY
                            The Insurer will cover loss or damage commencing during the policy period and within the coverage territory unless
                            otherwise specified.

                          XII. RECOVERED PROPERTY
                             If either the Named Insured or Insurer recover any property after loss settlement, that party must give the other
                             prompt notice. At the Named Insured's option, the property (other than money or securities) will be returned to the
                             Named Insured. The Named Insured must then return to the Insurer the amount it paid to the Named Insured for the
                             insured property. The Insurer will pay recovery expenses and the expenses to repair the recovered insured
                             property, subject to the Limit of Insurance.
                             With respect to money or securities, any recoveries, less the cost of obtaining them, made after settlement of loss or
                             damage covered by this coverage part will be distributed as follows:
                             A. to the Named Insured, until the Named Insured is fully reimbursed for any loss or damage that the Named
                                Insured sustains that exceeds the Limit of Insurance and the Deductible amount, if any;



                          CNA62647XX 09-12                               Copyright CNA All Rights Reserved.                                  Page 5 of 11
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 35 of 105
                                                                                              CNA PARAMOUNT
                                                                          First Party Terms and Conditions

   B. then to the Insurer, until the Insurer is reimbursed for the settlement made; and,
   C. then to the Named Insured, until the Named Insured is reimbursed for that part of the loss or damage equal to
      the Deductible amount, if any.
   Recoveries do not include any recovery:
   1.   from insurance, suretyship, reinsurance, security or indemnity taken for the Insurer's benefit; or
   2.   of original securities after duplicates of them have been issued.

XIII. RESUMPTION OF OPERATIONS
   The Insurer will reduce the amount of lost business income if and to the extent that the Named Insured could have
   reduced such loss:
   A. by complete or partial resumption of operations, whether damaged or not; or
   B. by making use of stock, merchandise or other property;
   Solely with respect to dependent property, the Insurer will reduce the amount of the Named Insured's business
   income loss to the extent the Named Insured can resume the Named Insured's operations in whole or in part, by
   using any other available source of materials or outlet for the Named Insured's products or services.

XIV. SALVAGE AND RECOVERIES
   All salvages, recoveries, and payments, excluding proceeds from subrogation and other insurance, recovered or
   received prior to a loss settlement under this Policy, shall reduce the loss accordingly. If recovered or received
   subsequent to a loss settlement under this Policy, such net amounts received shall be divided between the interests
   concerned in the proportion of such respective interests.

XV. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO THE INSURER
   If the Insurer pays a claim under this Policy, it will be subrogated, to the extent of such payment, to all the Named
   Insured's rights of recovery from other persons, organizations and entities. The Named Insured will execute and
   deliver instruments and papers and do whatever else is necessary to secure such rights. The Named Insured shall do
   nothing to prejudice such rights.
   The Insurer will have no rights of subrogation against:
   A. any person or entity who or which is a Named Insured;
   B. any subsidiary or any entity associated with the Named Insured through ownership or management;
   C. any other person or entity that the Named Insured waived its rights of subrogation against in writing before the
      time of loss.

XVI. VACANCY
   If a building where loss or damage occurs has not been used by the Named Insured to conduct its business as
   specified in the Policy for more than 60 consecutive days before such loss or damage occurs, the Insurer will not pay
   for any loss or damage caused by any of the following even if they are covered perils:
   A. vandalism;
   B. sprinkler leakage, unless the Named Insured has protected the system against freezing;
   C. building glass breakage;
   D. water damage;
   E. theft or attempted theft.



CNA62647XX 09-12                               Copyright CNA All Rights Reserved.                            Page 6 of 11
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 36 of 105
                                                                                                                        CNA PARAMOUNT
                                                                                                   First Party Terms and Conditions

                             With respect to all other covered perils, the Insurer will reduce the amount that would otherwise be paid for the loss
                             or damage by 15%.

                             Buildings under active construction or renovation are not considered vacant.

                          XVII. VALUATION
                             A. Except as specifically set forth below, and subject to all applicable limits of insurance, the Insurer will not pay
                                more than the lesser of the following:
                                 1.   the replacement cost; or
                                 2.   the actual cost to repair or replace insured property.
                                 If the Named Insured does not repair or replace the insured property, or repair or replacement exceeds 24
                                 months from the date of loss or damage unless a longer time frame is agreed to by the Insurer, the Insurer will
                                 pay the actual cash value of such insured property.
                                 If the Named Insured commences repair or replacement of such insured property and completes it within 24
                                 months from the date of loss or damage, or such agreed to longer period, the Insurer will pay the difference
                                 between the actual cash value previously paid and the lesser of A. 1. or 2. above.
                             B. With respect to the following insured property, the Insurer will not pay more than the following amounts:
                                 1.   Accounts receivable: the actual amount of accounts receivable outstanding as of the time of loss. If the
                                      Named Insured cannot accurately establish such amount, the following method will be used:
                                      a.    determine the average monthly amount of accounts receivable for the 12 months immediately preceding
                                            the month in which the loss or damage occurs; and
                                      b.    adjust that average monthly amount for any normal fluctuations in the amount of accounts receivable for
                                            the month in which the loss or damage occurred or for any demonstrated variance from the monthly
                                            average.
                                 2.   Electronic data processing equipment: If leased property, then the amount for which the Named Insured is
                                      liable under contract. If not leased property, the lesser of the following:
50020003850911191383605




                                      a.   the actual expenditure incurred in repairing or replacing the damaged property; or
                                      b. the cost to replace with functionally equivalent property.
                                 3.   Fine arts: the appraised market value at the time and place of loss or damage;
                                 4.   Finished stock: the regular cash selling price, less all costs to complete the sale and discounts and
                                      charges to which such finished stock would have been subject had no loss or damage occurred. With
                                      respect to any time element coverage, the Insurer will not pay for any loss of business income caused
                                      by or resulting from:
                                      a.   damage or destruction of finished stock, or
                                      b. the time required to reproduce finished stock.
                                 5.   Glass: valuation to include costs and expenses incurred to put up temporary plates or board up openings and
                                      to remove or replace obstructions when repairing or replacing glass that is part of a building. This does not
                                      include removing or replacing window displays.
                                 6.   Goods in process: the value of raw materials and labor expended plus the proper proportion of overhead
                                      charges.
                                 7.   Media: not to exceed the value of blank materials plus cost of reproducing and the cost of gathering or
                                      assembling information or data for such reproduction.




                          CNA62647XX 09-12                              Copyright CNA All Rights Reserved.                                Page 7 of 11
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 37 of 105
                                                                                             CNA PARAMOUNT
                                                                         First Party Terms and Conditions

      8.   Money or securities:
           Money will be valued only up to and including its face value.
           Securities will be valued only up to and including their value at the close of business on the day the loss was
           discovered.
      9.   Personal property of others: the amount for which the Named Insured is liable, but not to exceed the
           replacement cost.
      10. Property under service contract or warranty (including electronic data processing equipment):replacement
          cost plus the minimum cost to reinstate a warranty or service contract if such property is under warranty or
          service contract.
      11. Property for sale, other than stock or merchandise, the lesser of the:
           a.   replacement cost:
           b. the selling price; or
           c.   actual cash value.
      12. Property in transit:
           a.   Property under invoice, at the actual invoice cost, including prepaid freight, together with such cost and
                charges since shipment as may have accrued and become legally due thereon;
           b. Property not under invoice, in accordance with the valuation provisions of this Policy, less any charges
              saved which would have become due and payable upon delivery at destination.
      13. Tenants improvements and betterments: leasehold interest in undamaged tenants improvements and
          betterments will be valued at the Named Insured's interest in the tenant's improvements and betterments
          as though they had been damaged or destroyed and not repaired or replaced promptly.
      14. Vehicles or self-propelled machines, railroad rolling stock and contractor's equipment: The least of the
          following amounts:
           a.   the scheduled limit of insurance applying to the damaged property (if specifically scheduled);
           b. the actual cash value of the property;
           c.   the cost of reasonably restoring that property to its condition immediately before loss or damage; or
           d. the cost of replacing the property with used, but substantially identical property.

XVIII. BUSINESS CRIME COVERAGE CONDITIONS
      Solely with respect to any crime coverage (including Employee Theft, Forgery or Alteration and Money and
      Securities), the following conditions apply:
      A. Joint Named Insured
           1.   If the Named Insured or partner, proprietor, member or officer of that Named Insured has knowledge of
                any information relevant to this insurance, that knowledge is considered knowledge of every Named
                Insured.
           2.   An employee of any Named Insured is considered to be an employee of every Named Insured.
           3.   If any crime coverage is canceled or terminated as to any Named Insured, a loss with respect to that
                Named Insured is covered only if the loss was discovered during the period of time provided in the
                Crime Condition entitled "When Loss must be Sustained and Discovered." However, this extended
                period to discover loss terminates as to that Named Insured immediately upon the effective date of any
                other insurance obtained by that Named Insured replacing in whole or in part the insurance afforded



CNA62647XX 09-12                              Copyright CNA All Rights Reserved.                                 Page 8 of 11
                                    Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 38 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                                  First Party Terms and Conditions

                                         hereunder, whether or not such other insurance provides coverage for loss or damage sustained prior to
                                         its effective date.
                                    4.   In the event loss or damage is sustained by more than one Named Insured, the Insurer will not pay more
                                         than if the loss or damage was sustained by one Named Insured.
                                B. Named Insured Sponsored ERISA Plans
                                    In compliance with certain provisions of the Employee Retirement Income Security Act of 1974 (ERISA):
                                    1.   If the First Named Insured is an entity other than an employee benefit plan, any payment made by the
                                         Insurer will be made jointly to the First Named Insured and to the employee benefit plan that sustained
                                         loss.
                                    2.   If two or more employee benefit plans are insured under this coverage part, any payment the Insurer
                                         makes for covered loss:
                                         a.   sustained by two or more employee benefit plans; or
                                         b. of commingled funds or other property of two or more employee benefit plans,
                                         is to be shared by each employee benefit plan sustaining loss in the proportion that the amount of
                                         insurance required for each such employee benefit plan under ERISA bears to the total of such
                                         payments.
                                    3.   The deductible applicable to Coverage A. does not apply to loss sustained by any employee benefit
                                         plan subject to ERISA which is insured under this Policy.
                                    4.   The First Named Insured must purchase a Limit of Insurance applicable to Coverage A. that is at least
                                         equal to the minimum amount required by ERISA for any employee benefit plans. If employee benefit
                                         plans are insured jointly with any other entity under this coverage part the limit must be at least equal to
                                         the minimum amount required by ERISA as if each employee benefit plan were insured independently.
                                         If, during the policy period, it is determined that the applicable Limit of Insurance as set forth in the
                                         Business Crime Schedule of Coverages, Limits and Deductibles was less than the amounts required
                                         by ERISA on the effective date of this Policy, then, at the request of the First Named Insured during the
                                         policy period, and subject to the payment of any additional premium, the applicable Limit of Insurance
                                         may be amended to equal the minimum amount required by ERISA.
50020003850911191383606




                                    5.   For purposes of clarification, solely with respect to an employee benefit plan, employee theft means all
                                         acts of fraud or dishonesty required to bonded against by the Employee Retirement Income Security Act
                                         of 1974 (ERISA), any amendments thereto and any regulations promulgated thereunder.
                                C. New Employees/New Employee Benefit Plans
                                    1.   New Employees or Premises
                                         If, during the policy period the Named Insured establishes any additional premises or hires additional
                                         employees, any insurance afforded for employees and premises shall also apply to those additional
                                         employees and premises.
                                    2.   New Employee Benefit Plans
                                         If any employee benefit plan is acquired by the Named Insured during the policy period that is:
                                         a.   sponsored and approved by the Named Insured; and
                                         b. required to be bonded under the provisions of the Employee Retirement Income Security Act of
                                            1974,
                                         it shall be included as an Named Insured under this coverage part.
                                D. Loss Covered Under This Insurance and Prior Insurance Issued by the Insurer or Any Affiliate of the
                                   Insurer


                          CNA62647XX 09-12                             Copyright CNA All Rights Reserved.                               Page 9 of 11
          Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 39 of 105
                                                                                              CNA PARAMOUNT
                                                                          First Party Terms and Conditions

          If the Named Insured discovers covered loss during the policy period resulting directly from an act or
          series of acts that took place partly during the policy period and partly during the policy period of any prior
          canceled or terminated Policy that the Insurer or any affiliate issued to the Named Insured or any
          predecessor in interest, the most the Insurer will pay is the larger of the amount recoverable under this Policy
          or the prior Policy.
      E. Loss Sustained During Prior Policy
          1.   If the Named Insured, or a predecessor in interest, sustained a loss that could have been recovered
               under a prior Policy except that the time within which to discover the loss under such prior Policy had
               expired, then the Insurer will pay for it under this Policy, provided:
               a.   this Policy became effective at the time of cancellation or termination of such prior Policy; and
               b. the loss would have been covered by this Policy had it been in effect at the time of such loss.
          2.   The Limit of Insurance available under this Crime Condition is part of, and not in addition to, the limits of
               insurance applicable to the applicable crime coverage and is limited to:
               a.   the highest single Limit of Insurance of the amount recoverable under:
                    i.   this Policy as of its effective date; or
                    ii. the prior Policy had it remained in effect where such prior Policy was issued by the Insurer or
                        any affiliate of the Insurer.
               b. the lesser of the single Limit of Insurance recoverable under:
                    i.   this Policy as of its effective date; or
                    ii. the prior Policy had it remained in effect where such prior Policy was not issued by the Insurer or
                        any of its affiliates.
      F. Non-Cumulation of Limit of Insurance
          Regardless of the number of years this Policy or similar insurance (whether issued on a "Loss Sustained" or
          "Loss Discovered" basis) issued by the Insurer remains in force or the number of premiums paid, the Limit of
          Insurance does not cumulate from policy period to policy period.
      G. Ownership of Property; Interests Covered
          The money, securities and other property covered under this coverage part is limited to such property:
          1.   that the Named Insured owns or leases;
          2.   that the Named Insured holds for others; or
          3.   owned and held by someone other than the Named Insured under circumstances which make the
               Named Insured responsible for the property prior to the occurrence of loss.
          Solely with respect to an employee benefit plan, the money, securities and other property covered under
          any crime coverage is limited to all funds or property that the employee benefit plan uses or may use as a
          source for the payment of benefits to plan participants or beneficiaries, as described by the Employee
          Retirement Income Security Act of 1974 (ERISA), any amendments thereto and any regulations promulgated
          thereunder.
          However, this insurance is for the Named Insured's benefit only. It provides no rights or benefits to any
          clients or to any other person or organization.
      H. Termination of Coverage as Respects Acts of Any Employee
          Coverage is terminated with respect to any employee:
          1.   immediately upon discovery of any dishonest act:



CNA62647XX 09-12                               Copyright CNA All Rights Reserved.                              Page 10 of 11
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 40 of 105
                                                                                                                    CNA PARAMOUNT
                                                                                                  First Party Terms and Conditions

                                          a.   committed by that employee while employed by the Named Insured, or
                                          b. committed by that employee prior to becoming employed by the Named Insured, provided
                                             dishonest acts committed prior to becoming employed by the Named Insured resulted in a loss
                                             equal to or exceeding $10,000;
                                          provided that such discovery was made by the Named Insured or any of the Named Insured's
                                          employees, partners, proprietors, members, managers, officers, directors or trustees, not in collusion
                                          with the employee who committed such act,
                                     2.   on the date specified in the notice mailed to the Named Insured. That date will be at least 60 days after
                                          the date of mailing.
                                I.   When Loss must be Sustained and Discovered
                                     Except as provided in paragraph E. above, loss is covered only if sustained on or after the effective date of
                                     the policy period and prior to the cancellation or termination of the policy period and discovered no later
                                     than 90 days (or one year with respect to any employee benefit plan) from the expiration date of the policy
                                     period. However, with respect to any Named Insured who obtains any other insurance replacing in whole or
                                     in part the insurance afforded by such crime coverages, regardless of whether such insurance is obtained
                                     during or after the policy period, this extended period to discover loss terminates immediately upon the
                                     effective date of such other insurance, whether or not such other insurance provides coverage for such crime
                                     loss sustained prior to its effective date.
50020003850911191383607




                          CNA62647XX 09-12                             Copyright CNA All Rights Reserved.                            Page 11 of 11
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 41 of 105
                                                                                            CNA PARAMOUNT

                                              Business Property Coverage Part Declarations


                                                                                            Policy Number: 5091119138


1. Named               Name: HURRICANE ELECTRIC LLC
   Insured           Address: 760 MISSION CT
   and
   mailing                   FREMONT, CA         94539
   address


2. Limits of                                                     See Business Property Schedule of Coverages and Limits
   Insurance,                                                               and Business Property Schedule of Locations
   Deductibles
   Waiting
   periods


3. Premium,
   Surcharges
   Taxes and
   Fees at
   Issuance
                                                     Total Premium for this Coverage Part               $28,453.00
                                                     Texas Firefighter's Fund Assessment                        $.21
                        Total Premium, Surcharges Taxes and Fees for this Coverage Part                 $28,453.21

                              Terrorism Risk Insurance Extension Act Premium
                                                                                                            $245.00

                 Your Premium includes the following amount to cover a fire loss that
                 follows from a certified act of terrorism, even if certified acts of
                 terrorism are otherwise excluded under this policy (statutorily
                 required for locations in the Standard Fire Policy states of
                 CA,GA,HI,IA,IL,MA,ME,MO,NC,NJ,NY,OR,RI,WI and WV):               $366.00




CNA62643XX 09-12                                                                                     Page    1 of   1
                                        Copyright CNA All Rights Reserved.
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 42 of 105
                                                                                                     CNA PARAMOUNT

                                          Business Property Schedule of Coverages and Limits

                                                                                                     Policy Number: 5091119138

                                                      COVERAGES AND LIMITS
    Except with respect to the Off-Site Coverages, the coverages and limits specified in the Business Property Schedule of
    Coverages and Limits apply separately to each occurrence at each building identified in the Business Property Schedule
    of Locations (CNA 62644) unless such Schedule of Locations indicates that a particular coverage does not apply to that
    location or building or that a different limit applies to such location or building for the indicated coverage.
                                       SPECIFIED LOCATION COVERAGE AGREEMENT
LOCATION BASE COVERAGE:
   Real Property Coverage
                                                                    SEE THE SCHEDULE OF LOCATIONS
   Personal Property Coverage
TIME ELEMENT COVERAGE:
   Business Income Coverage
                                                                    SEE THE SCHEDULE OF LOCATIONS
   Extra Expense Coverage
                                          FEES COSTS AND EXPENSES COVERAGES
                                                                    Included within the applicable Real Property or Personal
Architects & Engineers and Other Professional Fees
                                                                    Property Limit
Brands & Labels Costs and Expenses                                  Included within the applicable Personal Property Limit
                                                                    Included within the applicable Real Property or Personal
Debris Removal Costs and Expenses
                                                                    Property Limit
Debris Removal – Additional Costs and Expenses                      $300,000               each occurrence
Expediting Costs and Expenses                                       $50,000                each occurrence
Green Insured Property:
                                                                    Included within the applicable Real Property or Personal
    Costs and Expenses
                                                                    Property Limit
                                                     OFF-SITE COVERAGES
    The coverages set forth below apply up to the limits indicated below. Unless otherwise stated, the limits applicable to each of
    these coverages represent our total limit of insurance for that coverage.
Deferred Payments Coverage                                          $25,000                each occurrence
Installation Coverage                                               $50,000                each occurrence
                                                                    $100,000               each occurrence each Unspecified
Property at Unspecified Locations Coverage                          Location,:
                                                                        $25,000                  each Storm Related occurrence
Property in Transit Coverage                                        $100,000               each occurrence
Storage of Media Coverage                                           $100,000               each occurrence
                                            ADDITIONAL COVERAGES
Contaminants or Pollutants Clean Up and Removal         $50,000                            each occurrence
Coverage
Contractual Penalties Coverage                                      $50,000                each occurrence
Employee Theft Coverage                                             $50,000                each occurrence
Equipment Breakdown Coverage:
    Coverages - Equipment Breakdown                                 Included within the applicable coverage limits
                                                                    $250,000             each occurrence limit included within the
    Perishable or Contaminated Property
                                                                    Real Property or Personal Property Limit
    Contaminants or Pollutants Additional Costs and                 $250,000             each occurrence
    Expenses
Extra Expense - Additional Coverage                                 $100,000               each occurrence




CNA62645XX 09-12                                                                                                     Page    1 of     3
                                                 Copyright CNA All Rights Reserved.
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 43 of 105
                                                                                                 CNA PARAMOUNT

                                       Business Property Schedule of Coverages and Limits

                                                                                                 Policy Number: 5091119138

Forgery or Alteration Coverage                                   $50,000               each occurrence
Money and Securities Coverage                                    $25,000               each occurrence
Newly Acquired or Constructed Property Coverage:
    Newly Acquired or Constructed Buildings                      $2,000,000            each occurrence
    Newly Acquired Personal Property                             $1,000,000            each occurrence
    Newly Acquired or Constructed Property -
    Period of Indemnity                                          Period of Indemnity # of days: 180
Ordinance or Law Coverage:
                                                                 Included within the applicable Real Property or Personal
    Undamaged Insured Property Coverage:
                                                                 Property Limit
                                                                 Included within the applicable Real Property or Personal
    Demolition and Repair Cost Coverage
                                                                 Property Limit OR $500,000               each occurrence
Pair or Set Coverage                                             Included within the applicable Personal Property Limit
Protection of Property Coverage:
                                                                 Included within the applicable Real    Time Period
    Removal of Insured Property
                                                                 Property or Personal Property Limit    # of Days: 365
    Preservation of Insured Property                             $2,500                each occurrence
Research and Development Coverage:
                                                                 $250,000               each occurrence, subject to:
    Research and Development Restoration Expense                        $25,000 each occurrence while at unspecified
                                                                        location
Theft Damage to Unowned Building Coverage                        Included within the applicable Personal Property Limit
Trees, Shrubs and Plants Coverage                                $25,000               each occurrence
Unintentional Errors or Omissions Coverage                       $250,000              each occurrence
Utility Supply Failure Coverage:
                                                                 Included within the applicable Real Property or Personal
    Physical Damage
                                                                 Property Limit OR $500,000               each occurrence
                                                                 Included within the applicable Real Property or Personal
Water, Other Liquids, Powder or Molten Material Damage
                                                                 Property Limit
Backup of Sewers and Drains                                      $50,000               each occurrence




CNA62645XX 09-12                                                                                               Page       2 of   3
                                              Copyright CNA All Rights Reserved.
            Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 44 of 105
                                                                                                  CNA PARAMOUNT

                                         Business Property Schedule of Coverages and Limits

                                                                                                  Policy Number: 5091119138

                                              ADDITIONAL COVERAGE BASKET
    All of these Additional Coverage Basket are subject to a single limit of insurance as set in the Business Property Schedule
    of Coverages and Limits. Such single limit applies separately to each occurrence at each building at each location unless
    the Schedule of Locations indicates that a different single limit applies to such Additional Coverage Basket to each building
    at a location.
Accounts Receivable Coverage
Fine Arts Coverage (subject to per item limit of $100,000)
Fire Department Service Charge Coverage
Lessee Leasehold Interest Coverage
Loss Adjustment Expense Coverage
Lost Key Replacement Coverage
                                                                   Each Building single Limit of Insurance $1,000,000
Non Owned Detached Trailers Coverage                               applicable to all coverages within the basket.
Personal Property of Executive Officers or Employees
Coverage
Recharge of Fire Protection Equipment Coverage
Restoration of Media (including Valuable Papers and
Electronic Data) Coverage
Reward Payments Coverage




CNA62645XX 09-12                                                                                                Page     3 of   3
                                                Copyright CNA All Rights Reserved.
                Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 45 of 105
                                                                                                           CNA PARAMOUNT

                                                                    Business Property Schedule of Locations

                                                                                                           Policy Number: 5091119138

                                                               Blanket Limits
    The blanket limits set forth below represent the sum total of the limits for those coverages specified as included under such blanket
    limit in the Location & Coverage Schedule section of this Schedule.
Blanket Personal Property                                                                                       $18,915,000
                                             Deductibles/Periods of Indemnity/Percentages
                 The following deductibles apply on an each occurrence basis (if not otherwise noted) unless a different
                                  deductible is shown for such coverage at a location specified below
           Monetary Deductibles                                                                Deductible Amount or Percentage
                Deductible                                                                                              $5,000
                                                   Location and Coverage Schedule
    Real Property, Personal Property, Business Income or Extra Expense coverage apply to the extent shown for each building
    described below. In addition, all of coverages listed in the Business Property Schedule of Coverages and Limits (CNA 62645)
    apply to each building described below unless a building listed below indicates that a particular coverage does not apply (NA) or
    that a different limit applies to a building for the indicated coverage.
Location       Building       Location Address:
Number         Number         760 MISSION COURT
     1               1
                              FREMONT                                          CA 94539
Occupancy:
Real Estate - Offices
                                                       Location Base Coverages
Personal Property
   Item 1 - Your Business Personal Property
      Included in Blanket Personal Property
Location       Building       Location Address:
Number         Number         46223 WARM SPRINGS BLVD.
     2               1
                              FREMONT                                          CA 94539
Occupancy:
Technology - Data Centers
                                                       Location Base Coverages
Real Property
   Building                                                                                                     $29,300,000

Personal Property
   Item 1 - Your Business Personal Property
      Included in Blanket Personal Property
Location       Building       Location Address:
Number         Number         55 SOUTH MARKET STREET
     3               1        #1400
                              SAN JOSE                                         CA 95113
Occupancy:
Real Estate - Offices
                                                       Location Base Coverages




 CNA62644XX 09-12                                                                                                      Page      1 of       2
                                                     Copyright CNA All Rights Reserved.
              Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 46 of 105
                                                                                 CNA PARAMOUNT

                                                           Business Property Schedule of Locations

                                                                                 Policy Number: 5091119138

Personal Property
   Item 1 - Your Business Personal Property
      Included in Blanket Personal Property
Location     Building   Location Address:
Number       Number     12908 TRAILS END ROAD
     5            1     BLDG. #3 SUITE A
                        LEANDER                                       TX 78641
Occupancy:
Real Estate - Offices
                                              Location Base Coverages
Personal Property
   Item 1 - Your Business Personal Property
      Included in Blanket Personal Property




 CNA62644XX 09-12                                                                         Page    2 of   2
                                            Copyright CNA All Rights Reserved.
                  Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 47 of 105
                                                                                                              CNA PARAMOUNT

                                                                                 Loss Payee or Mortgagee Schedule

It is understood and agreed that the following are added as Loss Payees (Clause A), Lender Loss Payees (Clause B), Mortgagees
(including Trustees) (Clause B/C), Contract Sale Loss Payees (Clause D) Building Owner Loss Payees (Clause E) as set forth under
Section VIII. LOSS PAYEES OR MORTGAGEES of the First Party Terms and Conditions.

  Location      Building                Name and Address of Loss Payee, Lender Loss Payee, Mortgagee, Building Owner Loss
  Number        Number                                         Payee, or Contract Sale Loss Payee
         2             1 BANK OF THE WEST
                         DOCUMENTATIN CENTER (SOUTH)
                         1977 SATURN STREET
                         MONTEREY PARK, CA 91755
 Loss Payee & Mortgagee Clause Applicable: B/C




All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect on the effective
date of said policy at the hour stated in said Policy, unless another effective date is shown below, and expires concurrently with said Policy.




   CNA62728XX 09-12                                                                                        Policy No: 5091119138
   Page     1 of 1                                                                                   Endorsement No:       1
   NATIONAL FIRE INSURANCE OF HARTFORD                                                                 Effective Date: 01/24/2015
   Insured Name: HURRICANE ELECTRIC LLC
                                                       Copyright CNA All Rights Reserved.
                                        Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 48 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                                      Business Property Coverage Part

                               The following coverages apply if the Business Property Schedule of Coverages and Limits or if the Business
                               Property Schedule of Locations displays a limit of insurance for such coverage.
                               Unless otherwise specified:
                               A. direct physical loss of or damage to property must be directly caused by a covered peril, and
                               B. insured property must be at a location shown in the Business Property Schedule of Coverages and Limits or
                                  in the Business Property Schedule of Locations.

                          I.   LOCATION COVERAGES
                               A. Location Base Coverage
                                   1.   Real Property Coverage
                                        The Insurer will pay for direct physical loss of or damage to real property at a location. The most the Insurer
                                        will pay for such loss or damage is the applicable Real Property Coverage each occurrence limit of
                                        insurance set forth in the Business Property Schedule of Locations.
                                   2.   Personal Property Coverage
                                        The Insurer will pay for direct physical loss of or damage to personal property at a location or within 1,000
                                        feet of such location. The most the Insurer will pay for such loss or damage is the applicable Personal
                                        Property Coverage each occurrence limit of insurance set forth in the Business Property Schedule of
                                        Locations.
                                   3.   Time Element Coverage
                                        a.   Business Income Coverage
                                             The Insurer will pay for loss of business income and extra expense the Named Insured sustains
                                             during the period of restoration due to the actual suspension or delay of its operations caused by direct
                                             physical loss of or damage to property at a location, or within 1,000 feet of such location.
                                        b. Extra Expense Coverage
                                             The Insurer will pay extra expense incurred during the period of restoration caused by direct physical
50020003850911191383613




                                             loss of or damage to property at a location, or within 1,000 feet of such location.
                                        c.   Limits of Insurance
                                             i.   The most the Insurer will pay under paragraph a., is the applicable Business Income Coverage
                                                  each occurrence limit of insurance set forth in the Business Property Schedule of Locations.
                                             ii. The Insurer will pay Extra Expense Coverage as follows:
                                                  (a) if a limit is shown for Business Income, then the Insurer will also pay for extra expense. Such
                                                      payments are included within the Business Income Coverage limit of insurance set forth in the
                                                      Business Property Schedule of Locations;
                                                  (b) if no limit is shown for business income, but a limit is shown for extra expense, the Insurer will
                                                      pay for extra expense subject to the Extra Expense Coverage each occurrence limit of
                                                      insurance set forth in the Business Property Schedule of Locations.
                               B. Fees, Costs and Expenses Coverages
                                   If the Insurer pays for loss or damage to any insured property pursuant to any Location Base Coverage set
                                   forth above, the Insurer will also pay for the following reasonable and necessary fees, costs and expenses if
                                   incurred by the Named Insured in connection with such loss or damage. The Insurer will pay these fees, costs
                                   and expenses unless the Business Property Schedule of Locations indicates that a particular Fees, Costs and
                                   Expenses Coverage does not apply to that location or that a different limit applies.



                          CNA62648XX 09-12                                 Copyright CNA All Rights Reserved.                              Page 1 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 49 of 105
                                                                                               CNA PARAMOUNT
                                                                         Business Property Coverage Part

      1.   Architects & Engineers and Other Professional Fees: the fees charged by architects, engineers,
           consultants or decorators approved by the Insurer and resulting directly from the repair or replacement of
           such insured property.
           The most the Insurer will pay for such fees is included within the applicable Real Property Coverage or
           Personal Property Coverage limits of insurance.
      2.   Brands & Labels Costs and Expenses: the costs and expenses incurred to remove the brands and labels
           from personal property and to stamp "salvage" on such personal property or its containers.
           The most the Insurer will pay for such costs and expenses is included within the applicable Personal
           Property Coverage limit of insurance.
      3.   Debris Removal Costs and Expenses: the costs and expenses incurred to remove debris of insured
           property remaining after such loss or damage.
           Debris Removal Costs and Expenses Coverage does not include the costs or expenses of removing,
           extracting or disposing of contaminants or pollutants from land or water.
           The most the Insurer will pay for such costs and expenses is included within the applicable Real Property
           Coverage or Personal Property Coverage limits of insurance.
      4.   Debris Removal – Additional Costs and Expenses: If the amount incurred to remove debris of such
           insured property for the covered loss or damage, including Debris Removal Costs and Expenses, exceeds
           the applicable limits for real property or personal property, the Insurer will also pay additional debris
           removal costs and expenses. The most the Insurer will pay for such additional debris removal costs and
           expenses is the Debris Removal - Additional Costs and Expenses each occurrence limit of insurance.
           The Insurer will pay these Debris Removal – Additional Costs and Expenses in addition to the applicable
           Real Property Coverage or Personal Property Coverage limits of insurance.
      5.   Expediting Costs and Expenses: the costs and expenses to expedite repairs to or replacement of insured
           property following such loss or damage including overtime wages and the extra cost and expenses to use
           express or other rapid means of transportation. However, the Insurer will not pay such costs and expenses if
           they are recoverable elsewhere in this Policy.
           The most the Insurer will pay for such costs and expenses is the applicable Expediting Costs and
           Expenses Coverage each occurrence limit of insurance.
      6.   Green Insured Property:
           a. Costs and Expenses
               with respect to green insured property, the Insurer will pay costs and expenses:
               i.   to reuse or salvage building materials and products.
               ii. to extract recyclable construction waste and transport it to recycling facilities instead of landfills but
                   only to the extent they are not offset by any income derived from the recycling;
               iii. to pay the fees of accredited architects or engineers hired for use in planning and designing the
                    applicable green insured property qualifying repairs or rebuild;
               iv. paid to the applicable green insured property accreditation organization so the repaired or replaced
                   insured property can be re-certified by the applicable organization; and
               v.   to flush-out the air in the repaired or rebuilt green insured property and replace it with 100% outside
                    air fully ventilated through an air filtration system included as part of the repaired or rebuilt green
                    insured property.




CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                                  Page 2 of 27
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 50 of 105
                                                                                                                     CNA PARAMOUNT
                                                                                                   Business Property Coverage Part

                                      b. Time Element Coverage
                                           In addition, the Insurer will pay for loss of business income or extra expense as provided under any
                                           applicable time element coverage arising out of extra time required to re-qualify, repair or rebuild the
                                           green insured property, including:
                                           i.   extra expense incurred to obtain power from a public utility for covered equipment that uses solar,
                                                wind, geo-thermal or other renewable resources to generate power. This extra expense will be paid
                                                until such time as such green insured property is repaired and operating; and
                                           ii. the loss of income for rebates and credits the Named Insured receives from the public utility
                                               company for surplus power the Named Insured's renewable resources provide into the utility's
                                               power grid.
                                      c.   Limits of Insurance
                                           The most the Insurer will pay under this Green Insured Property Coverage:
                                           i.   for such fees, costs and expenses is included within the applicable Real Property Coverage or
                                                Personal Property Coverage limit of insurance;
                                           ii. for such business income or extra expense is included within the applicable Time Element
                                               Coverage limit of insurance.
                                      d. Limitations
                                           This Green Insured Property Fees, Costs and Expenses Coverage does not apply to:
                                           i.   any green insured property for which the basis of valuation is other than replacement cost; or
                                           ii. any such green insured property upgrades or improvements.

                          II. OFF-SITE COVERAGES
                             The following coverages apply as specified below and up to the limit shown on the Business Property Schedule of
                             Coverages and Limits at locations not described on the Business Property Schedule of Locations.
                             A. Deferred Payments Coverage
50020003850911191383614




                                 The Insurer will pay the Named Insured for payments owed to it for personal property sold by it on an
                                 installment, conditional sale or other deferred payment basis. The Insurer will make such payments only if such
                                 personal property suffers direct physical loss or damage due to a covered peril after delivery to the purchaser,
                                 and only if the Named Insured is unable to collect after making all reasonable efforts to do so.
                                 The most the Insurer will pay for such payments under this coverage is the lesser of the Named Insured's
                                 financial interest in such personal property or the Deferred Payments Coverage each occurrence limit of
                                 insurance.
                             B. Dependent Property Time Element Coverage
                                 1.   Time Element Coverage
                                      Where time element coverage is applicable, the Insurer will pay for:
                                      a.   loss of business income the Named Insured sustains during the period of restoration due to the
                                           actual suspension or delay of its operations; or
                                      b. extra expense incurred during the period of restoration,
                                      caused by direct physical loss of or damage to property at a dependent property located anywhere in the
                                      world, or within 1,000 feet of such dependent property.




                          CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                             Page 3 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 51 of 105
                                                                                              CNA PARAMOUNT
                                                                         Business Property Coverage Part

      2.   Limits of Insurance
           The most the Insurer will pay for business income and extra expense under this coverage is:
           a.   subject to paragraph b. and c. below, the Dependent Property each occurrence limit of insurance;
           b. the Dependent Property located outside the coverage territory each occurrence limit of insurance; or
           c.   the each storm related occurrence limit of insurance, regardless of the number of dependent
                properties, but only if such loss or damage occurs at one or more dependent properties.
      3.   Limitation
           The Insurer will not pay for any such business income or extra expense under this Dependent Property
           Business Income and Extra Expense Coverage caused by or resulting from earth movement, volcanic
           eruption or flood, even if they are otherwise covered perils.
   C. Installation Coverage
      1.   Physical Damage
           The Insurer will pay for direct physical loss of or damage to personal property that has or will become a
           permanent part of an installation, fabrication or erection project being performed for others by the Named
           Insured, or on the Named Insured's behalf, while such personal property is at a job site or a temporary
           warehousing premises:
           a.   awaiting and during installation, fabrication, erection or testing; and
           b. awaiting acceptance by the purchaser.
      2.   Limit of Insurance
           The most the Insurer will pay for loss or damage under this coverage is the Installation Coverage each
           occurrence limit of insurance.
      3.   Limitation
           This Installation Coverage does not apply to loss or damage at any location (regardless of whether such
           location is listed on the Business Property Schedule of Locations) owned by the Named Insured, or to
           property in the due course of transit.
      4.   Period of Indemnity
           This Installation Coverage will end on the date when any of the following first occurs:
           a.   this Policy expires;
           b. the Named Insured's insurable interest in the property ceases;
           c.   the installation, fabrication or erection project is accepted by the purchaser as complete; or
           d. the Named Insured abandons the installation, fabrication or erection project with no intention to complete
              it.
   D. Property at Unspecified Locations Coverage
      1.   Physical Damage
           The Insurer will pay for direct physical loss or damage to insured property (including research and
           development project property and resulting research and development restoration expense), fine arts,
           records of accounts receivable and media at unspecified locations including at fairs or exhibitions, or in the
           custody of salespersons.




CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                                 Page 4 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 52 of 105
                                                                                                                        CNA PARAMOUNT
                                                                                                   Business Property Coverage Part

                                     This coverage provided for fine arts, records of accounts receivable and media is subject to the provisions of
                                     the Fine Arts, Accounts Receivable and Restoration of Media Coverages except for the requirement that
                                     such property be on or within 1000 feet of a location.
                                2.   Time Element
                                     Where time element coverage is applicable, the Insurer will pay for:
                                     a.   loss of business income the Named Insured sustains during the period of restoration due to the
                                          actual suspension or delay of its operations; or
                                     b. extra expense the Named Insured incurs during the period of restoration,
                                     caused by loss or damage to property described under paragraph 1. above, except that this time element
                                     coverage does not apply to dependent properties.
                                3.   Limits of Insurance
                                     The most the Insurer will pay under this coverage is:
                                     a.   subject to paragraph b. and c. below, the Property at Unspecified Locations Coverage each
                                          occurrence limit of insurance per unspecified location;
                                     b. subject to paragraph c. below, the Property at Unspecified Locations Coverage each occurrence limit
                                        of insurance for all unspecified locations combined;
                                     c.   the each Storm Related occurrence limit of insurance regardless of the number of unspecified
                                          locations, if such loss or damage occurs at one or more of those unspecified locations that the Named
                                          Insured owns, operates or leases.
                                4.   Limitations
                                     This Property at Unspecified Locations Coverage does not apply:
                                     a.   to property that will or has become a permanent part of an installation, fabrication or erection project
                                          being performed by the Named Insured, or on the Named Insured's behalf, while at the project location;
                                     b. to insured property covered under the Protection of Property Coverage or Storage of Media
                                        Coverage; or
50020003850911191383615




                                     c.   to loss or damage to any property at an unspecified location that the Named Insured owns, leases or
                                          operates caused by or resulting from earth movement, volcanic eruption or flood, even if they are
                                          otherwise covered perils;
                                     d. to property while in transit, newly acquired or constructed property, or property at a job site or temporarily
                                        warehoused elsewhere awaiting installation at the job site.
                             E. Property in Transit Coverage
                                1.   Physical Damage
                                     The Insurer will pay for:
                                     a.   direct physical loss of or damage to insured property (including research and development project
                                          property and resulting research and development restoration expense), fine arts, records of accounts
                                          receivable and media while in the course of transit more than 1000 feet from a location from the time
                                          such insured property, fine arts, records of accounts receivable and media leaves the initial point of
                                          shipment and continuously thereafter, until delivered at the final destination, or if undeliverable, until the
                                          time it is returned to the Named Insured's location, whichever is earlier.
                                     b. the following additional loss, damage or charges to the property described in paragraph a. above:
                                          i.   direct physical loss of or damage during loading or unloading from its conveyance;



                          CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                                Page 5 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 53 of 105
                                                                                           CNA PARAMOUNT
                                                                       Business Property Coverage Part

                ii. general average or salvage charges that are assessed; and
                iii. required additional expenses the Named Insured incurs to inspect, repackage and reship such
                     property.
           This coverage provided for fine arts, records of accounts receivable and media is subject to the provisions of
           the Fine Arts, Accounts Receivable and Restoration of Media Coverages except the requirement that
           such property be on or within 1000 feet of a location.
      2.   Time Element Coverage
           Where time element coverage is included under this coverage part, the Insurer will pay for both:
           a.   loss of business income the Named Insured sustains during the period of restoration due to the
                actual suspension or delay of its operations; and
           b. extra expense the Named Insured incurs during the period of restoration,
           caused by loss or damage to property covered under paragraph 1. above.
      3.   Limit of Insurance
           The most the Insurer will pay under this coverage is the Property in Transit Coverage each occurrence
           limit of insurance.
      4.   Coverage Territory
           The Property in Transit Coverage applies to loss or damage that occurs anywhere within and while in transit
           (including while airborne) within and between any point in the coverage territory. However, with respect to
           property in transit:
           a.   with an origin outside the coverage territory, coverage commences when the insured property is fully
                discharged from the conveyance onto a point within the coverage territory;
           b. that has a destination outside of the coverage territory, coverage ends when the insured property has
              been loaded on board the conveyance.
      5.   Limitations
           This Property in Transit Coverage does not apply to:
           a.   import shipments until marine insurance has ceased to cover;
           b. personal property of others hauled on vehicles owned, leased or operated by the Named Insured
              when acting as a common or contract carrier, regardless of the Named Insured's liability for such
              property;
           c.   property sold by the Named Insured under conditional sale, trust agreement or installment payment after
                delivery to customers; or
           d. property shipped by common carrier or postal service unless such shipment is electronically tracked by
              such carrier or service.
   F. Storage of Media Coverage
      The Insurer will pay for direct physical loss of or damage to media stored at premises located anywhere other
      than at a location.
      The most the Insurer will pay for loss or damage under this coverage is the Storage of Media Coverage each
      occurrence limit of insurance.




CNA62648XX 09-12                            Copyright CNA All Rights Reserved.                              Page 6 of 27
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 54 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                          III. ADDITIONAL COVERAGES
                             Any additional coverage set forth below or in any endorsement to this Policy applies to insured property that is at a
                             location or within 1000 feet of such location unless otherwise specified. The additional coverages set forth below
                             apply if such coverage appears on the Business Property Schedule of Coverages and Limits or in the Business
                             Property Schedule of Locations and are subject to the limits of insurance and deductibles specified therein.

                             A. Contaminants or Pollutants Clean Up and Removal Coverage
                                 The Insurer will pay for the reasonable costs and expenses to extract or remove contaminants or pollutants
                                 from land or water at locations, provided such contaminants or pollutants are in the land or water as a result of
                                 a covered peril. These costs and expenses include the costs and expenses to test for, monitor or assess the
                                 existence, concentration or effects of contaminants or pollutants.
                                 The Insurer will pay these costs and expenses only if reported to it within 180 consecutive days of the date on
                                 which the covered peril occurs.
                                 Where time element coverage is applicable, the Insurer will pay for both:
                                 1.   loss of business income the Named Insured sustains during the period of restoration; and
                                 2.   extra expense the Named Insured incurs during the period of restoration,
                                 due to the actual suspension or delay of its operations due to compliance with an ordinance or law that requires
                                 the clean up or removal of contaminants or pollutants from land or water at the described location.
                                 The most the Insurer will pay under this coverage is the Contaminants or Pollutant Clean Up and Removal
                                 Coverage each occurrence limit of insurance.
                             B. Contractual Penalties Coverage
                                 The Insurer will pay for contractual penalties specified in a written contract that the Named Insured incurs for
                                 material breach of the terms of such contract where such breach is the result of direct physical loss of or damage
                                 to insured property.
                                 The most the Insurer will pay for such contractual penalties under this coverage is the Contractual Penalties
                                 Coverage each occurrence limit of insurance.
50020003850911191383616




                             C. Denial of Access Coverage
                                 Where time element coverage is applicable, the following coverages apply at the location where the suspension
                                 or delay occurs:
                                 1.   Civil Authority
                                      The Insurer will pay for the actual:
                                      a.   loss of business income the Named Insured sustains due to the actual suspension or delay of its
                                           operations; or
                                      b. extra expense,
                                      caused by action of civil authority that prohibits access to a location. Such prohibition must be the direct
                                      result of direct physical loss of or damage to property located within five miles of such location.
                                 2.   Ingress/Egress
                                      The Insurer will pay for:
                                      a.   loss of business income the Named Insured sustains due to the actual suspension or delay of its
                                           operations; or




                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                            Page 7 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 55 of 105
                                                                                           CNA PARAMOUNT
                                                                        Business Property Coverage Part

           b. extra expense
           caused by or resulting from the physical prevention of ingress to or egress from a location because of direct
           physical loss of or damage to property located within five miles of such location, except to the extent covered
           under paragraph a. above.
      3.   Waiting Period / Period of Indemnity
           The Civil Authority Coverage for such loss of business income will not begin until after the expiration of the
           applicable Business Income Waiting Period which begins immediately after the civil authority prohibits
           access. Once the Waiting Period expires, coverage for loss of business income will continue for up to the
           number of consecutive days shown in the Business Property Schedule of Coverages and Limits.
           The Ingress / Egress Coverage applies only if such access is prevented for more than 12 hours or the
           applicable Business Income Waiting Period (whichever is longer) from the time access is first prevented. If
           such denial of access continues beyond the waiting period, coverage will commence as of the time the denial
           of access first occurred and payments under this coverage will be calculated as of the time and date such
           access was first denied.
      4.   Limits of Insurance
           a.   The most the Insurer will pay for applicable loss under paragraph 1., Civil Authority of this Denial of
                Access Coverage is included within the applicable Time Element Coverage limit of insurance.
           b. The most the Insurer will pay for applicable loss under paragraph 2., Ingress / Egress of this Denial of
              Access Coverage is the Ingress / Egress Coverage each occurrence limit of insurance set forth in the
              Business Property Schedule of Coverages and Limits.
   D. Employee Theft Coverage
      1.   The Insurer will pay for loss of or damage to personal property, including money, securities and fine arts,
           sustained by the Named Insured as a direct result of employee theft.
      2.   The Insurer will not pay for such loss:
           a.   caused by any employee, or predecessor in interest of the Named Insured for whom similar prior
                insurance was cancelled and not reinstated since the last such cancellation;
           b. if the proof of existence or amount is dependent upon an inventory computation or a profit and loss
              computation. However, where the Named Insured establishes wholly apart from such computations that
              it has sustained such loss or damage, then it may offer its inventory records and actual physical count of
              inventory in support of the amount claimed;
           c.   resulting directly or indirectly from trading, whether in the Named Insured's name or in a genuine or
                fictitious account;
           d. resulting from fraudulent or dishonest signing, issuing, canceling or failing to cancel, a warehouse receipt
              or any papers connected with it;
      3.   The most the Insurer will pay for loss or damage under this coverage is the Employee Theft Coverage each
           occurrence limit of insurance.
   E. Equipment Breakdown Coverage
      1.   Coverages
           a.   Coverages– Equipment Breakdown
                The Insurer will pay for loss or damage to covered equipment caused by equipment breakdown in
                accordance with any applicable coverage as set forth in the Business Property Schedule of Coverages
                and Limits or the Business Property Schedule of Locations.




CNA62648XX 09-12                             Copyright CNA All Rights Reserved.                              Page 8 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 56 of 105
                                                                                                                          CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                                     b. Perishable or Contaminated Property
                                          The Insurer will pay for direct physical loss of or damage :
                                          i.   to perishable personal property due to spoilage as a direct result of an equipment breakdown at
                                               the location;
                                          ii. to perishable personal property due to spoilage as a direct result of the interruption of utility
                                              services as set forth in the Conditions of Coverage paragraph E.2. a. below;
                                          iii. contamination of insured property from the release of refrigerants, including ammonia, as a direct
                                               result of an equipment breakdown at the location.
                                     c.   Contaminants or Pollutants Additional Costs and Expenses
                                          If equipment breakdown at the location causes the discharge, dispersal, seepage, migration, release or
                                          escape of contaminants or pollutants, the Insurer will pay the additional costs and expenses incurred
                                          by the Named Insured to clean up, repair, replace or dispose of insured property that is damaged,
                                          contaminated or polluted by such contaminants or pollutants. These additional costs and expenses
                                          are in addition to costs and expenses that the Insurer would have paid under the covered equipment
                                          breakdown loss had no contaminants or pollutants been involved.
                                     d. Utility Interruption
                                          Where time element coverage is applicable, the Insurer will also pay for both:
                                          i.   loss of business income the Named Insured sustains during the period of restoration due to the
                                               actual suspension or delay of its operations; and
                                          ii. extra expense the Named Insured incurs during the period of restoration,
                                          caused by the interruption of utility services (as set forth in paragraph E.2.a below) as a result of an
                                          equipment breakdown.
                                2.   Conditions of Coverage
                                     a.   Coverage resulting from any interruption of utility services as set forth above applies only if the following
                                          conditions are met:
50020003850911191383617




                                          i.   the interruption of utility services is the result of an equipment breakdown of covered equipment
                                               owned, operated or controlled by the local private or public utility or distributor that directly generates,
                                               transmits, distributes or provides utility services which the Named Insured receives; and
                                          ii. the utility's covered equipment is used to supply the electrical power, communication services, air
                                              conditioning, heating, gas, sewer, water or steam to the Named Insured's location; and
                                          iii. the interruption of utility service to the Named Insured's location lasts at least 12 hours, unless a
                                               longer waiting period applies, as shown in the Business Property Schedule of Locations. Upon
                                               expiration of the waiting period, coverage will commence at the initial time of the interruption and
                                               payments under this coverage will be calculated as of the time and date such interruption first
                                               occurred. This waiting period does not apply to spoilage resulting from utility interruption under the
                                               Perishable or Contaminated Property.
                                     b. The Insurer may immediately suspend the insurance provided for loss to covered equipment caused by
                                        equipment breakdown if the Insurer determines that such covered equipment is in or is exposed to a
                                        dangerous condition. The Insurer will effect such suspension by delivering or mailing a notice of the
                                        suspension to the First Named Insured's last known address or the address where the covered
                                        equipment is located. The Named Insured will get a pro rata refund of premium for the suspended
                                        insurance. However, the suspension will be effective even if the Insurer has not yet made or offered a
                                        refund. Reinstatement can only be effected by a written endorsement issued by the Insurer.




                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                                  Page 9 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 57 of 105
                                                                                           CNA PARAMOUNT
                                                                       Business Property Coverage Part

      3.   Limits of Insurance
           a.   Extension of Coverages
                The most the Insurer will pay for loss or damage due to Equipment Breakdown is included within the
                applicable coverage limits of insurance as set forth in the Business Property Schedule of Coverages
                and Limits or the Business Property Schedule of Locations.
           b. Perishable or Contaminated Property
                The most the Insurer will pay for loss or damage under this coverage is the Perishable or Contaminated
                Property Coverage each occurrence limit of insurance, which limit is included within and not in addition
                to the applicable Real Property Coverage or Personal Property Coverage limit of insurance.
           c.   Contaminants or Pollutants – Additional Costs and Expenses
                The most the Insurer will pay for costs and expenses under this Contaminants or pollutants –
                Additional Costs and Expenses Coverage is the Equipment Breakdown – Contaminants or
                Pollutants Additional Expense Coverage each occurrence limit of insurance.
           d. Utility Interruption
                The most the Insurer will pay for business income or extra expense under this coverage is included
                within the applicable Time Element Coverage limit of insurance.
   F. Extended Indemnity Period for Business Income Coverage
      1.   Business Income
           If loss of business income is payable under this coverage part, the Insurer will also pay for the actual loss
           of business income the Named Insured sustains during the extended indemnity period due to the actual
           suspension or delay of its operations.
      2.   Limit of Insurance
           The most the Insurer will pay for business income under this coverage is included within the applicable
           Business Income limit of insurance.
      3.   Period of Indemnity
           This extended indemnity period begins on the date the period of restoration ends and it terminates on the
           earlier of:
           a.   the date the Named Insured could restore the Named Insured's operations with reasonable speed, to
                the level which would generate the business income that would have existed if no loss or damage had
                occurred; or
           b. the date on which the specified number of days (as scheduled in the Business Property Schedule of
              Coverages and Limits) have elapsed after the end of the period of restoration.
      4.   This extended indemnity period for Business Income Coverage does not apply to loss of business income
           resulting from unfavorable business conditions as a result of the impact of a covered peril in the area of the
           affected location.
   G. Extra Expense - Additional Coverage
      The Insurer will pay for extra expense the Named Insured incurs during the period of restoration caused by
      direct physical loss of or damage to property at a location even if the Business Property Schedule of
      Locations does not indicate any other time element coverage is available at such location.
      The most the Insurer will pay for extra expense under this coverage is the Extra Expense - Additional
      Coverage each occurrence limit of insurance. If there is another applicable time element limit provided under




CNA62648XX 09-12                            Copyright CNA All Rights Reserved.                              Page 10 of 27
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 58 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                                      Business Property Coverage Part

                                  this coverage part, this Extra Expense - Additional Coverage each occurrence limit of insurance will apply in
                                  excess of such other limit.
                             H. Forgery or Alteration Coverage
                                  The Insurer will pay for loss sustained by the Named Insured resulting from forgery or alteration of, on, or in
                                  covered instruments that are:
                                  1.   made or drawn by, or drawn upon, the Named Insured; or,
                                  2.   made or drawn by one acting as the Named Insured's agent,
                                  or that are purported to have been so made or so drawn, by any person, acting alone or together with others.
                                  Mechanically reproduced facsimile signatures are the same as handwritten signatures.
                                  The most the Insurer will pay under this coverage is the Forgery or Alteration Coverage each occurrence limit
                                  of insurance.
                             I.   Money and Securities Coverage
                                  1.   The Insurer will pay for loss sustained by the Named Insured as a direct result of the actual destruction,
                                       disappearance or theft of money and securities:
                                       a.   at a location or the premises of a bank or savings institution; or
                                       b. at any other location, or in transit, while in the care and custody of the Named Insured, its executive
                                          officers or employees or while in the care and custody of an armored motor vehicle company.
                                  2.   Limit of Insurance
                                       The most the Insurer will pay under this coverage is the Money and Securities Coverage each occurrence
                                       limit of insurance.
                                  3.   Limitations
                                       The Insurer will not pay any loss or damage sustained by the Named Insured caused by or resulting from:
                                       a.   accounting or arithmetical errors or omissions;
                                       b. dishonest or criminal acts by the Named Insured, any of its executive officers, employees, authorized
50020003850911191383618




                                          representatives or anyone else to whom it entrusts money or securities, other than an armored motor
                                          vehicle company:
                                            i.   acting alone or in collusion with others; or
                                            ii. whether or not occurring during the hours of employment;
                                       c.   giving or surrendering of the property in any exchange or purchase;
                                       d. voluntary parting with possession of or title to the property by the Named Insured or anyone else to
                                          whom it has entrusted the property if induced to do so by any fraudulent scheme, trick, device or false
                                          pretense;
                                       e.   transfer or surrender of the property to a person or place outside the location or the premises of a
                                            banking or savings institution on the basis of unauthorized instructions;
                                       f.   transactions involving any automated teller machine unless recorded by a continuous recording
                                            instrument in such machine.
                                  4.   Only the exclusions entitled Governmental Action, Nuclear Hazard and War and Military Action apply to
                                       this Money and Securities Coverage.




                          CNA62648XX 09-12                                 Copyright CNA All Rights Reserved.                          Page 11 of 27
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 59 of 105
                                                                                             CNA PARAMOUNT
                                                                          Business Property Coverage Part

   J.   Newly Acquired or Constructed Property Coverage
        1.   Newly Acquired or Constructed Buildings
             The Insurer will pay for any direct physical loss of or damage to:
             a.   the Named Insured's new buildings while being built on a location or at any other premises; and
             b. buildings the Named Insured acquires at the location or at any other premises.
        2.   Newly Acquired Personal Property
             The Insurer will pay for any direct physical loss of or damage to personal property, fine arts, records of
             accounts receivable and media that the Named Insured newly acquires that is located:
             a.   at any premises the Named Insured acquires other than at fairs, trade shows or exhibitions;
             b. at the Named Insured's newly constructed or acquired buildings at a location; or
             c.   at a location except that this paragraph c. does not apply to stock.
             This Newly Acquired Personal Property Coverage does not apply to personal property of others that is
             temporarily in the Named Insured's possession in the course of:
             i.   installing or performing work on such personal property of others; or
             ii. manufacturing or wholesaling activities.
             The coverage provided for fine arts, records of accounts receivable and media is subject to the provisions of
             the Fine Arts, Accounts Receivable and Restoration of Media Coverages except the requirement that
             such property be on or within 1000 feet of a location.
        3.   Time Element Coverage - Newly Acquired or Constructed Property
             Where time element coverage is applicable, the Insurer will pay for both:
             a.   loss of business income the Named Insured sustains during the period of restoration due to the
                  actual suspension or delay of its operations; and
             b. extra expense the Named Insured incurs during the period of restoration,
             caused by loss or damage to insured property covered under paragraph 1. or 2. above.
        4.   Limits of Insurance
             a.   Newly Acquired or Constructed Buildings
                  The most the Insurer will pay under this Newly Acquired or Constructed Buildings Coverage is the
                  Newly Acquired or Constructed Buildings Coverage each occurrence limit of insurance.
             b. Newly Acquired Personal Property Coverage
                  i.   Subject to paragraph ii. below, the most the Insurer will pay under this Newly Acquired Personal
                       Property Coverage is the Newly Acquired Personal Property Coverage each occurrence limit of
                       insurance.
                  ii. The most the Insurer will pay under this Newly Acquired Personal Property Coverage for fine arts,
                      records or accounts receivable or media is the applicable Newly Acquired Fine Arts, Accounts
                      Receivable and Media sublimit of insurance, which limit is included within and does not increase the
                      Newly Acquired Personal Property Coverage each occurrence limit of insurance.
             c.   Time Element Coverage
                  The most the Insurer will pay under this Time Element Coverage - Newly Acquired or Constructed
                  Property is the Newly Acquired or Constructed Property Time Element Coverage each occurrence
                  limit of insurance.


CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                             Page 12 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 60 of 105
                                                                                                                     CNA PARAMOUNT
                                                                                                 Business Property Coverage Part

                                5.   Period of Indemnity
                                     This Newly Acquired or Constructed Property Coverage expires on the date when any of the following first
                                     occurs:
                                     a.   this Policy expires;
                                     b. the number of consecutive days shown on the Schedule of Coverages and Limits expire after the Named
                                        Insured acquires such property or begins construction of that part of a building that would qualify as
                                        insured property; or
                                     c.   the Named Insured reports values to the Insurer.
                                     The Insurer will charge the Named Insured additional premium for values reported from the date the Named
                                     Insured acquires such property or begins construction of that part of the building that would qualify as
                                     insured property.
                             K. Ordinance or Law Coverage
                                If there is in effect any ordinance or law at the time of direct physical loss of or damage to insured property
                                regulating the construction, zoning, repair or land use of such insured property and if such ordinance or law
                                requires repair or replacement of such insured property, the Insurer will pay the following amounts:
                                1.   Undamaged Insured Property Coverage
                                     The Insurer will pay for the amount equal to the value of the undamaged portion of such insured property
                                     that must be demolished in accordance with such ordinance or law.
                                2.   Demolition and Repair Cost Coverage
                                     The Insurer will pay for:
                                     a.   the cost of demolishing and removing the undamaged portion of the damaged insured property that
                                          must be demolished because of such ordinance or law, including the cost of clearing the site; or
                                     b. the increased cost of repair or reconstruction of such insured property on the same site or another site
                                        because of such ordinance or law. If the Named Insured elects to do such repair or reconstruction at
                                        another site, such costs are limited to the costs that would have been incurred in order to comply with the
50020003850911191383619




                                        minimum requirements of such ordinance or law regulating the repair or reconstruction of such insured
                                        property on the same site.
                                3.   Limits of Insurance
                                     a.   The most the Insurer will pay for loss or damage under this Undamaged Insured Property Coverage is
                                          included within the applicable Real Property Coverage or Personal Property Coverage limit of
                                          insurance.
                                     b. The most the Insurer will pay for loss or damage under this Demolition and Repair Cost Coverage is
                                        included within the applicable Real Property Coverage or Personal Property limit of insurance unless a
                                        separate Demolition and Repair Cost Coverage each occurrence limit of insurance is set forth in the
                                        Business Property Schedule of Coverages and Limits or in the Business Property Schedule of
                                        Locations. If a separate limit is shown, then the most the Insurer will pay under this Demolition and
                                        Repair Cost Coverage is the Demolition and Repair Cost Coverage each occurrence limit of
                                        insurance.
                                4.   Where business income coverage is applicable, the Ordinance or Law Increased Period of Restoration will
                                     be in effect.




                          CNA62648XX 09-12                            Copyright CNA All Rights Reserved.                             Page 13 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 61 of 105
                                                                                             CNA PARAMOUNT
                                                                         Business Property Coverage Part

      5.   Limitations
           The Insurer shall not be liable:
           a.   for any costs if the damaged insured property is not repaired or reconstructed as soon as reasonably
                possible;
           b. for any costs attributable to any ordinance or law that the Named Insured was required to, but failed to
              comply with before the loss or damage; or
           c.   for any increase in costs due to the enforcement of any ordinance or law that requires anyone to test for,
                monitor, clean up, remove, contain, treat, detoxify or neutralize, demolish, repair, replace, or in any way
                respond to or assess the affects of contaminants or pollutants or the presence, growth, proliferation,
                spread or any activity of fungi, wet rot, dry rot or microbes.
   L. Pair or Set Coverage
      The Insurer will pay:
      1.   an amount equal to the reduction in value of undamaged personal property that is a pair or set that is
           unmarketable because of direct physical loss of or damage to such personal property;
      2.   to repair or replace such damaged personal property to restore its marketability of such personal property.
      The most the Insurer will pay under this coverage is included within the applicable Personal Property Coverage
      limit of insurance.
   M. Protection of Property Coverage
      1.   Removal of Insured Property
           If it is necessary to move insured property from the location to protect it from imminent direct physical loss
           or damage, the Insurer will pay for any such loss or damage to that insured property:
           a.   while it is being moved from or returned to, or while temporarily stored at another premises; and
           b. only if the loss or damage occurs within the Protection of Property Time Period set forth in the Business
              Property Schedule of Coverages and Limits.
      2.   Preservation of Insured Property
           If it is necessary to protect insured property at the location from imminent direct physical loss or damage,
           the Insurer will pay reasonable and necessary costs the Named Insured incurs to protect such insured
           property from such imminent loss or damage while at such location.
      3.   Limits of Insurance
           a.   Removal of Insured Property
                The most the Insurer will pay for loss or damage under the Removal of Insured Property Coverage is
                included within the applicable Real Property Coverage or Personal Property Coverage limit of
                insurance.
           b. Preservation of Insured Property
                The most the Insurer will pay for fees and costs under the Preservation of Insured Property Coverage
                is the Preservation of Insured Property Coverage each occurrence limit of insurance subject to a
                deductible of $1,000 each occurrence.




CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                             Page 14 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 62 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                                  Business Property Coverage Part

                             N. Research and Development Coverage
                                1.   Research and Development Restoration Expense
                                     The Insurer will pay for:
                                     a.   research and development restoration expense the Named Insured incurs due to direct physical loss
                                          of or damage to the Named Insured's research and development project property while at or within
                                          1000 feet of a location;
                                     b. reasonable and necessary extra expense the Named Insured incurs to minimize direct physical loss of
                                        or damage to personal property that is an integral part of the research and development project, but
                                        only to the extent the research and development restoration expense is reduced by such extra
                                        expense.
                                2.   Research and Development Restoration Business Income
                                     Where business income coverage is applicable, the Insurer will also pay for loss of research and
                                     development business income that the Named Insured incurs during the period of restoration and that
                                     results from the actual suspension or delay of the research and development projects in process at a
                                     location due to direct physical loss of or damage to research and development project property.
                                3.   Limits of Insurance
                                     The most the Insurer will pay under Paragraph 1. Research and Development Restoration Expense of this
                                     coverage is the applicable Research and Development Coverage – Restoration Expense Coverage each
                                     occurrence limit of insurance.
                                     The most the Insurer will pay under Paragraph 2. Business Income of this Research and Development
                                     Coverage is included within the applicable Time Element Coverage limit of insurance.
                                     Any amounts payable under this Research and Development Coverage are in excess of any amount
                                     payable under any other coverage specified in this coverage part. Research and development project
                                     property that is in transit or at unspecified locations is subject to the applicable limits of insurance for the
                                     Property in Transit or Property at Unspecified Locations coverages.
                             O. Theft Damage to Unowned Building Coverage
50020003850911191383620




                                The Insurer will pay for direct physical loss of or damage to buildings in which the Named Insured is a tenant,
                                and which it does not own, where such loss or damage is caused by theft, including robbery or burglary, provided
                                the Named Insured is legally obligated to pay on account of such loss or damage.
                                The most the Insurer will pay under this coverage is included within the applicable Personal Property Coverage
                                limit of insurance.
                                This coverage does not apply to theft that occurs after fire or explosion.
                             P. Trees, Shrubs and Plants Coverage
                                The Insurer will pay for direct physical loss of or damage to the Named Insured's outdoor trees, shrubs and
                                plants (other than stock), including expense to remove debris. This coverage will also cover the expense to
                                remove debris of trees that blow onto the location by wind.
                                The most the Insurer will pay under this coverage is the Trees, Shrubs and Plants Coverage each occurrence
                                limit of insurance.
                             Q. Unintentional Errors or Omissions Coverage
                                The Insurer will pay for any loss or damage that is not otherwise payable under this coverage part solely
                                because of the items listed below:
                                1.   any unintentional error or omission:



                          CNA62648XX 09-12                             Copyright CNA All Rights Reserved.                             Page 15 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 63 of 105
                                                                                           CNA PARAMOUNT
                                                                        Business Property Coverage Part

           a.   in the description of any insured property by the Named Insured;
           b. by the Named Insured that results in cancellation of any location under this Policy; or
      2.   any unintentional failure by the Named Insured to include any premises owned or occupied by the Named
           Insured at the inception date of this coverage part.
      The most the Insurer will pay under this coverage is the Unintentional Errors or Omissions Coverage each
      occurrence limit of insurance.
      There is no coverage for any unintentional error or unintentional omission by the Named Insured in the reporting
      of values or the coverage the Named Insured requested. It is a condition of this coverage that such unintentional
      errors or omissions be reported and corrected when discovered. The policy premium will be adjusted
      accordingly to reflect the date the premises should have been added had no error or omission occurred.
   R. Utility Supply Failure Coverage
      1.   Physical Damage
           The Insurer will pay for direct physical loss of or damage to insured property at a location where such loss
           or damage is caused by: the actual suspension, interruption or reduction of internet or other communication
           services; power supply or fuel services; sewerage or water services to such location; or sewerage removal
           service from such location.
           Such suspension, interruption or reduction must be the result of a covered peril (other than equipment
           breakdown) that causes or results in direct physical loss or damage to such utility service provider's property
           used to provide the location with such services, provided such property is not on the location.
      2.   Time Element Coverage
           Where time element coverage is applicable, the Insurer will pay for:
           a.   loss of business income the Named Insured sustains during the period of restoration due to the
                actual suspension or delay of its operations; or
           b. extra expense the Named Insured incurs during the period of restoration,
           caused by loss or damage to insured property covered under paragraph 1. above.
      3.   Waiting Period
           The Utility Supply Failure Coverage for such business income is subject to a 12 hour Waiting Period or
           the applicable Business Income Waiting Period (whichever is longer) displayed in the Business Property
           Schedule of Locations. This waiting period begins immediately after the direct physical loss or damage to
           the water, communication or power supply services property. If such suspension, interruption or reduction
           continues beyond this waiting period, payments due under this coverage will be calculated as of the time and
           date of such loss or damage.
      4.   Limits of Insurance
           a.   Physical Damage
                The most the Insurer will pay for loss or damage under this Utility Supply Failure Coverage – Physical
                Damage Coverage is included within the applicable Real Property Coverage or Personal Property
                Coverage limit of insurance unless a separate Utility Supply Failure Coverage – Physical Damage
                Coverage each occurrence limit of insurance is set forth in the Business Property Schedule of
                Coverages and Limits or in the Business Property Schedule of Locations. If a separate limit is
                shown, then the most the Insurer will pay under this Utility Supply Failure Coverage – Physical
                Damage Coverage is the Utility Supply Failure Coverage – Physical Damage Coverage each
                occurrence limit of insurance.
           b. Time Element Coverage



CNA62648XX 09-12                             Copyright CNA All Rights Reserved.                             Page 16 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 64 of 105
                                                                                                                      CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                                          The most the Insurer will pay for loss of business income or extra expense under this Utility Supply
                                          Failure Coverage – Time Element Coverage is included within the applicable Time Element Coverage
                                          limit of insurance unless a separate Utility Supply Failure Coverage – Time Element Coverage each
                                          occurrence limit of insurance is set forth in the Business Property Schedule of Coverages and Limits
                                          or in the Business Property Schedule of Locations. If a separate limit is shown, then the most the
                                          Insurer will pay under this Utility Supply Failure Coverage – Time Element Coverage is the Utility
                                          Supply Failure Coverage – Time Element Coverage each occurrence limit of insurance.
                                5.   Limitation
                                     This Utility Supply Failure Coverage does not apply to loss or damage caused by physical loss of or
                                     damage to satellites or overhead transmission or distribution lines.
                             S. Water-Liquids Damage and Backup of Sewers & Drains Coverage
                                     1.   Water, Other Liquids, Powder or Molten Material Damage
                                          a.   Physical Damage
                                               The Insurer will pay for direct physical loss of or damage to insured property caused by or resulting
                                               from water, other liquids, powder or molten material that leaks or flows from plumbing, heating, air
                                               conditioning or other equipment due to freezing, provided that:
                                               i.   the Named Insured did its best to maintain heat in such real property; or
                                               ii. if heat was not maintained, the Named Insured drained the equipment and shut off the supply of
                                                   water or other liquids.
                                          b. Fees and Costs
                                               The Insurer will also pay for costs and expenses:
                                               i.   to repair or replace damaged parts of fire extinguishing equipment if the damage:
                                                    (a) results in discharge of any substance from an automatic fire protection system; or
                                                    (b) is directly caused by freezing.
                                               ii. to repair a defect to a system or appliance from which water, other liquid, powder or molten
50020003850911191383621




                                                   material escapes, if and to the extent such escape was due to equipment breakdown.
                                               iii. to tear out and replace any part of the building to repair the above-described loss or damage to
                                                    the system or appliance from which the water or other substance escapes.
                                     2.   Back Up of Sewers and Drains
                                          The Insurer will pay for direct physical loss of or damage to insured property caused by or resulting from
                                          back up of sewers and drains. However, the Insurer will not pay for such loss or damage if the backup is
                                          caused by emanation of water from a sewer or drain and such emanation is the result of:
                                          a.   flood, surface water, waves, tides, tidal waves, overflow of any natural or man made body of water,
                                               or their spray, all whether driven by wind or not;
                                          b. mudslide or mudflow.
                                     3.   Limits of Insurance
                                          a.   The most the Insurer will pay under this Water, Other Liquids, Powder or Molten Material Damage
                                               coverage is included within the applicable Real Property Coverage or Personal Property
                                               Coverage limit of insurance.
                                          b. The most the Insurer will pay under this Back Up of Sewer and Drains coverage is the Back Up of
                                             Sewer and Drains each occurrence limit of insurance.



                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                             Page 17 of 27
                 Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 65 of 105
                                                                                               CNA PARAMOUNT
                                                                             Business Property Coverage Part

IV. ADDITIONAL COVERAGE BASKET
   All of these coverages within the Additional Coverage Basket are subject to a single limit of insurance as set in the
   Business Property Schedule of Coverages and Limits and apply to insured property that is at a location or within
   1000 feet of such location unless otherwise specified. Such single limit applies separately to each building at a
   location unless the Business Property Schedule of Locations indicates that a different single limit applies to such
   Additional Coverage Basket to each building at a location.
   Fine arts, records of accounts receivable and media in transit, at unspecified locations or that are newly acquired
   are subject to the limits of insurance as set forth in the applicable Property in Transit, Property at Unspecified
   Locations or Newly Acquired or Constructed Property Coverages.
   A. Accounts Receivable Coverage
       The Insurer will pay for the following amounts resulting from direct physical loss of or damage to the Named
       Insured's records of accounts receivable, including all records, which exist on media:
            1.     money due the Named Insured from its customers that the Named Insured is unable to collect after
                   exerting all reasonable effort to do so;
            2.     interest charges on any loan required to offset amounts the Named Insured is unable to collect pending
                   the Insurer's payment of these amounts;
            3.     collection expenses in excess of the Named Insured's normal collection expenses that are made
                   necessary by such loss or damage; and
            4.     other reasonable expenses that the Named Insured incurs to re-establish its records of accounts
                   receivable.
            The Insurer will not pay for loss of or damage to the records of accounts receivable that requires any audit of
            records or any inventory computation to prove its factual existence.
            Accounts receivable will be valued as set forth in the First Party Terms and Conditions Valuation Section.
            However, the following will be deducted from the amount of accounts receivable, however that amount is
            established:
            a.     the amount of the accounts for which there is no loss or damage;
            b. the amount of the accounts that the Named Insured is able to re-establish or collect;
            c.     an amount to allow for probable bad debts that the Named Insured is normally unable to collect; and
            d. all unearned interest and service charges.
   B. Fine Arts Coverage
       The Insurer will pay for direct physical loss of or damage to fine arts.
       Subject to the Single Combined Additional Limit, the most the Insurer will pay for any one item under this
       coverage is $100,000.
       No exclusion applies to any Fine Arts coverage except for the exclusions entitled Dishonest and Criminal Acts,
       Governmental Actions, Inherent Causes of Loss, Nuclear Hazard and War and Military Action or Repair,
       Restoration or Retouching.
   C. Fire Department Service Charge Coverage
       The Insurer will pay for the Named Insured's liability for the following fire department service charges if incurred
       to save or protect insured property from a covered peril:
       1.        charges assumed by contract or agreement prior to loss; or
       2.        charges required by local ordinance.



CNA62648XX 09-12                                  Copyright CNA All Rights Reserved.                            Page 18 of 27
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 66 of 105
                                                                                                                           CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                                  No Deductible applies to this Fire Department Service Charge Coverage.
                             D. Lessee Leasehold Interest Coverage
                                  The Insurer will pay for the following loss sustained by the Named Insured as a result of the cancellation of the
                                  Named Insured's lease because of physical loss or damage at a location:
                                  1.   the value of the Named Insured's leasehold interest in the unamortized portion of payments the Named
                                       Insured made for tenant's improvements and betterments less the value of any other loss or damage
                                       recoverable for tenant's improvements and betterments;
                                  2.   the amount of any bonus payment, equipment data processing equipment leasehold values, prepaid
                                       rent, sublease profit or tenants' lease interest the Named Insured incurs directly resulting from the
                                       cancellation of the Named Insured's written lease for the location. Such cancellation must be pursuant to
                                       the lease and by the lessor and be due to such loss or damage.
                             E. Loss Adjustment Expense Coverage
                                  The Insurer will pay for reasonable costs and expenses incurred by the Named Insured in preparing claim data
                                  when required by the Insurer, including the cost of taking inventories, obtaining appraisals and preparing other
                                  documentation to show the extent of loss or damage. The Insurer will not pay for any costs or expenses incurred,
                                  directed, or billed by or payable to attorneys, public adjusters, insurance brokers or agents or their associates or
                                  subsidiaries, or any costs as described in the First Party Terms and Conditions Appraisal Condition.
                             F. Lost Key Replacement Coverage
                                  The Insurer will pay for the necessary cost of replacing the master key and individual lock keys and the repair or
                                  replacement of door locks that have been lost or damaged due to a covered peril.
                             G. Non Owned Detached Trailers Coverage
                                  The Insurer will pay for direct physical loss of or damage to trailers that the Named Insured does not own,
                                  provided that:
                                  1.   the trailer is used in the Named Insured's business;
                                  2.   the trailer is in the Named Insured's care, custody or control at a location; and
50020003850911191383622




                                  3.   the Named Insured has a contractual responsibility to pay for such loss or damage to the trailer.
                                  The Insurer will not pay for any loss or damage that occurs:
                                  a.   while the trailer is attached to any motor vehicle or motorized conveyance, whether or not the motor vehicle
                                       or motorized conveyance is in motion;
                                  b. during hitching or unhitching operations; or
                                  c.   when a trailer becomes accidentally unhitched from a motor vehicle or motorized conveyance.
                                  This insurance is excess over the amount due (whether collectible or not) from any other insurance covering such
                                  property.
                             H. Personal Property of Executive Officers or Employees Coverage
                                  The Insurer will pay for direct physical loss of or damage to personal property of executive officers or
                                  employees. However, this coverage does not apply to any property that is excluded under Section V,
                                  EXCLUSIONS, paragraph C. Excluded Loss or Damage to Specified Property.
                             I.   Recharge of Fire Protection Equipment Coverage
                                  The Insurer will pay expenses the Named Insured incurs to recharge automatic fire protection equipment due to
                                  the leakage or discharge of the fire suppressant within the automatic fire protection equipment. The insurance
                                  provided under this coverage applies regardless of how the discharge or leakage is caused. However, if the
                                  leakage or discharge is caused by or results from loss or damage, no deductible applies.


                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                             Page 19 of 27
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 67 of 105
                                                                                                 CNA PARAMOUNT
                                                                            Business Property Coverage Part

   J.   Restoration of Media Coverage
        The Insurer will pay the Named Insured's costs to replace or restore the Named Insured's media (including
        valuable papers and electronic data) when physical loss or damage occurs to such media and for which
        duplicates do not exist. The Insurer will also pay for the cost of blank material for reproducing the records,
        whether or not duplicates exist; and if there is a duplicate, the cost of labor to transcribe or copy any media.
        If such media is not replaced or restored, the loss will be valued at the cost of replacement of the media on which
        it was stored, with blank media of substantially identical type.
   K. Reward Payments Coverage
        In the event of direct physical loss of or damage to insured property caused by arson, theft or vandalism, the
        Insurer will reimburse the Named Insured for amounts it pays for information leading to the conviction of any
        persons responsible for such arson, theft or vandalism. However, there is no coverage for a reward payment
        made to the Named Insured or its executive officers.
        No deductible applies to this Reward Payments Coverage.

V. EXCLUSIONS
   The exclusions set forth in paragraphs A. B. C. and D. below apply to all coverages under this coverage part unless
   otherwise stated:
   A. Excluded Perils Subject to Concurrent Causation Provisions
        With respect to the exclusions set forth below, the Insurer will not pay for loss or damage to property directly or
        indirectly caused by or resulting from the following causes of loss or events: Computer Virus and System
        Penetration; Earth Movement; Flood and Other Water Events; Fungi, Wet Rot, Dry Rot and Microbes;
        Governmental Action; Nuclear Hazard; Utility Services; and War and Military Action, regardless of: the
        causes of such excluded causes or events; other causes of such loss; any other cause or event, whether or not
        insured under this coverage part, which may have contributed concurrently, or in any sequence, to produce such
        loss even if such other cause or event would otherwise be covered; and whether the event occurred suddenly or
        gradually, involved isolated or widespread damage, arose from natural or external sources or acts or omissions,
        or occurred as a result of any combination of any such causes or events.
        1.   Computer Virus or System Penetration
             The Insurer will not pay for loss caused directly or indirectly by or resulting from a computer virus or system
             penetration.
        2.   Earth Movement
             The Insurer will not pay for loss caused directly or indirectly by or resulting from earth movement (except if
             earth movement results in fire or explosion and such resulting loss or damage is not otherwise excluded, the
             Insurer will pay for the resulting loss or damage caused by such fire or explosion).
             This exclusion does not apply to:
             a.   property in the due course of transit or property in the custody of salespersons;
             b. the extent coverage is provided for loss or damage in the Accounts Receivable, Restoration of Media
                or Storage of Media Coverages.
        3.   Flood and Other Water Events
             The Insurer will not pay for loss caused directly or indirectly by or resulting from:
             a.   flood, surface water, waves, tides, tidal waves, overflow of any natural or man made body of water, or
                  their spray, all whether driven by wind or not;
             b. mudslide or mudflow;



CNA62648XX 09-12                                 Copyright CNA All Rights Reserved.                            Page 20 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 68 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                                     c.   water under the ground surface pressing on, or flowing or seeping through:
                                          i.   foundations, walls, floors or paved surfaces;
                                          ii. basements, whether paved or not; or
                                          iii. doors, windows or other openings.
                                     d. water that backs up or overflows from a sewer, drain or sump resulting from any events described in
                                        Paragraphs a. through c. above. However, this paragraph d. does not apply to the extent such loss or
                                        damage is covered under Section III. Additional Coverages, paragraph S. Water – Liquids Damage
                                        and Backup of Sewers & Drains Coverage, subparagraph 2, Back Up of Sewers and Drains.
                                     However, if the causes of loss listed above result in fire, explosion, sprinkler leakage, equipment breakdown
                                     or theft, the Insurer will pay for resulting loss caused by such fire, explosion, sprinkler leakage, equipment
                                     breakdown or theft.
                                     This exclusion does not apply to:
                                     (i) property in the due course of transit or property in the custody of salespersons;
                                     (ii) the extent coverage is provided for loss or damage in the Accounts Receivable, Restoration of Media
                                          or Storage of Media Coverages.

                                4.   Fungi, Wet Rot, Dry Rot and Microbes
                                     The Insurer will not pay for loss caused directly or indirectly by or resulting from the presence, growth,
                                     proliferation, spread or any activity of fungi, wet or dry rot, or microbes. However, this exclusion does not
                                     apply when fungi, wet or dry rot, or microbes results from fire or lightning. However, this exclusion does not
                                     apply to the extent such loss is covered under Section III. Additional Coverages, paragraph E. Equipment
                                     Breakdown, subparagraph 1.b, Perishable or Contaminated Property.
                                5.   Governmental Action
                                     The Insurer will not pay for loss caused directly or indirectly by or resulting from seizure, destruction,
                                     demolition, expropriation, condemnation, confiscation or nationalization of property by, on behalf of or at the
                                     direction of any governmental authority.
                                     However, this exclusion does not apply:
50020003850911191383623




                                     a.   to the extent the Ordinance or Law Coverage applies;
                                     b. to loss caused by or resulting from acts of destruction ordered by governmental or military authority and
                                        taken at the time of a fire to prevent its spread, if the fire itself is covered under this coverage part.
                                6.   Nuclear Hazard
                                     The Insurer will not pay for loss caused directly or indirectly by or resulting from nuclear reaction or radiation,
                                     or radioactive contamination, however caused. However, if nuclear reaction or radiation, or radioactive
                                     contamination results in fire, the Insurer will pay for the resulting loss caused by such fire.
                                7.   Utility Services
                                     The Insurer will not pay for loss caused directly or indirectly by or resulting from the failure (including lack of
                                     sufficient capacity and reduction in supply) of power, fuel, sewerage, internet or other communication service,
                                     or any other utility service supplied to a location, if the failure occurs away from the location. The Insurer
                                     will pay for such loss if the covered peril giving rise to such loss is equipment breakdown.
                                     However, if such failure results in a covered peril, the Insurer will pay for the loss caused by such covered
                                     peril.
                                     This exclusion does not apply to the extent coverage is provided under the Utility Supply Failure Services
                                     Coverage.



                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                               Page 21 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 69 of 105
                                                                                               CNA PARAMOUNT
                                                                         Business Property Coverage Part

      8.   War And Military Action
           The Insurer will not pay for loss caused directly or indirectly by or resulting from:
           a.   war (whether declared or undeclared); civil war or warlike action by a military force;
           b. insurrection, rebellion, revolution, military or usurped power by governmental or military personnel.
   B. Other Excluded Perils
      1.   Adulteration or Contamination
           The Insurer will not pay for loss caused by or resulting from adulteration or contamination to stock which
           causes the stock to become diminished in value or use, including but not limited to diminished value or use
           due to change in color, finish, flavor, size or texture. This exclusion applies unless the adulteration or
           contamination is itself caused by any specified perils (other than equipment breakdown). However, if the
           adulteration or contamination to stock results in a covered peril, the Insurer will pay for the resulting loss
           caused by such covered peril.
      2.   Artificially Generated Electrical Current
           The Insurer will not pay for loss caused by or resulting from artificially generated electrical current, including
           electric arcing, that disturbs electrical devices, appliances or wires, except where caused by equipment
           breakdown. However, if artificially generated electrical current results in fire, the Insurer will pay for the
           resulting loss.
      3.   Collective Activities
           The Insurer will not pay for loss caused by or resulting from delay in rebuilding, repairing or replacing the
           property or resuming operations due to strikes, boycotts, picketing, lockouts or other such collective
           activities.
      4.   Contaminants or Pollutants
           The Insurer will not pay for loss caused by or resulting from discharge, dispersal, seepage, migration, release
           or escape of contaminants or pollutants unless such discharge, dispersal, seepage, migration, release or
           escape of contaminants or pollutants is itself caused by any specified peril.
           However, if loss or damage caused by a specified peril results from the discharge, dispersal, seepage,
           migration, release or escape of contaminants or pollutants, the Insurer will pay the resulting loss or damage
           caused by the specified peril.
           This exclusion does not apply;
           a.   to loss to glass caused by chemicals applied to the glass;
           b. to the extent coverage is provided for loss in the Accounts Receivable, Restoration of Media or
              Storage of Media Coverages.
      5.   Delay, Loss of Use or Loss of Market
           The Insurer will not pay for loss caused by or resulting from delay, loss of use or loss of market.
      6.   Dishonest or Criminal Acts
           The Insurer will not pay for loss caused by or resulting from any dishonest, fraudulent or criminal acts
           committed alone or in collusion with others by the Named Insured, any of the Named Insured's executive
           officers, employees or authorized representatives or anyone to whom the Named Insured entrusts insured
           property for any purpose, regardless of whether such activity takes place during or after hours of operation.
           This exclusion does not apply:
           a.   to acts of destruction by an employee;
           b. to acts committed by a carrier or other bailee for hire; or


CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                                 Page 22 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 70 of 105
                                                                                                                        CNA PARAMOUNT
                                                                                                   Business Property Coverage Part

                                     c.   to the extent coverage applies under the Employee Theft Coverage.
                                7.   Errors or Defects
                                     The Insurer will not pay for loss caused by or resulting from errors or defects in design, construction or
                                     specification, errors in processing or manufacture, faulty workmanship or faulty materials. However, if such
                                     errors, faulty workmanship or faulty materials result in a covered peril, the Insurer will pay for the resulting
                                     loss caused by such covered peril.
                                8.   Explosion
                                     The Insurer will not pay for loss caused by or resulting from explosion of steam boilers, steam pipes, steam
                                     engines, steam turbines, or apparatus or components attached to and forming a part of any such equipment,
                                     owned or leased by the Named Insured, or operated under its control, except to the extent such loss is
                                     caused by equipment breakdown or is caused by or results from the explosion of gases or fuel within the
                                     furnace of any fired vessel or within the flues or passages through which the gases of combustion pass.
                                     However, if explosion of steam boilers, steam pipes, steam engines or steam turbines results in fire or
                                     combustion explosion, the Insurer will pay for the resulting loss caused by such fire or combustion explosion.
                                9.   Inherent Vice/Latent Defect
                                     The Insurer will not pay for loss caused by or resulting from the following causes of loss:
                                     a.   wear and tear
                                     b. rust or other corrosion or decay;
                                     c.   gradual deterioration, hidden or latent defect or any quality in property that causes it to damage or
                                          destroy itself;
                                     d. nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents
                                        or other animals;
                                     e.   dampness or dryness of atmosphere;
                                     f.   smog or changes in or extremes of temperature, whether atmospheric or not; or
                                     g. marring or scratching,
50020003850911191383624




                                     except to the extent such loss is directly caused by a specified peril. If any of the above excluded causes of
                                     loss result in a covered peril, the Insurer will pay for the resulting loss caused by such covered peril.
                                10. Mechanical Breakdown
                                     The Insurer will not pay for loss caused by or resulting from mechanical breakdown, including rupture or
                                     bursting caused by centrifugal force, except to the extent such loss is directly caused by a specified peril
                                     (including equipment breakdown) or elevator collision.
                                11. Mysterious Disappearance
                                     The Insurer will not pay for loss caused by or resulting from disappearance of property or shortage of property
                                     disclosed on taking inventory, where there is no physical evidence to show what happened to the property.
                                     However, if such disappearance or shortage results in a covered peril, the Insurer will pay for the resulting
                                     loss caused by such covered peril.
                                     This exclusion does not apply:
                                     a.   to electronic data processing equipment or to property in the custody of carriers or other bailees for
                                          hire;
                                     b. to the extent coverage is provided for loss in the Accounts Receivable, Restoration of Media or Storage
                                        of Media Coverages.




                          CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                               Page 23 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 71 of 105
                                                                                              CNA PARAMOUNT
                                                                           Business Property Coverage Part

      12. Precipitation
           The Insurer will not pay for loss caused by or resulting from hail, ice, rain, sleet or snow to personal property
           in the open, other than property in the custody of carriers for hire.
      13. Repair, Restoration or Retouching
           The Insurer will not pay for loss to fine arts caused by or resulting from any repairing, restoration or
           retouching process.
      14. Settling and Cracking
           The Insurer will not pay for loss caused by or resulting from naturally occurring or man made bulging,
           cracking, expansion, shrinkage or settling of land, paved or concrete surfaces, foundations, pools or
           buildings (including soil or fill adjacent to pools or buildings). However, this exclusion does not apply if
           such loss is directly caused by a specified peril. If such bulging, cracking, expansion, shrinkage or settling
           results in a covered peril, the Insurer will pay for the resulting loss caused by such covered peril.
      15. Suspension, Lapse, Cancellation
           The Insurer will not pay for any loss of business income or any extra expense due to suspension, lapse or
           cancellation of any license, lease or contract unless:
           a.   such pension, lapse or cancellation is directly caused by the actual suspension or delay in operations;
           b. the loss of business income is sustained during the period of restoration or any extended indemnity
              period; and
           c.   the extra expense is incurred during the period of restoration.
      16. Voluntary Parting
           The Insurer will not pay for loss caused by or resulting from voluntary parting with any property by the Named
           Insured or by anyone else to whom the Named Insured has entrusted the property if induced to do so by any
           dishonest act.
           This exclusion does not apply to Property in Transit Coverage.
      17. Water Damage
           The Insurer will not pay for loss:
           a.   caused by or resulting from continuous or repeated discharge, seepage or leakage of water, or the
                presence or condensation of humidity, moisture or vapor, that occurs over a period of 14 consecutive
                days or more;
           b. caused by or resulting from water, other liquids, powder or molten material that, because of freezing,
              leaks or flows from plumbing, heating, air conditioning or other equipment (except fire protective
              systems), unless:
                i.   the Named Insured does its best to maintain heat in such building; or
                ii. the Named Insured drains the equipment and shuts off the supply if heat is not maintained.
                    However, this paragraph b. does not apply to the extent such loss is covered under Section III.
                    Additional Coverage, paragraph S. Water – Liquids Damage and Backup of Sewers & Drains
                    Coverage, subparagraph a, Water, Other Liquids, Powder or Molten Material Damage.
   C. Excluded Loss or Damage to Specified Property
      1.   Electronic Data
           a.   Loss
                The Insurer will not pay for loss to electronic data caused by or resulting from:



CNA62648XX 09-12                                Copyright CNA All Rights Reserved.                             Page 24 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 72 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                                    Business Property Coverage Part

                                              i.   programming errors or faulty machine instructions;
                                              ii. bookkeeping, accounting or billing errors or omissions; or
                                              iii. other errors or omissions in processing or copying.
                                     b. Business Income
                                          The Insurer will not pay for loss of business income when a suspension or delay of operations is
                                          caused by loss to electronic data, except to the extent provided under the Restoration of Media
                                          Coverage.
                                     c.   Extra Expense
                                          The Insurer will not pay for extra expense when action is taken to avoid or minimize a suspension or
                                          delay of operations caused by loss to electronic data, except to the extent it reduces the amount of loss
                                          under the Restoration of Media Coverage.
                                2.   Steam Machinery
                                     The Insurer will not pay for loss to steam boilers, steam pipes, steam engines or steam turbines caused by or
                                     resulting from any condition or event inside such equipment, except to the extent such loss is caused by or
                                     results from:
                                     a.   equipment breakdown, or
                                     b. an explosion of gases or fuel within the furnace of any fired vessel or within the flues or passages
                                        through which the gases of combustion pass.
                                3.   Transferred Property
                                     The Insurer will not pay for loss to property that has been transferred to a person or to a place outside the
                                     location on the basis of unauthorized instructions.
                                4.   Water Heating Equipment
                                     The Insurer will not pay for loss to hot water boilers or other water heating equipment caused by or resulting
                                     from any condition or event inside such boilers or equipment, except to the extent such loss is caused by or
                                     results from equipment breakdown or an explosion.
50020003850911191383625




                             D. Excluded Fees, Costs and Expenses
                                1.   Excavation, Grading or Filling Costs
                                     The Insurer will not pay fees, costs and expenses for:
                                     a.    excavations, grading, backfilling or filling, unless such cost is necessarily incurred to repair or replace
                                          insured property below the surface of the ground[0]; or
                                     b. filling sinkholes.
                                2.   Volcanic Eruption
                                     The Insurer will not pay fees, costs and expenses to remove ash, dust or particulate matter, following a
                                     volcanic eruption that does not cause loss or damage.
                                3.   Water Damage, Other Liquids, Powder or Molten Material Damage Costs
                                     The Insurer will not pay the cost to repair any defect to a system or appliance from which water, other liquid,
                                     powder or molten material escapes except as specifically covered under Section III, ADDITIONAL
                                     COVERAGES paragraph S. Water – Liquids Damage and Backup of Sewers & Drains Coverage.




                          CNA62648XX 09-12                               Copyright CNA All Rights Reserved.                                Page 25 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 73 of 105
                                                                                           CNA PARAMOUNT
                                                                         Business Property Coverage Part

VI. LIMITS OF INSURANCE/INDEMNITY PERIOD/ DEDUCTIBLE/WAITING PERIOD
   A. Limits of Insurance
      The limits of insurance applicable to each coverage agreement are set forth in the Business Property Schedule
      of Coverages and Limits or the Business Property Schedule of Locations.
   B. Special Limits
      The limits of insurance applicable to any one occurrence for loss or damage due to theft is $10,000 for: furs, fur
      garments and garments trimmed with fur; jewelry, watches, watch movements, jewels, pearls, precious and semi-
      precious stones; and bullion, gold, silver, platinum and other precious alloys or metals. This limit is included
      within the applicable personal property limit of insurance.
   C. Maximum Period of Indemnity
      If the Business Property Schedule of Locations displays a Maximum Period of Indemnity, the most the Insurer
      will pay for the total loss of business income and extra expense is the lesser of:
      1.   the amount of covered business income and extra expense during the 120 consecutive days immediately
           following the beginning of the period of restoration; or
      2.   the limit of insurance shown in the Business Property Schedule of Locations.
   D. Monthly Limit
      If the Business Property Schedule of Locations displays a monthly limit of indemnity fraction, the most the
      Insurer will pay for covered business income in each period of 30 consecutive days after the beginning of the
      period of restoration is:
      1.   the limit of insurance, multiplied by
      2.   the Monthly Limit of Indemnity fraction shown in the Business Property Schedule of Locations for this
           optional coverage.
   E. Inflation Guard
      If the Business Property Schedule of Locations displays an inflation guard percentage, the limit of insurance
      for insured property will automatically increase as follows.
      1.   The applicable limit of insurance; times
      2.   The inflation guard percentage as shown on the Business Property Schedule of Locations; times
      3.   The number of consecutive days since the beginning of the annual policy period, or the effective date of the
           most recent Policy change amending the limit of insurance, divided by 365.
   F. Deductible and Waiting Periods
      1.   The insurer will pay all amounts due under the terms and conditions of this coverage part in excess of any
           applicable deductible or waiting period as set forth below and on the Business Property Schedule of
           Locations. The Insurer will pay all such amounts up to the applicable limit of insurance upon satisfaction or
           expiration of the applicable deductible or waiting period.
      2.   The waiting period shown in the Business Property Schedule of Locations will be used with the applicable
           Business Income coverages. The period of restoration will begin when the number of hours shown in the
           Business Property Schedule of Locations has elapsed following the physical loss of or damage to property
           by a covered peril. If two or more waiting periods apply, only the largest single waiting period will apply.
           However, there is no waiting period applicable to extra expense.
      3.   A covered loss occurring at premises not shown on the Business Property Schedule of Locations will be
           subject to the deductibles and waiting periods applicable for the first location described in the Business
           Property Schedule of Locations.


CNA62648XX 09-12                              Copyright CNA All Rights Reserved.                           Page 26 of 27
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 74 of 105
                                                                                                                   CNA PARAMOUNT
                                                                                                 Business Property Coverage Part

                                4.   Except with respect to Named Covered Peril Deductibles, as set forth in paragraph 5 below, if there are two
                                     or more applicable deductibles, the Insurer will apply each deductible separately. However, the total of all
                                     monetary deductible amounts applied will not exceed the single highest deductible.
                                5.   Separate deductibles or waiting periods may apply to each occurrence where the occurrence is a named
                                     covered peril as identified in the Business Property Schedule of Locations. The Insurer will apply each
                                     deductible and each waiting period separately for each applicable location impacted by loss or damage
                                     resulting from the named covered peril if:
                                     a.   this Named Covered Peril Deductible or Waiting Period is shown as "Each Location," and
                                     b. more than one Deductible or one Waiting Period applies to loss or damage in any one occurrence.
                                     Unless shown as "Each Location" in the Business Property Schedule of Locations, the deductible and
                                     waiting period will apply as described in Paragraph 4. above regardless of the number of locations impacted.
                                     The Named Covered Peril Deductible or Waiting Period applies to all covered loss caused directly or
                                     indirectly by such named covered peril, regardless of any other cause or event that contributes concurrently
                                     or in any sequence to such loss or damage. If direct physical loss of or damage to property from a covered
                                     peril other than the named covered peril indicated on the Business Property Schedule of Locations
                                     occurs, and that loss or damage would not have occurred but for such named covered peril, such loss or
                                     damage shall be considered to be caused by the named covered peril and therefore part of the named
                                     covered peril occurrence. The Named Covered Peril Deductible or Waiting Period applies whenever there
                                     is an occurrence of such named covered peril.
                                     With respect to direct physical loss of or damage to insured property covered under the Newly Acquired or
                                     Constructed Property Coverage, the Insurer will deduct an amount equal to the applicable Named Covered
                                     Peril Deductible or the deductible applying to the location where the newly acquired or constructed property
                                     is situated as shown, whichever is greater.
50020003850911191383626




                          CNA62648XX 09-12                            Copyright CNA All Rights Reserved.                           Page 27 of 27
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 75 of 105




Technology Initiative


General Liability


Renewal Declaration




POLICY NUMBER             COVERAGE PROVIDED BY                  FROM - POLICY PERIOD - TO
C 5091119138              Nat'l Fire Ins Co of Hartford         01/24/2015     01/24/2016
                          333 S. WABASH
                          CHICAGO, IL. 60604

                          INSURED NAME AND ADDRESS
                          HURRICANE ELECTRIC LLC
                          760 MISSION CT
                          FREMONT, CA 94539

                           REFER TO ADDITIONAL NAMED INSUREDS SCHEDULE

AGENCY NUMBER             AGENCY NAME AND ADDRESS
030698                    PROFESSIONAL INS ASSOC INC
                          1100 INDUSTRIAL RD #
                          PO BOX 1266
                          SAN CARLOS, CA 94070
                          Phone Number: (650)592-7333

BRANCH NUMBER             BRANCH NAME AND ADDRESS
250                       SAN FRANCISCO
                          555 MISSION ST., STE 200
                          SAN FRANCISCO, CA 94105
                          Phone Number: (415)932-7500



This policy becomes effective and expires at 12:01 A.M. standard time at your mailing
address on the dates shown above.

The Named Insured is a Limited Liability Corporation

Your policy is composed of this Declarations, with the attached Common Policy Conditions,
Coverage Forms, and Endorsements, if any. The Policy Forms and Endorsement Schedule shows
all forms applicable to this policy at the time of policy issuance.

                The Estimated Policy Premium Is           $6,482.00


Your Premium includes the following amount for
Certified Acts of Terrorism Coverage                        $73.00

Audit Period is Not Auditable




                                            AGENT                          Page   1 of   4
POLICY NUMBER              INSURED NAME
           Case 4:20-cv-05840-DMR       AND ADDRESS
                                    Document  1-6 Filed 08/19/20 Page 76 of 105
C 5091119138               HURRICANE ELECTRIC LLC
                           760 MISSION CT
                           FREMONT, CA 94539



In return for the payment of the premium, and subject to all the terms and conditions
contained here-in, we agree to provide the insurance as stated.

                                     LIMITS OF INSURANCE

DESCRIPTION                                                                          LIMIT

Each Occurrence                                                                    $1,000,000

Personal & Advertising Injury                                                      $1,000,000

Medical Expense - Any One Person                                                         $5,000

Damage To Premises Rented To You Limit                                               $100,000

Products/Completed Operations Aggregate                                            $2,000,000

General Aggregate                                                                  $2,000,000


                              SCHEDULE OF LOCATIONS AND COVERAGES

                                                                  PREMIUM            ESTIMATED
COVERAGE/HAZARD DESCRIPTION                            EXPOSURE    BASIS RATE         PREMIUM


POLICY LEVEL COVERAGES


Technology General Liability Extension Endorsement                              2%           $126

Location     1
760 MISSION COURT
FREMONT, CA 94539

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                      41,450 (A)    26.280          $1,089

                                                           LOCATION SUB-TOTAL            $1,089

Location     2
46223 WARM SPRINGS BLVD.
FREMONT, CA 94539

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                      187,224 (A)   26.280          $4,920

                                                           LOCATION SUB-TOTAL            $4,920




                                               AGENT                              Page   2 of     4
POLICY NUMBER              INSURED NAME
           Case 4:20-cv-05840-DMR       AND ADDRESS
                                    Document  1-6 Filed 08/19/20 Page 77 of 105
C 5091119138               HURRICANE ELECTRIC LLC
                           760 MISSION CT
                           FREMONT, CA 94539



                           SCHEDULE OF LOCATIONS AND COVERAGES

Location     3
55 SOUTH MARKET STREET
#1400
SAN JOSE, CA 95113

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                    2,925 (A)   15.271            $45

                                                       LOCATION SUB-TOTAL              $45

Location     4
70 HILLSSIDE AVENUE
WILLISTON PARK, NY 11596

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                    1,000 (A) 212.615            $213

                                                       LOCATION SUB-TOTAL             $213

Location     5
12908 TRAILS END ROAD
BLDG. #3 SUITE A
LEANDER, TX 78641

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                    1,000 (A)    9.310             $9

                                                       LOCATION SUB-TOTAL              $9

Location     6
16405 GREENHORN ROAD
GRASS VALLEY, CA 95945

Class Code T43151
Computer Data Processing - Operations. Products-
completed operations are subject to the General
Aggregate Limit.

Premises & Operations                                      250 (A)   26.280             $7

                                                       LOCATION SUB-TOTAL              $7




                                             AGENT                            Page   3 of    4
POLICY NUMBER              INSURED NAME
           Case 4:20-cv-05840-DMR       AND ADDRESS
                                    Document  1-6 Filed 08/19/20 Page 78 of 105
C 5091119138               HURRICANE ELECTRIC LLC
                           760 MISSION CT
                           FREMONT, CA 94539



                              ADDITIONAL NAMED INSUREDS SCHEDULE



WARM SPRINGS PROPERTIES LLC




                                                                   Countersignature




P-55170-A (Ed. 01/86)                         AGENT                           Page    4 of   4
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 79 of 105
POLICY NUMBER              INSURED NAME AND ADDRESS
C 5091119138               HURRICANE ELECTRIC LLC
                           760 MISSION CT

                           FREMONT, CA   94539


POLICY CHANGES
SCHEDULE CG2404

        This Change Endorsement changes the Policy. Please read it carefully.
        This Change Endorsement is a part of your Policy and takes effect on the
        effective date of your Policy, unless another effective date is shown.


           CG 24 04 SCHEDULE

         Name of Person or Organization:

         Any person or organization with whom you have agreed in writing
         in a contract or agreement to waive any right of recovery
         against such person or organization, but only if the contract
         or agreement:

          1. Is in effect or becomes effective during the term
                    of this policy; and
          2. Was executed prior to loss.




G-56015-B (ED. 11/91)
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 80 of 105


                          POLICY NUMBER:                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                         CG 24 04 05 09

                                  WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                            AGAINST OTHERS TO US
                          This endorsement modifies insurance provided under the following:

                             COMMERCIAL GENERAL LIABILITY COVERAGE PART
                             PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                                               SCHEDULE

                          Name Of Person Or Organization:
                          REFER TO SCHEDULE CG2404




                          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                          The following is added to Paragraph 8. Transfer Of
                          Rights Of Recovery Against Others To Us of
                          Section IV – Conditions:
                          We waive any right of recovery we may have against
                          the person or organization shown in the Schedule
                          above because of payments we make for injury or
                          damage arising out of your ongoing operations or "your
                          work" done under a contract with that person or
                          organization and included in the "products-completed
                          operations hazard." This waiver applies only to the
                          person or organization shown in the Schedule above.
50020003850911191383630




                          CG 24 04 05 09                     Copyright, Insurance Services Office, Inc., 2008                      Page 1 of 1
                                      Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 81 of 105


                          POLICY NUMBER:                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                         CG 25 04 05 09

                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         DESIGNATED LOCATION(S)
                                                        GENERAL AGGREGATE LIMIT
                          This endorsement modifies insurance provided under the following:

                             COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                                                SCHEDULE

                          Designated Location(s):
                          Each of your "locations" owned by
                          or rented to you for which coverage
                          applies in this policy




                          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


                          A. For all sums which the insured becomes legally                      b. Claims made or "suits" brought; or
                             obligated to pay as damages caused by                               c. Persons or organizations making claims or
                             "occurrences" under Section I – Coverage A, and                         bringing "suits."
                             for all medical expenses caused by accidents under
                             Section I – Coverage C, which can be attributed                  3. Any payments made under Coverage A for
                             only to operations at a single designated "location"                damages or under Coverage C for medical
                             shown in the Schedule above:                                        expenses shall reduce the Designated Location
                                                                                                 General Aggregate Limit for that designated
                             1. A separate Designated Location General                           "location." Such payments shall not reduce the
50020003850911191383631




                                 Aggregate Limit applies to each designated                      General Aggregate Limit shown in the
                                 "location," and that limit is equal to the amount               Declarations nor shall they reduce any other
                                 of the General Aggregate Limit shown in the                     Designated Location General Aggregate Limit
                                 Declarations.                                                   for any other designated "location" shown in the
                             2. The Designated Location General Aggregate                        Schedule above.
                                 Limit is the most we will pay for the sum of all             4. The limits shown in the Declarations for Each
                                 damages under Coverage A, except damages                        Occurrence, Damage To Premises Rented To
                                 because of "bodily injury" or "property damage"                 You and Medical Expense continue to apply.
                                 included in the "products-completed operations                  However, instead of being subject to the
                                 hazard," and for medical expenses under                         General Aggregate Limit shown in the
                                 Coverage C regardless of the number of:                         Declarations, such limits will be subject to the
                                  a. Insureds;                                                   applicable Designated Location General
                                                                                                 Aggregate Limit.




                          CG 25 04 05 09                      Copyright, Insurance Services Office, Inc., 2008                       Page 1 of 2
              Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 82 of 105



B. For all sums which the insured becomes legally             C. When coverage for liability arising out of the
   obligated to pay as damages caused by                         "products-completed       operations   hazard"     is
   "occurrences" under Section I – Coverage A, and               provided, any payments for damages because of
   for all medical expenses caused by accidents under            "bodily injury" or "property damage" included in the
   Section I – Coverage C, which cannot be attributed            "products-completed operations hazard" will reduce
   only to operations at a single designated "location"          the Products-completed Operations Aggregate
   shown in the Schedule above:                                  Limit, and not reduce the General Aggregate Limit
   1. Any payments made under Coverage A for                     nor the Designated Location General Aggregate
       damages or under Coverage C for medical                   Limit.
       expenses shall reduce the amount available             D. For the purposes of this endorsement, the
       under the General Aggregate Limit or the                  Definitions Section is amended by the addition of
       Products-completed Operations Aggregate                   the following definition:
       Limit, whichever is applicable; and                       "Location" means premises involving the same or
   2. Such payments shall not reduce any                         connecting lots, or premises whose connection is
       Designated Location General Aggregate Limit.              interrupted only by a street, roadway, waterway or
                                                                 right-of-way of a railroad.
                                                              E. The provisions of Section III – Limits Of Insurance
                                                                 not otherwise modified by this endorsement shall
                                                                 continue to apply as stipulated.




Page 2 of 2                        Copyright, Insurance Services Office, Inc., 2008                  CG 25 04 05 09
                  Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 83 of 105
                                                                                                              CNA PARAMOUNT

                                                    Amendment to Policy Declarations – Named Insured
                                                                                        Endorsement
It is understood and agreed as follows:

The Policy Declarations is amended as follows:

A.       Addition of Named Insureds:

         The following are added as Named Insureds:

                                                         Name and Address of Named Insured
           HURRICANE ELECTRIC LLC

           WARM SPRINGS PROPERTIES LLC

           760 MISSION CT

           FREMONT, CA          94539

B.       Deletion of Named Insured:

         The following are deleted as Named Insureds:



All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect on the effective
date of said policy at the hour stated in said Policy, unless another effective date is shown below, and expires concurrently with said Policy.




     CNA62700XX 09-12                                                                                      Policy No: 5091119138
     Page     1 of 1                                                                                 Endorsement No:       2
     NATIONAL FIRE INSURANCE OF HARTFORD                                                               Effective Date: 01/24/2015
     Insured Name: HURRICANE ELECTRIC LLC
                                                       Copyright CNA All Rights Reserved.
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 84 of 105
                                                                                                                          CNA PARAMOUNT
                                                                                                                        Bridge Endorsement

                          It is understood and agreed as follows:

                          I.      If any endorsement attached to this Policy indicates that it amends one or more of the following forms:

                                             BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                             CAUSES OF LOSS – BASIC FORM
                                             CAUSES OF LOSS – BROAD FORM
                                             CAUSES OF LOSS – SPECIAL FORM
                                             BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                             BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
                                             EXTRA EXPENSE COVERAGE FORM
                                             COMMERCIAL PROPERTY COVERAGE PART
                                             COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
                                             COMMERCIAL PROPERTY – LEGAL LIABILITY COVERAGE FORM
                                             CRIME AND FIDELITY COVERAGE PART

                                  then such endorsements are hereby amended to delete those form references.

                          II.     Wherever any endorsement attached to this policy references the Common Policy Conditions, such reference is
                                  deleted and replaced with “Common Terms and Conditions”:

                          III.    The Common Terms and Conditions form is organized differently from the Common Policy Conditions form it
                                  replaces. When an endorsement refers to a particular Common Policy Condition name or paragraph, please use
                                  the table below to find the corresponding section of the Common Terms and Conditions. References to particular
                                  paragraph numbers in the Common Policy Conditions are hereby changed as necessary to reference equivalent
                                  provisions of the Common Terms and Conditions.

                                             Common Policy Conditions IL0017 or                           Common Terms and Condition
                                                          IL0146                                                 CNA62642
                                        A.    Cancellation: items A.1. and A.3.              XIII.   Named Insured Authorization and Notices
50020003850911191383633




                                        A.    Cancellation: all other items                  III.    Cancellation / Nonrenewal
                                        B.    Changes                                        IV.     Changes; and
                                                                                             IX.     Entire Agreement
                                        C.    Examination of Books and Records               X.      Examination of Books and Records
                                        D.    Inspections and Surveys                        XI.     Inspections and Surveys
                                        E.    Premiums                                       XIII.   Named Insured Authorization and Notices
                                        F.    Transfer of Your Rights and Duties under       I.      Assignment of Interest
                                              This Policy
                                        G.    Nonrenewal (Washington only)                   III.    Cancellation / Nonrenewal

                          IV.     Whenever any endorsement attached to this policy references the following words with respect to the Common
                                  Policy conditions (now the Common Policy Terms and Conditions per paragraph II. above),

                                  A.         “you” or “your”, are replaced with Named Insured as defined in the First Party Glossary of Defined
                                             Terms;
                          CNA62646XX (9-12)                                                                               Policy No: 5091119138
                          Page 1 of 2                                                                               Endorsement No:       3
                          Nat'l Fire Ins Co of Hartford                                                               Effective Date: 01/24/2015
                          Insured Name: HURRICANE ELECTRIC LLC
                                                                          Copyright CNA All Rights Reserved.
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 85 of 105
                                                                                              CNA PARAMOUNT
                                                                                           Bridge Endorsement

        B.       “we” and “us” are replaced by “the Insurer”; “our” is replaced by “the Insurer’s”;

        C.       first Named Insured is replaced by First Named Insured as defined in the First Party Glossary of
                 Defined Terms.

V.      If a Commercial General Liability Coverage Part is part of this policy, then:

        A.       the following Common Terms and Conditions do not apply to it, since SECTION IV – COMMERCIAL
                 GENERAL LIABILITY CONDITIONS has more specific conditions of its own:

                 II.     Bankruptcy

                 XIV.    No Suit Against Insurer,

        B.       SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS is amended to delete Condition 9.
                 When We Do Not Renew. Please refer instead to Condition III. CANCELLATION/NONRENEWAL of the
                 Common Terms and Conditions.



All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
expires concurrently with said Policy.




CNA62646XX (9-12)                                                                             Policy No: 5091119138
Page 2 of 2                                                                             Endorsement No:       3
Nat'l Fire Ins Co of Hartford                                                             Effective Date: 01/24/2015
Insured Name: HURRICANE ELECTRIC LLC
                                               Copyright CNA All Rights Reserved.
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 86 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                         Cancellation / Non-Renewal – California

                          Wherever used in this endorsement: 1) Insurer means "we", "us", "our" or the "Company" as those terms may be defined
                          in the policy; and 2) Named Insured means the first person or entity named on the declarations page; and 3) "Insureds"
                          means all persons or entities afforded coverage under the policy.

                          Any cancellation, non-renewal or termination provisions in the policy are deleted in their entirety and replaced with the
                          following:

                          CANCELLATION AND NON-RENEWAL

                          A.      CANCELLATION

                                  1.      The Named Insured may cancel the policy at any time. To do so, the Named Insured must return the
                                          policy to the Insurer or any of its authorized representatives, indicating the effective date of cancellation;
                                          or provide a written notice to the Insurer, stating when the cancellation is to be effective.

                                  2.      If the policy has been in effect for less than sixty (60) days and is not a renewal the Insurer may cancel
                                          the policy for any reason by mailing or delivering written notice to the Named Insured, at the last mailing
                                          address known to the Insurer, and the producer of record. The notice of cancellation will be provided at
                                          least sixty (60) days prior to the effective date of cancellation except that in the case of cancellation for
                                          nonpayment of premiums the notice will be given no less than ten (10) days prior to the effective date of
                                          the cancellation.

                                  3.      If the policy has been in effect for more than sixty (60) days or if it is a renewal, effective immediately, the
                                          Insurer may not cancel the policy unless such cancellation is based on one or more of the following
                                          reasons:

                                          a.       Nonpayment of premium, including payment due on a prior policy issued by the Insurer and due
                                                   during the current policy term covering the same risks.
                                          b.       A judgment by a court or an administrative tribunal that the Named Insured has violated any law
                                                   of this state or of the United States having as one of its necessary elements an act which
                                                   materially increases any of the risks insured against.
                                          c.       Discovery of fraud or material misrepresentation by either of the following:
50020003850911191383634




                                                   (1)       The Named Insured or Insured(s) or a representative of same in obtaining the
                                                             insurance; or
                                                   (2)       The Named Insured or his or her representative in pursuing a claim under the policy.
                                          d.       Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                                                   regulations establishing safety standards, by the Named Insured or Insured(s) or a
                                                   representative of same, which materially increase any of the risks insured against.
                                          e.       Failure by the Named Insured or Insured(s) or a representative of same to implement reasonable
                                                   loss control requirements which were agreed to by the Named Insured as a condition of policy
                                                   issuance or which were conditions precedent to the use by the Insurer of a particular rate or
                                                   rating plan, if the failure materially increases any of the risks insured against.
                                          f.       A determination by the commissioner that the loss of, or changes in, the Insurer's reinsurance
                                                   covering all or part of the risk would threaten the financial integrity or solvency of the Insurer.
                                          g.       A determination by the commissioner that a continuation of the policy coverage would place the
                                                   Insurer in violation of the laws of this state or the state of its domicile or that the continuation of
                                                   coverage would threaten the solvency of the Insurer.
                                          h.       A change by the Named Insured or Insured(s) or a representative of same in the activities or
                                                   property of the commercial or industrial enterprise which results in a material added risk, a
                                                   materially increased risk or a materially changed risk, unless the added, increased, or changed
                                                   risk is included in the policy.

                          CNA62814CA (9-12)                                                                             Policy No: 5091119138
                          Page 1 of 4                                                                             Endorsement No:       4
                          Nat'l Fire Ins Co of Hartford                                                             Effective Date: 01/24/2015
                          Insured Name: HURRICANE ELECTRIC LLC
                                                                         Copyright CNA All Rights Reserved.
           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 87 of 105
                                                                                              CNA PARAMOUNT
                                                             Cancellation / Non-Renewal – California

             A notice of cancellation will be in writing and will be delivered or mailed to the Named Insured, at the last
             mailing address known to the Insurer, and the producer of record at least sixty (60) days prior to the
             effective date of cancellation. Where cancellation is for nonpayment of premium, notice shall be given no
             less than ten (10) days prior to the effective date of cancellation.

      4.     The notice will state the actual reason for the cancellation.

      5.     Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

      6.     If notice is mailed, proof of mailing will be sufficient proof of notice.


B.    PREMIUM REFUND

             If this policy is cancelled, the Insurer will send the Named Insured any premium refund due. If the Insurer
             cancels the refund will be pro rata. If the Named Insured cancels, the refund may be less than pro rata.
             The cancellation will be effective even if the Insurer has not made or offered a refund.


C.    NON-RENEWAL

      1.     The Insurer can non-renew the policy by giving written notice to the Named Insured, at the last mailing
             address known to the Insurer, and the producer of record at least sixty (60) days but not more than one
             hundred twenty (120) days before the expiration date.

      2.     The notice of non-renewal will state the actual reason for non-renewal.

      3.     If notice is mailed, proof of mailing will be sufficient proof of notice.

      4.     A notice of non-renewal will not be required in any of the following situations:

             a.       The transfer of, or renewal of, a policy without change in its terms or conditions or the rate on
                      which the premium is based between insurers that are members of the same insurance group.
             b.       The policy has been extended for ninety (90) days or less, if the notice required has been given
                      prior to the extension.
             c.       The Named Insured has obtained replacement coverage or has agreed, in writing, within sixty
                      (60) days of the termination of the policy, to obtain that coverage.
             d.       The policy is for a period of no more than sixty (60) days and the Named Insured is notified at
                      the time of issuance that it may not be renewed.
             e.       The Named Insured requests a change in the terms or conditions or risks covered by the policy
                      within sixty (60) days prior to the end of the policy period.
             f.       The Insurer has made a written offer to the Named Insured, within the prescribed time period, to
                      renew the policy under changed terms or conditions or at a changed premium rate, where the
                      increase is more than 25%. As used herein, "terms or conditions" includes, but is not limited to, a
                      reduction in limits, elimination of coverages, or an increase in deductibles.

      5.     In the case of conditional renewal, failure of the Named Insured to satisfy conditions provided by the
             Insurer for renewal, by the expiration date of the policy or sixty (60) days after mailing or delivery of such
             notice, whichever is later, the conditional renewal shall be treated as an effective non-renewal.


CNA62814CA (9-12)                                                                              Policy No: 5091119138
Page 2 of 4                                                                              Endorsement No:       4
Nat'l Fire Ins Co of Hartford                                                              Effective Date: 01/24/2015
Insured Name: HURRICANE ELECTRIC LLC
                                             Copyright CNA All Rights Reserved.
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 88 of 105
                                                                                                                        CNA PARAMOUNT
                                                                                       Cancellation / Non-Renewal – California

                          D.    CONDITIONAL RENEWAL

                                1.     If the policy has been in effect for more than sixty (60) days or if the policy is a renewal, effective
                                       immediately no increase in premium, reduction in limits, or change in the conditions of coverage shall be
                                       effective during the policy period unless based upon one of the following reasons:

                                       a.       Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                                                regulations establishing safety standards by the Named Insured or Insured(s) which materially
                                                increase any of the risks or hazards insured against.
                                       b.       Failure by the Named Insured or Insured(s) to implement reasonable loss control requirements
                                                which were agreed to by the Insured as a condition of policy issuance or which were conditions
                                                precedent to the use by the Insurer of a particular rate or rating plan, if the failure materially
                                                increases any of the risks insured against.
                                       c.       A determination by the commissioner that loss of or changes in an insurer's reinsurance covering
                                                all or part of the risk covered by the policy would threaten the financial integrity or solvency of the
                                                Insurer unless the change in the terms or conditions or rate upon which the premium is based is
                                                permitted.
                                       d.       A change by the Named Insured or Insured(s) in the activities or property of the commercial or
                                                industrial enterprise which results in a materially added risk, a materially increased risk, or a
                                                materially changed risk, unless the added, increased, or changed risk is included in the policy.

                                2.     A written notice will be mailed or delivered to the Named Insured, at the last mailing address known to
                                       the Insurer, and the producer of record at least sixty (60) days prior to the effective date of any increase,
                                       reduction or change.

                                3.     The notice will state the effective date of, and the reasons for, the increase, reduction or change

                                4.     If notice is mailed, proof of mailing will be sufficient proof of notice.

                          E.    ADDITIONAL PROVISIONS

                                1.     If the Insurer is an associate participating insurer as established by Cal. Ins. Code Section 10089.16,
50020003850911191383635




                                       solely with respect to coverage for real property used predominantly for residential purposes and
                                       consisting of not more than four dwelling units, and to coverage on tenants' household property contained
                                       in a residential unit:
                                       a.       The Insurer shall not cancel or refuse to renew such coverage existing on the date the Insurer
                                                elected to become an associate participating insurer after an offer of earthquake coverage is
                                                accepted solely because the insured has accepted that offer of earthquake coverage; and
                                       b.       The Insurer shall not cancel such coverage unless the policy is properly canceled pursuant to
                                                Paragraph A above; and
                                       c.       The Insurer may refuse to renew a policy of residential property insurance after an offer of
                                                earthquake coverage has been accepted only if:
                                                         i.      The policy is terminated by the Named Insured;
                                                         ii.     The policy is refused renewal on the basis of sound underwriting principles that
                                                                 relate to the coverages provided by the policy and that are consistent with the
                                                                 approved rating plan and related documents filed with the Department of
                                                                 Insurance as required by existing law;
                                                         iii     The Commissioner of Insurance finds that the exposure to potential losses will
                                                                 threaten the solvency of the Insurer or place the Insurer in a hazardous
                                                                 condition. A hazardous condition includes, but is not limited to, a condition in
                                                                 which the Insurer makes claims payments for losses resulting from an

                          CNA62814CA (9-12)                                                                              Policy No: 5091119138
                          Page 3 of 4                                                                              Endorsement No:       4
                          Nat'l Fire Ins Co of Hartford                                                              Effective Date: 01/24/2015
                          Insured Name: HURRICANE ELECTRIC LLC
                                                                       Copyright CNA All Rights Reserved.
             Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 89 of 105
                                                                                              CNA PARAMOUNT
                                                               Cancellation / Non-Renewal – California

                                           earthquake that occurred within the preceding two years and that required a
                                           reduction in policyholder surplus of at least twenty-five percent (25%) for
                                           payment of those claims; or
                                  iv.      The Insurer has lost or experienced a substantial reduction in the availability or
                                           scope of reinsurance coverage or a substantial increase in the premium
                                           charged for reinsurance coverage for its residential property insurance policies,
                                           and the Commissioner of Insurance has approved a plan for the nonrenewals
                                           that is fair and equitable, and that is responsive to the changes in the Insurer's
                                           reinsurance position.

        2.       If this policy contains an exclusion barring coverage for the peril of corrosive soil conditions, the Insurer
                 shall not cancel or refuse to renew the policy solely because corrosive soil conditions exist on the
                 location.



All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
expires concurrently with said Policy.




CNA62814CA (9-12)                                                                            Policy No: 5091119138
Page 4 of 4                                                                            Endorsement No:       4
Nat'l Fire Ins Co of Hartford                                                            Effective Date: 01/24/2015
Insured Name: HURRICANE ELECTRIC LLC
                                               Copyright CNA All Rights Reserved.
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 90 of 105
                                                                                                                         CNA PARAMOUNT
                                                                                            Amendatory Endorsement - California

                          It is understood and agreed as follows:

                          I.      The first paragraph of Section II. APPRAISAL of the First Party Terms and Conditions is deleted in its entirety
                                  and replaced with the following:

                                  If the Named Insured and the Insurer fail to agree on the amount of loss for physical damage or business
                                  income or extra expense, either may make a written demand for appraisal in which case within 20 days of that
                                  written demand each shall select an appraiser and shall notify the other of its chosen appraiser. Only an individual
                                  may be chosen as an appraiser for a claim if such individual is:

                                  A.       a competent, independent and disinterested person and who has no direct or indirect financial interest in
                                           the loss or the adjustment of the claim; and

                                  B.       not the Named Insured or any of its employees or its agents (including any public adjuster or public
                                           adjusting company hired by the Named Insured); and

                                  C.       not employed by the Insurer; or

                                  D.       not an independent adjuster hired by the Insurer for such claim.

                                  The appraisers will first select a competent, independent and disinterested umpire. If the appraisers fail to agree
                                  upon an umpire within 15 days then, only on the joint request of the Named Insured and the Insurer to a court of
                                  competent jurisdiction in the state where the loss occurred, the Named Insured and the Insurer may request that
                                  the court select or appoint a competent, independent and disinterested umpire.

                                  The appraisers will then appraise, within a reasonable amount of time, the amount of loss, stating separately, as
                                  applicable:

                                  1.       the actual cash value or replacement cost as of the date of loss and the amount of loss, for each item
                                           of physical loss or damage;
50020003850911191383636




                                  2.       the amount of loss for each time element coverage of this Policy.

                                  If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to in writing by any
                                  two will determine the amount of loss but not whether the loss is covered. Any appraisal award addressing
                                  whether or not a loss is or is not covered is void and is not binding on either party to the appraisal.

                                  The Named Insured and the Insurer will each:

                                  a.       pay its chosen appraiser; and

                                  b.       bear equally the other expenses of the appraisal and umpire.

                                  A demand for appraisal shall not relieve the Named Insured of its continuing obligation to comply with all of the
                                  terms and conditions of this Policy.

                                  The Insurer will not be held to have waived any of its rights by any act relating to an appraisal. If there is an
                                  appraisal, the Insurer will still retain its right to deny the claim or challenge whether the damages from any loss
                                  are covered or otherwise excluded.


                          CNA62815CA (9-12)                                                                            Policy No: 5091119138
                          Page 1 of 2                                                                            Endorsement No:       5
                          Nat'l Fire Ins Co of Hartford                                                            Effective Date: 01/24/2015
                          Insured Name: HURRICANE ELECTRIC LLC
                                                                         Copyright CNA All Rights Reserved.
              Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 91 of 105
                                                                                            CNA PARAMOUNT
                                                                   Amendatory Endorsement - California

        Appraisal is only available if the Named Insured has:

        i.       fully complied with all provisions of this Policy; and

        ii.      the Insurer has received a signed and sworn proof of loss from the Named Insured.



All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
expires concurrently with said Policy.




CNA62815CA (9-12)                                                                          Policy No: 5091119138
Page 2 of 2                                                                          Endorsement No:       5
Nat'l Fire Ins Co of Hartford                                                          Effective Date: 01/24/2015
Insured Name: HURRICANE ELECTRIC LLC
                                                Copyright CNA All Rights Reserved.
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 92 of 105
                                                                                                                         CNA PARAMOUNT

                                                                            Cap on Losses from Certified Acts of Terrorism
                                                                                                            Endorsement

                          It is understood and agreed as follows:

                          A.      Cap on Certified Terrorism Losses

                                  "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in concurrence with the
                                  Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
                                  Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of
                                  terrorism" include the following:

                                  1.       The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
                                           insurance subject to the Terrorism Risk Insurance Act; and

                                  2.       The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
                                           committed by an individual or individuals as part of an effort to coerce the civilian population of the United
                                           States or to influence the policy or affect the conduct of the United States Government by coercion.

                                  If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
                                  $100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible under
                                  the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
                                  losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
                                  allocation in accordance with procedures established by the Secretary of the Treasury.

                          B.      Application of Exclusions

                                  The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do
                                  not serve to create coverage for any loss which would otherwise be excluded under this Coverage Part or Policy,
                                  such as losses excluded by the Nuclear Hazard Exclusion or the War And Military Action Exclusion.
50020003850911191383637




                          All other terms and conditions of the Policy remain unchanged.

                          This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
                          on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
                          expires concurrently with said Policy.




                          CNA62691XX (9-12)                                                                            Policy No: 5091119138
                          Page 1 of 1                                                                            Endorsement No:       6
                          Nat'l Fire Ins Co of Hartford                                                            Effective Date: 01/24/2015
                          Insured Name: HURRICANE ELECTRIC LLC
                                                                         Copyright CNA All Rights Reserved.
                                           Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 93 of 105
                                                       333 S Wabash
                                                       Chicago, Illinois 60604




                          Policy Number         From    Policy Period        To          Coverage Is Provided By                 Agency
                             C5091119138 01/24/15              01/24/16           National Fire Insurance of Hartford 030698250

                                          Named Insured And Address                                                Agent
                             HURRICANE ELECTRIC LLC                                      PROFESSIONAL INS ASSOC INC
                             760 MISSION CT                                              1100 INDUSTRIAL RD #
                             FREMONT, CA 94539                                           PO BOX 1266
                                                                                         SAN CARLOS, CA 94070




                                                                 **     PAYMENT PLAN SCHEDULE        **



                               IT IS AGREED THAT THE TOTAL ESTIMATED PREMIUM SHOWN IN
                               THE DECLARATIONS OF THIS POLICY IS PAYABLE AS FOLLOWS:


                                            EFFECTIVE DATE                         PREMIUM            COMMISSION

                                                 01/24/2015                            $0.21              00.0
                                                 01/24/2015                       $34,935.00              20.0

                                              TOTAL PREMIUM                       $34,935.21
50020003850911191383638




                                                                                                                   ISSUE DATE 01/29/15
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 94 of 105

                                                                                             Rating Date: 01/29/2015
                                                                                              Print Date: 01/29/2015

                          Policy No.       Named Insured                                  Effective Date: 01/24/2015
                          5091119138       HURRICANE ELECTRIC LLC                        Expiration Date: 01/24/2016
                                           760 MISSION CT
                                           FREMONT CA 94539                                  Written-date: 2014-10-24



                          Company:      NF - National Fire Insurance of Hartford
                          Product:      CNA PARAMOUNT


                                                     PROPERTY PREMIUM SUMMARY

                                                                                              OTHER
                                                                             PREMIUM         CHARGES          TOTAL
                          Loc 00001 / Bld 00001   All Coverages Total        $1,541           $0.00      $1,541.00
                          Loc 00002 / Bld 00001   All Coverages Total       $26,124           $0.00     $26,124.00
                          Loc 00003 / Bld 00001   All Coverages Total           $73           $0.00         $73.00
                          Loc 00005 / Bld 00001   All Coverages Total           $72           $0.00         $72.00
                            Equipment Breakdown   - Utility Interruption - Business Income                Excluded
                            Equipment Breakdown
                            Denial of Access to Premises - Civil Authority                                 Excluded
                            Ordinance or Law - BI Increase Period of Restoration                           Excluded
                            Denial of Access to Premises - Ingress/Egress                                  Excluded
                            Dependent Property BI & EE                                                     Excluded
                            Dependent Property - BI & EE - Storm Related                                   Excluded
                            Employee Theft                                                                  $535.00
                              LMT:                       50000
                            Extended Payment Period for Business Income                                    Excluded
                            Forgery & Alteration                                                             $54.00
                              LMT:                       50000
                            Equipment Breakdown - Contaminants & Pollutants Additional Expense
                              LMT:                      250000
                            Equipment Breakdown - Perishable Goods
                              LMT:                      250000
                            Green Insured Property - Business Income                                       Excluded
                            Money & Securities                                                               $54.00
50020003850911191383639




                              LMT:                       25000
                            Dependent Property BI & EE - Foreign Location Limit                            Excluded
                            Newly Acquired or Constructed Property - Business Income                       Excluded
                            Utility Supply Failure - Business Income & Extra Expense                       Excluded
                            Research & Development - Business Income                                       Excluded
                          SURCHARGES                                           $0           $0.21             $0.21
                              TX FIREFIGHTERS SURCHARGE                                $.21

                          TOTAL PROPERTY CHARGES                            $28,453          $0.21      $28,453.21

                          Total Certified Acts of Terrorism Premium                                        $245.00

                          Total Fire Following Premium                                                     $366.00




                                                                    AGENT
                                       Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 95 of 105

                                                                                                   Rating Date: 01/29/2015
                                                                                                    Print Date: 01/29/2015

                          Policy No.       Named Insured                                     Effective Date: 01/24/2015
                          5091119138       HURRICANE ELECTRIC LLC                           Expiration Date: 01/24/2016
                                           760 MISSION CT
                                           FREMONT CA 94539                                    Written-date: 2014-10-24



                          Company:      NF - National Fire Insurance of Hartford
                          Product:      CNA PARAMOUNT


                                                PROPERTY PREMIUM DETAIL


                          Location: 00001             Building:     00001
                          760 MISSION COURT
                          FREMONT CA 94539

                          PROT CLASS:   02
                          CONSTRUCTION: Joisted Masonry                                     SPRINKLERED:       Y


                          SUBJECT OF INSURANCE:    Blanket Personal Property

                                                                                     LIMIT:                     2,344,000
                                                                                     INSURABLE VALUE:           2,344,000

                          OCCUPANCY CLASS: 527                                       INFL GUARD:     00%
                          VALUATION:     Replacement Cost

                          DEDUCTIBLES
                            Internal/External:     5000           Wind/Hail:         5000      Theft:              5000
                            Earthquake:             00%           Named Storm:       5000

                          EXCLUSIONS
                             Sprinkler Leak: N                    Vandalism:     N                    Wind/Hail:     N
                             Theft:          N                    Named Storm:   N
50020003850911191383640




                                                    ADJ/                FINAL
                          COVERAGE               BKT RATE                RATE                  PREMIUM
                          Internal               0.02547              0.03184                    $746
                          External               0.01803              0.02254                    $528
                          Named Storm            0.00001              0.00001                      $0
                          Terrorism Risk         0.00000              0.00000                     $11
                          Fire Following         0.00000              0.00000                     $16
                          Equip. Breakdown                            0.01024                    $240


                                                                     PROPERTY PREMIUMS

                          COVERAGE                                           TERM PREMIUM    TRANSACTION PREMIUM
                          Internal                                                  $746               $746
                          External                                                  $528               $528
                          Named Storm                                                 $0                 $0
                          Terrorism Risk                                             $11                $11
                          Fire Following                                             $16                $16
                          Equipment Breakdown                                       $240               $240




                                                                    AGENT
                                    Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 96 of 105

                           Policy Number: 5091119138                                                     Page   2
                          -----------------------------------------------------------------------------------------
                          Location: 00001,Building: 00001 All Coverages Total                    $1,541.00


                          Location: 00002            Building:    00001
                          46223 WARM SPRINGS BLVD.
                          FREMONT CA 94539

                          PROT CLASS:   03
                          CONSTRUCTION: Joisted Masonry                                    SPRINKLERED:    Y


                          SUBJECT OF INSURANCE:   Building

                                                                                    LIMIT:                 29,300,000
                                                                                    INSURABLE VALUE:       31,203,400

                          OCCUPANCY CLASS: 675                                      INFL GUARD:   00%
                          VALUATION:     Replacement Cost

                          DEDUCTIBLES
                            Internal/External:    5000           Wind/Hail:         5000      Theft:            5000
                            Earthquake:            00%           Named Storm:       5000

                          EXCLUSIONS
                             Sprinkler Leak: N                   Vandalism:     N                  Wind/Hail:    N
                             Theft:          N                   Named Storm:   N

                                                    ADJ/               FINAL
                          COVERAGE               BKT RATE               RATE                  PREMIUM
                          Internal               0.02791             0.03489                 $10,886
                          External               0.00749             0.00937                  $2,922
                          Named Storm            0.00000             0.00000                      $0
                          Terrorism Risk         0.00000             0.00000                    $149
                          Fire Following         0.00000             0.00000                    $224
                          Equip. Breakdown                           0.00595                  $1,857


                          SUBJECT OF INSURANCE:   Blanket Personal Property
50020003850911191383641




                                                                                    LIMIT:                 16,371,000
                                                                                    INSURABLE VALUE:       16,371,000

                          OCCUPANCY CLASS: 675                                      INFL GUARD:   00%
                          VALUATION:     Replacement Cost

                          DEDUCTIBLES
                            Internal/External:    5000           Wind/Hail:         5000      Theft:            5000
                            Earthquake:            00%           Named Storm:       5000

                          EXCLUSIONS
                             Sprinkler Leak: N                   Vandalism:     N                  Wind/Hail:    N
                             Theft:          N                   Named Storm:   N

                                                    ADJ/               FINAL
                          COVERAGE               BKT RATE               RATE                  PREMIUM
                          Internal               0.02547             0.03184                  $5,212
                          External               0.01803             0.02254                  $3,690
                          Named Storm            0.00001             0.00001                      $2




                                                                   AGENT
                                    Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 97 of 105

                           Policy Number: 5091119138                                                        Page    3
                          Terrorism Risk       0.00000               0.00000                       $83
                          Fire Following       0.00000               0.00000                      $125
                          Equip. Breakdown                           0.00595                      $974


                                                                    PROPERTY PREMIUMS

                          COVERAGE                                        TERM PREMIUM   TRANSACTION PREMIUM
                          Internal                                            $16,098           $16,098
                          External                                             $6,612            $6,612
                          Named Storm                                              $2                $2
                          Terrorism Risk                                         $232              $232
                          Fire Following                                         $349              $349
                          Equipment Breakdown                                  $2,831            $2,831
                          -----------------------------------------------------------------------------------------
                          Location: 00002,Building: 00001 All Coverages Total                   $26,124.00


                          Location: 00003            Building:    00001
                          55 SOUTH MARKET STREET
                          #1400
                          SAN JOSE CA 95113

                          PROT CLASS:   03
                          CONSTRUCTION: Fire Resistive                                     SPRINKLERED:     Y


                          SUBJECT OF INSURANCE:    Blanket Personal Property

                                                                                    LIMIT:                       100,000
                                                                                    INSURABLE VALUE:             100,000

                          OCCUPANCY CLASS: 527                                      INFL GUARD:    00%
                          VALUATION:     Replacement Cost

                          DEDUCTIBLES
                            Internal/External:     5000          Wind/Hail:         5000      Theft:             5000
                            Earthquake:             00%          Named Storm:       5000
50020003850911191383642




                          EXCLUSIONS
                             Sprinkler Leak: N                   Vandalism:     N                   Wind/Hail:     N
                             Theft:          N                   Named Storm:   N

                                                    ADJ/               FINAL
                          COVERAGE               BKT RATE               RATE                  PREMIUM
                          Internal               0.02547             0.03184                     $32
                          External               0.01803             0.02254                     $23
                          Named Storm            0.00001             0.00001                      $0
                          Terrorism Risk         0.00000             0.00000                      $1
                          Fire Following         0.00000             0.00000                      $1
                          Equip. Breakdown                           0.01583                     $16




                                                                   AGENT
                                    Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 98 of 105

                           Policy Number: 5091119138                                                       Page    4


                                                                    PROPERTY PREMIUMS

                          COVERAGE                                        TERM PREMIUM   TRANSACTION PREMIUM
                          Internal                                                $32               $32
                          External                                                $23               $23
                          Named Storm                                              $0                $0
                          Terrorism Risk                                           $1                $1
                          Fire Following                                           $1                $1
                          Equipment Breakdown                                     $16               $16
                          -----------------------------------------------------------------------------------------
                          Location: 00003,Building: 00001 All Coverages Total                       $73.00


                          Location: 00005            Building:    00001
                          12908 TRAILS END ROAD
                          BLDG. #3 SUITE A
                          LEANDER TX 78641

                          PROT CLASS:   03
                          CONSTRUCTION: Joisted Masonry                                    SPRINKLERED:    Y


                          SUBJECT OF INSURANCE:   Blanket Personal Property

                                                                                    LIMIT:                      100,000
                                                                                    INSURABLE VALUE:            100,000

                          OCCUPANCY CLASS: 527                                      INFL GUARD:   00%
                          VALUATION:     Replacement Cost

                          DEDUCTIBLES
                            Internal/External:    5000           Wind/Hail:         5000      Theft:            5000
                            Earthquake:            00%           Named Storm:       5000

                          EXCLUSIONS
                             Sprinkler Leak: N                   Vandalism:     N                  Wind/Hail:     N
                             Theft:          N                   Named Storm:   N
50020003850911191383643




                                                    ADJ/               FINAL
                          COVERAGE               BKT RATE               RATE                  PREMIUM
                          Internal               0.02547             0.03184                     $32
                          External               0.01803             0.02254                     $23
                          Named Storm            0.00001             0.00001                      $0
                          Terrorism Risk         0.00000             0.00000                      $1
                          Equip. Breakdown                           0.01583                     $16


                                                                    PROPERTY PREMIUMS

                          COVERAGE                                        TERM PREMIUM   TRANSACTION PREMIUM
                          Internal                                                $32               $32
                          External                                                $23               $23
                          Named Storm                                              $0                $0
                          Terrorism Risk                                           $1                $1
                          Equipment Breakdown                                     $16               $16
                          -----------------------------------------------------------------------------------------
                          Location: 00005,Building: 00001 All Coverages Total                       $72.00




                                                                   AGENT
                                    Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 99 of 105

                          Policy Number: 5091119138                                                            Page   5

                          Surcharges                                                                    $.21
                              TX FIREFIGHTERS SURCHARGE                                  $.21
                                                                                             ===============
                          Total Property Premium                                                  $28,453.21


                          BLANKET RATE CALCULATION FOR CONTENTS


                                             INSURABLE         INTERNAL            EXTERNAL           NAMED STORM
                              LOC BLDG COV       VALUE     RATE     PREMIUM     RATE     PREMIUM     RATE     PREMIUM
                                1    1 PPI     2344000    0.03350     78524    0.03561     83470    0.00000         0
                                2    1 PPI    16371000    0.02398    392577    0.01494    244583    0.00000         0
                                3    1 PPI      100000    0.05611      5611    0.06900      6900    0.00000         0
                                5    1 PPI      100000    0.05104      5104    0.06048      6048    0.00258       258

                              Totals         18915000                 481816             341001                   258


                                                          BLANKET RATES
                                                                                   INSURABLE         AVERAGE
                                 CAUSE OF LOSS                    PREMIUM      /     VALUE      =     RATE
                             INTERNAL                              481816          18915000          0.02547
                             EXTERNAL                              341001          18915000          0.01803
                             NAMED STORM                              258          18915000          0.00001

                          Total Certified Acts of Terrorism Premium                   $245.00

                          Total Fire Following Premium                                $366.00
50020003850911191383644




                                                                  AGENT
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 100 of 105

                                                                                           Rating Date: 01/29/2015
                                                                                            Print Date: 01/29/2015

                          Policy No.     Named Insured                                  Effective Date: 01/24/2015
                          5091119138     HURRICANE ELECTRIC LLC                        Expiration Date: 01/24/2016
                                         760 MISSION CT
                                         FREMONT CA 94539
                                                                                           Written-date: 2014-10-24


                          Company:     NF - National Fire Insurance of Hartford
                          Product:     CNA PARAMOUNT

                                                        GENERAL LIABLITY PREMIUM SUMMARY

                                                                           PRODUCTS/
                                                           PREMISES/       COMPLETED   ADDITIONAL      OTHER
                                                          OPERATIONS      OPERATIONS   INSURED       COVERAGES

                          Actual Premium             $6,409                $0              $0               $0
                          Add to = Minimum               $0                $0                               $0
                          Total Premium              $6,409                $0              $0               $0

                          Taxes & Surcharges             $0                $0              $0             $0.00

                          TOTAL GENERAL LIABILITY CHARGES                                           $6,482.00

                          Certified Acts of Terrorism Premium                                          $73.00
50020003850911191383645




                                                                  AGENT
                                     Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 101 of 105

                                                                                                 Rating Date: 01/29/2015
                                                                                                  Print Date: 01/29/2015

                          Policy No.     Named Insured                                     Effective Date: 01/24/2015
                          5091119138     HURRICANE ELECTRIC LLC                           Expiration Date: 01/24/2016
                                         760 MISSION CT
                                         FREMONT CA 94539
                                                                                             Written-date: 2014-10-24


                          Company:     NF - National Fire Insurance of Hartford
                          Product:     CNA PARAMOUNT


                                                GENERAL LIABILITY LOCATION PREMIUM SUMMARY

                                                           LIMITS OF LIABILITY

                          GENERAL LIABILITY COVERAGES:

                          EACH OCCURRENCE:             $   1,000,000       PERS & ADVERTISING INJURY: $         1,000,000
                          GENERAL AGGREGATE:           $   2,000,000       FIRE DAMAGE:               $           100,000
                          PRODUCTS/COMP OPS AGGREGATE: $   2,000,000       MEDICAL EXPENSE:           $             5,000

                          AMENDMENTS:
                          NONE

                          POLICY LEVEL COVERAGES:

                          Class Code:C00091
                          Class Description: Technology General Liability Extension Endorsement

                          Modification Factors:
                           Package:          1.000    Expense:            1.000    Experience:          1.000
                           IRPM:             1.000    Other:              1.000
                           Schedule :        0.880    Commissn Redn:      1.000

                              COVERAGE                             EXPOSURE       FINAL     TERM                TRANSACTION
                             DESCRIPTION      DEDUCTIBLE            (BASIS)       RATE      PREMIUM             PREMIUM
50020003850911191383646




                          ILF Table: 2
                          Premises & Operations
                                            NONE                       6,283      0.020          $126             $126
                                                                       (SL)

                          Policy level Subtotal                                                                 $126.00

                          Location 0001
                          760 MISSION COURT
                          FREMONT CA 94539

                          Class Code:T43151
                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.760    Expense:            1.000    Experience:          1.000
                           IRPM:             1.000    Other:              1.000
                           Schedule :        0.880    Commissn Redn:      1.000




                                                                  AGENT
                                  Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 102 of 105

                          Policy Number: 5091119138                                                           Page     2

                             COVERAGE                            EXPOSURE        FINAL     TERM               TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)        RATE      PREMIUM            PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                   41,450        26.280     $1,089            $1,089
                                                                    (A )

                          Location Subtotal                                                               $1,089.00

                          Location 0002
                          46223 WARM SPRINGS BLVD.
                          FREMONT CA 94539

                          Class Code:T43151
                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.760    Expense:           1.000    Experience:         1.000
                           IRPM:             1.000    Other:             1.000
                           Schedule :        0.880    Commissn Redn:     1.000

                             COVERAGE                            EXPOSURE        FINAL     TERM               TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)        RATE      PREMIUM            PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                  187,224        26.280     $4,920            $4,920
                                                                    (A )

                          Location Subtotal                                                               $4,920.00

                          Location 0003
                          55 SOUTH MARKET STREET
                          #1400
                          SAN JOSE CA 95113

                          Class Code:T43151
50020003850911191383647




                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.760    Expense:           1.000    Experience:         1.000
                           IRPM:             1.000    Other:             1.000
                           Schedule :        0.880    Commissn Redn:     1.000

                             COVERAGE                            EXPOSURE        FINAL     TERM               TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)        RATE      PREMIUM            PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                       2,925     15.271         $45              $45
                                                                       (A )

                          Location Subtotal                                                                    $45.00

                          Location 0004
                          70 HILLSSIDE AVENUE
                          WILLISTON PARK NY 11596




                                                                AGENT
                                  Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 103 of 105

                          Policy Number: 5091119138                                                            Page     3

                          Class Code:T43151
                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.610    Expense:           1.000    Experience:          1.000
                           IRPM:             1.000    Other:             1.000
                           Schedule :        0.880    Commissn Redn:     1.000

                             COVERAGE                            EXPOSURE        FINAL     TERM                TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)        RATE      PREMIUM             PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                       1,000   212.615          $213             $213
                                                                       (A )

                          Location Subtotal                                                                    $213.00

                          Location 0005
                          12908 TRAILS END ROAD
                          BLDG. #3 SUITE A
                          LEANDER TX 78641

                          Class Code:T43151
                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.730    Expense:           1.000    Experience:          1.000
                           IRPM:             1.000    Other:             1.000
                           Schedule :        0.880    Commissn Redn:     1.000

                             COVERAGE                            EXPOSURE        FINAL     TERM                TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)        RATE      PREMIUM             PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                       1,000     9.310           $9                $9
                                                                       (A )
50020003850911191383648




                          Location Subtotal                                                                      $9.00

                          Location 0006
                          16405 GREENHORN ROAD
                          GRASS VALLEY CA 95945

                          Class Code:T43151
                          Class Description: Computer Data Processing - Operations

                          Modification Factors:
                           Package:          0.760    Expense:           1.000    Experience:          1.000
                           IRPM:             1.000    Other:             1.000
                           Schedule :        0.880    Commissn Redn:     1.000




                                                                AGENT
                                  Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 104 of 105

                          Policy Number: 5091119138                                                    Page    4

                             COVERAGE                            EXPOSURE   FINAL     TERM         TRANSACTION
                            DESCRIPTION       DEDUCTIBLE          (BASIS)   RATE      PREMIUM      PREMIUM

                          ILF Table: 2
                          Premises & Operations
                                            NONE                      250   26.280         $7             $7
                                                                    (A )

                          Location Subtotal                                                             $7.00

                          General Liability Premium                                               $6,482.00

                          Additional to Meet Minimum Premium                                             $.00

                          Total General Liability Premium                                         $6,482.00

                          Certified Acts of Terrorism Premium                                          $73.00
50020003850911191383649




                                                                AGENT
                          Case 4:20-cv-05840-DMR Document 1-6 Filed 08/19/20 Page 105 of 105
50020003850911191383650




                                              END OF COPY
